Exhibit 10.1

 

Execution Version

 

AMENDED AND RESTATED

 

CREDIT AGREEMENT,

 

dated as of October 22, 2010,

 

(amending the Credit Agreement, dated as of March 15, 2010, as amended)

 

among

 

REDDY ICE CORPORATION,
as the Borrower,

 

VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS
FROM TIME TO TIME PARTIES HERETO,
as the Lenders,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.1.

Defined Terms

1

SECTION 1.2.

Use of Defined Terms

28

SECTION 1.3.

Cross-References

28

SECTION 1.4.

Accounting and Financial Determinations

28

 

 

 

ARTICLE II

COMMITMENTS, BORROWING AND ISSUANCE

PROCEDURES, NOTES AND LETTERS OF CREDIT

 

SECTION 2.1.

Commitments

29

SECTION 2.2.

Reductions in Commitment Amounts

30

SECTION 2.3.

Borrowing Procedures

31

SECTION 2.4.

Continuation and Conversion Elections

33

SECTION 2.5.

Funding

33

SECTION 2.6.

Reallocation of Revolving Loans

34

SECTION 2.7.

Register; Notes

34

 

 

 

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 

SECTION 3.1.

Repayments and Prepayments; Application

35

SECTION 3.2.

Interest Provisions

38

SECTION 3.3.

Fees

39

 

 

 

ARTICLE IV

CERTAIN LIBO RATE AND OTHER PROVISIONS

 

SECTION 4.1.

LIBO Rate Lending Unlawful

39

SECTION 4.2.

Deposits Unavailable

40

SECTION 4.3.

Increased LIBO Rate Loan Costs, etc.

40

SECTION 4.4.

Funding Losses

40

SECTION 4.5.

Increased Capital Costs

41

SECTION 4.6.

Taxes

42

SECTION 4.7.

Payments, Computations, etc.

45

SECTION 4.8.

Sharing of Payments

46

SECTION 4.9.

Setoff

47

SECTION 4.10.

Replacement of Lenders

47

SECTION 4.11.

Mitigation of Claims

48

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

ARTICLE V

CONDITIONS TO EFFECTIVENESS

 

SECTION 5.1.

Initial Credit Extension

48

SECTION 5.2.

All Credit Extensions

50

 

 

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

SECTION 6.1.

Organization, etc.

51

SECTION 6.2.

Due Authorization, Non-Contravention, etc.

51

SECTION 6.3.

Government Approval, Regulation, etc.

52

SECTION 6.4.

Validity, etc.

52

SECTION 6.5.

Financial Information

52

SECTION 6.6.

No Material Adverse Effect; Solvency

52

SECTION 6.7.

Litigation, Labor Controversies, etc.

52

SECTION 6.8.

Subsidiaries

53

SECTION 6.9.

Ownership of Properties

53

SECTION 6.10.

Taxes

53

SECTION 6.11.

Pension and Welfare Plans

53

SECTION 6.12.

Environmental Warranties

54

SECTION 6.13.

Accuracy of Information

55

SECTION 6.14.

Regulations T, U and X

55

SECTION 6.15.

Absence of Any Undisclosed Liabilities

55

SECTION 6.16.

Mortgages

55

SECTION 6.17.

Amounts of Other Debt

56

 

 

 

ARTICLE VII

COVENANTS

 

SECTION 7.1.

Affirmative Covenants

56

SECTION 7.2.

Negative Covenants

63

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT

 

SECTION 8.1.

Listing of Events of Default

75

SECTION 8.2.

Action if Bankruptcy

77

SECTION 8.3.

Action if Other Event of Default

77

 

 

 

ARTICLE IX

THE ADMINISTRATIVE AGENT

 

SECTION 9.1.

Actions

77

SECTION 9.2.

Funding Reliance, Etc.

78

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 9.3.

Exculpation

78

SECTION 9.4.

Successor

79

SECTION 9.5.

Loans by Administrative Agent

79

SECTION 9.6.

Credit Decisions

79

SECTION 9.7.

Copies, Etc.

80

SECTION 9.8.

Reliance by Administrative Agent

80

SECTION 9.9.

Defaults

80

SECTION 9.10.

[Reserved]

81

SECTION 9.11.

Withholding Taxes

81

SECTION 9.12.

Intercreditor Agreements

81

 

 

 

ARTICLE X

MISCELLANEOUS PROVISIONS

 

SECTION 10.1.

Waivers, Amendments, Etc.

81

SECTION 10.2.

Notices; Time

83

SECTION 10.3.

Payment of Costs and Expenses

83

SECTION 10.4.

Indemnification

84

SECTION 10.5.

Survival

85

SECTION 10.6.

Severability

85

SECTION 10.7.

Headings

85

SECTION 10.8.

Execution in Counterparts, Effectiveness, Etc.

85

SECTION 10.9.

Governing Law; Entire Agreement

86

SECTION 10.10.

Successors and Assigns

86

SECTION 10.11.

Sale and Transfer of Credit Extensions; Participations in Credit Extensions

86

SECTION 10.12.

Other Transactions

90

SECTION 10.13.

Forum Selection and Consent to Jurisdiction

90

SECTION 10.14.

Waiver of Jury Trial

91

SECTION 10.15.

Limitation on Interest

91

SECTION 10.16.

Confidentiality

92

SECTION 10.17.

USA PATRIOT Act Notice

93

SECTION 10.18.

Effect of Amendment and Restatement of the Existing Credit Agreement

93

 

iii

--------------------------------------------------------------------------------


 

SCHEDULE I

—

Disclosure Schedule

SCHEDULE II

—

Percentages; Lending Office

 

 

 

EXHIBIT A-1

—

Form of Revolving Note

EXHIBIT A-2

—

Form of Swing Line Note

EXHIBIT B

—

Form of Borrowing Request

EXHIBIT C

—

Form of Continuation/Conversion Notice

EXHIBIT D

—

Form of Lender Assignment Agreement

EXHIBIT E

—

Form of Compliance Certificate

EXHIBIT F-1

—

Form of Non-Bank Tax Certificate

EXHIBIT F-2

—

Form of Non-Bank Tax Certificate

EXHIBIT F-3

—

Form of Non-Bank Tax Certificate

EXHIBIT F-4

—

Form of Non-Bank Tax Certificate

EXHIBIT G

—

Form of Guaranty

EXHIBIT H

—

[Reserved]

EXHIBIT I

—

Conformed Copy of Pledge and Security Agreement

EXHIBIT J

—

Form of Closing Date Certificate

EXHIBIT K

—

Form of Solvency Certificate

EXHIBIT L

—

Conformed Copy of First Lien Intercreditor Agreement

EXHIBIT M

—

Conformed Copy of Junior Lien Intercreditor Agreement

EXHIBIT N

—

Form of Mortgage

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 22, 2010, is
among REDDY ICE CORPORATION, a Nevada corporation (the “Borrower”), the various
financial institutions and other Persons from time to time parties hereto
(collectively, the “Lenders”) and JPMORGAN CHASE BANK, N.A., as the
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, dated as of March 15, 2010 (the
“Original Closing Date”) (as amended, supplemented, amended and restated or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”),
among the Borrower, the lenders party thereto (the “Existing Lenders”), and
JPMorgan Chase Bank, N.A., (“JPMorgan”) as administrative agent, the Existing
Lenders committed to extend to the Borrower a $50,000,000 revolving credit
facility to make revolving loans (the “Existing Loans”);

 

WHEREAS, the parties hereto wish to amend and restate the Existing Credit
Agreement in its entirety on the Closing Date (such term and each other
capitalized term used but not defined in the preamble and the recitals having
the meanings provided in Section 1.1) to, among other things, provide for Loans
to the Borrower in an amount equal to the applicable Commitment Amount on and
subject to the terms and conditions of this Agreement;

 

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated in its entirety to become effective and binding on the
Borrower pursuant to the terms of this Agreement, and the Lenders (including
certain of the Existing Lenders) have agreed (subject to the terms of this
Agreement) to amend and restate the Existing Credit Agreement in its entirety to
read as set forth in this Agreement, with the intent that the terms of this
Agreement shall supersede the terms of the Existing Credit Agreement (which
shall hereafter have no further effect upon the parties thereto); and

 

WHEREAS, all Obligations are and shall continue to be secured by all collateral
on which a Lien is granted to the Administrative Agent pursuant to any Loan
Document;

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree to amend and
restate the Existing Credit Agreement, and the Existing Credit Agreement is
hereby amended and restated, in its entirety as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.1.          Defined Terms.  The following terms (whether or not
underscored) when used in this Agreement, including its preamble and recitals,
shall, except where the context otherwise requires, have the following meanings
(such meanings to be equally applicable to the singular and plural forms
thereof):

 

--------------------------------------------------------------------------------


 

“Administrative Agent” is defined in the preamble and includes each other Person
appointed as the successor Administrative Agent pursuant to Section 9.4.

 

“Affected Lender” is defined in Section 4.10.

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person.
 “Control” of a Person means the power, directly or indirectly, (a) to vote 10%
or more of the Capital Securities (on a fully diluted basis) of such Person
having ordinary voting power for the election of directors, managing members or
general partners (as applicable) or (b) to direct or cause the direction of the
management and policies of such Person (whether by contract or otherwise).

 

“Agreement” means, on any date, the Existing Credit Agreement as amended and
restated on the Closing Date and as the same may thereafter from time to time be
further amended, supplemented, amended and restated or otherwise modified and in
effect on such date.

 

“Alternate Base Rate” means, on any date and with respect to all Base Rate
Loans, a fluctuating rate of interest per annum equal to the greatest of
(a) 2.50%, (b) the Base Rate in effect on such day, (c) the Federal Funds Rate
in effect on such day plus ½ of 1% and (d) except during a LIBO Rate
Unavailability Period, the sum of 1.0% plus the LIBO Rate (Reserve Adjusted) for
a one month Interest Period beginning on such day (or if such day is not a
Business Day, the immediately preceding Business Day), provided that, for the
avoidance of doubt, the LIBO Rate (Reserve Adjusted) for any day shall be based
on the rate appearing on the Reuters Screen LIBOR01 Page (or any successor or
substitute page) at approximately 11:00 a.m. London time on such day (without
any rounding).  Any change in the Alternate Base Rate due to a change in the
Base Rate, the Federal Funds Rate or the LIBO Rate (Reserve Adjusted) shall be
effective from and including the effective date of such change in the Base Rate,
the Federal Funds Rate or the LIBO Rate (Reserve Adjusted), respectively.  The
Administrative Agent will give notice promptly to the Borrower and the Lenders
of changes in the Alternate Base Rate; provided that the failure to give such
notice shall not affect the Alternate Base Rate in effect after such change.

 

“Applicable Margin” means for Base Rate Loans and for LIBO Rate Loans, 6.00% and
7.00%, respectively.

 

“Approved Fund” means any Person (other than a natural Person) that (a) is or
will be engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business, and (b) is administered, advised or managed by a Lender, an Affiliate
of a Lender or an entity or an Affiliate of an entity that administers, advises
or manages a Lender.

 

“Asset Swap” means a Disposition of assets in exchange for the substantially
contemporaneous receipt of assets of a similar nature and to be used by the
Borrower or a Subsidiary in accordance with Section 7.2.1, in each case having a
Fair Market Value comparable to the Fair Market Value of the assets Disposed;
provided that if the Borrower or a Subsidiary Guarantor

 

2

--------------------------------------------------------------------------------


 

Disposes of such assets, Borrower or a Subsidiary Guarantor must receive such
assets in the exchange.

 

“Audited Financial Statements” is defined in clause (b) of Section 7.1.1.

 

“Authorized Officer” means, relative to any Obligor, those of its officers,
general partners or managing members (as applicable) whose signatures and
incumbency shall have been certified to the Administrative Agent and the Lenders
pursuant to Section 5.1.1.

 

“Average Life” means, as of the date of determination, with respect to any
Indebtedness, the quotient obtained by dividing:

 

(1)                                  the sum of the products of the numbers of
years from the date of determination to the dates of each successive scheduled
principal payment of or redemption or similar payment with respect to such
Indebtedness multiplied by the amount of such payment by

 

(2)           the sum of all such payments.

 

“Base Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent in New York as its prime
rate; each change in the Base Rate shall be effective from and including the
date such change is publicly announced as being effective.  The Base Rate is not
necessarily intended to be the lowest rate of interest determined by the
Administrative Agent in connection with extensions of credit.

 

“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Alternate Base Rate.

 

“Borrower” is defined in the preamble.

 

“Borrowing” means the Loans of the same type and, in the case of LIBO Rate
Loans, having the same Interest Period made by all Lenders required to make such
Loans on the same Business Day and pursuant to the same Borrowing Request in
accordance with Section 2.3.

 

“Borrowing Request” means a Loan request and certificate duly executed by an
Authorized Officer of the Borrower substantially in the form of Exhibit B
hereto.

 

“Business Day” means (a) any day which is neither a Saturday or Sunday nor a
legal holiday on which banks are authorized or required to be closed in New
York, New York and (b) relative to the making, continuing, prepaying or repaying
of any LIBO Rate Loans, any day which is a Business Day described in clause
(a) above and which is also a day on which dealings in Dollars are carried on in
the London interbank Eurodollar market.

 

“Capital Expenditures” means, for any period, the aggregate amount of (a) all
expenditures of the Borrower and its Subsidiaries for fixed or capital assets
made during such period which, in accordance with GAAP, would be classified as
capital expenditures and (b) Capitalized

 

3

--------------------------------------------------------------------------------


 

Lease Liabilities incurred by the Borrower and its Subsidiaries during such
period.  The term Capital Expenditures shall not include any expenditures for
Permitted Acquisitions otherwise permitted hereunder.

 

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s equity capital, whether now outstanding or issued
after the Closing Date, including common shares, preferred shares, membership
interests in a limited liability company, limited or general partnership
interests in a partnership or any other equivalent of such ownership interest.

 

“Capitalized Lease Liabilities” means, with respect to any Person, all monetary
obligations of such Person and its Subsidiaries under any leasing or similar
arrangement which have been (or, in accordance with GAAP, should be) classified
as capitalized leases, and for purposes of each Loan Document the amount of such
obligations at any time shall be the capitalized amount thereof at such time,
determined in accordance with GAAP, and the stated maturity thereof shall be the
date of the last payment of rent or any other amount due under such lease prior
to the first date upon which such lease may be terminated by the lessee without
payment of a premium or a penalty.

 

“Cash Equivalent Investment” means, at any time:

 

(a)           any direct obligation of (or obligation unconditionally guaranteed
by) the United States (or any agency thereof, to the extent such obligations are
supported by the full faith and credit of the United States), in each case
maturing not more than one year after such time;

 

(b)           any direct obligation of (or obligation unconditionally guaranteed
by) a State of the United States, a political subdivision thereof or a taxing
authority thereof, to the extent such obligations are rated investment grade by
both Moody’s and S&P and do not mature more than one year after such time;

 

(c)           commercial paper maturing not more than 360 days from the date of
issue, which is issued by (i) a corporation (other than an Affiliate of any
Obligor) organized under the laws of any State of the United States or of the
District of Columbia and rated “A-1” or higher by S&P or “P-1” or higher by
Moody’s, or (ii) any Lender (or its holding company) other than a Designated
Lender;

 

(d)           any certificate of deposit, time deposit or bankers acceptance,
maturing not more than one year after its date of issuance, which is issued by
either (i) any bank organized under the laws of the United States (or any State
thereof) and which has (x) a credit rating of “A2” or higher from Moody’s or “A”
or higher from S&P and (y) a combined capital and surplus greater than
$500,000,000, or (ii) any Lender;

 

4

--------------------------------------------------------------------------------


 

(e)           any repurchase agreement having a term of 90 days or less entered
into with any Lender or any commercial banking institution satisfying the
criteria set forth in clause (c)(i); or

 

(f)            shares of any mutual fund whose investment guidelines restrict
substantially all of such fund’s investments to investments of the type
specified in clauses (a) through (e) above.

 

“Cash Management Obligations” means obligations owed by the Company or any
Subsidiary Guarantor to a Person who was a Lender or an Affiliate of a Lender at
the time of entry of such obligations under this Agreement in respect of any
overdraft and related liabilities arising from treasury, depository, credit and
debit card and cash management services or any automated clearing house
transfers of funds.

 

“Casualty Event” means the damage, destruction or condemnation, as the case may
be, of property of any Person or any of its Subsidiaries.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System List.

 

“Change in Control” means:

 

(a)           any person or group (within the meaning of Sections 13(d) and
14(d) under the Exchange Act) shall become the ultimate “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of more than 30% of the outstanding Voting Securities of Parent,
collectively, beneficially and of record on a fully diluted basis; or

 

(b)           the failure of Parent at any time to directly own beneficially and
of record on a fully diluted basis 100% of the outstanding Capital Securities of
the Borrower; or

 

(c)           during any period of 24 consecutive months, individuals who at the
beginning of such period constituted the Board of Directors of Parent (together
with any new directors whose election to such Board or whose nomination for
election by the stockholders of Parent was approved by a vote of a majority of
the directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of Parent then in office; or

 

(d)           the occurrence of a “change of control” (or similarly defined
term) under any of the indentures, agreements or other instruments governing the
New Notes, any Pari Passu Lien Indebtedness or any Refinancing Indebtedness in
respect thereof.

 

5

--------------------------------------------------------------------------------


 

“Closing Date” means the date on which all the conditions precedent set forth in
Section 5.1 shall be satisfied or waived.

 

“Closing Date Certificate” means the certificate executed and delivered by an
Authorized Officer of the Borrower pursuant to the terms of this Agreement,
substantially in the form of Exhibit J hereto.

 

“Code” means the Internal Revenue Code of 1986, and the regulations thereunder,
in each case as amended, reformed or otherwise modified from time to time.

 

“Collateral” shall mean, collectively, all of the “Collateral” under the
Security Agreement, the Mortgaged Property and all other property of whatever
kind and nature subject or purported to be subject from time to time to a Lien
under any Collateral Document.

 

“Collateral Documents” shall mean the Security Agreement, the Mortgages, the
Guaranty and each other security document or pledge agreement delivered in
accordance with applicable local or foreign law to grant a valid, perfected
security interest in any property as collateral for the Obligations, and all
Uniform Commercial Code or other financing statements or instruments of
perfection required by this Agreement, the Security Agreement, any Mortgage or
any other such security document or pledge agreement to be filed with respect to
the security interests in property and fixtures created pursuant to the Security
Agreement or any Mortgage and any other document or instrument utilized to
pledge or grant or purport to pledge or grant a security interest or lien on any
property as collateral for the Obligations.

 

“Commitment” means, as the context may require, the Revolving Loan Commitment or
the Swing Line Loan Commitment.

 

“Commitment Amount” means, as the context may require, the Revolving Loan
Commitment Amount or the Swing Line Loan Facility Amount.

 

“Commitment Termination Event” means:

 

(a)                                  the occurrence of any Event of Default with
respect to the Borrower described in clauses (a) through (d) of Section 8.1.9;
or

 

(b)                                 the occurrence and continuance of any other
Event of Default and either

 

(i) the declaration of all or any portion of the Loans to be due and payable
pursuant to Section 8.3, or

 

(ii) the giving of notice by the Administrative Agent, acting at the direction
of the Required Lenders, to the Borrower that the Commitments have been
terminated pursuant to Section 8.3.

 

“Compliance Certificate” means a certificate duly completed and executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit E
hereto.

 

6

--------------------------------------------------------------------------------


 

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection or
deposit), or guarantees the payment of dividends or other distributions upon the
Capital Securities of any other Person.  The amount of any Person’s obligation
under any Contingent Liability shall (subject to any limitation set forth
therein) be deemed to be the outstanding principal amount of the debt,
obligation or other liability guaranteed thereby.

 

“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer of the Borrower,
substantially in the form of Exhibit C hereto.

 

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Sections 414(b) or 414(c) of the Code or
Section 4001 of ERISA.

 

“Copyright Security Agreement” means any Copyright Security Agreement executed
and delivered by any Obligor, in substantially the form of Exhibit C to any
Security Agreement, as amended, supplemented, amended and restated or otherwise
modified from time to time.

 

“Credit Extension” means the making of a Loan by a Lender.

 

“Credit Parties” means, collectively, the Lenders, the Administrative Agent and,
in each case, each of their respective successors, transferees and assigns.

 

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that (a) has not made available to the Administrative Agent such Lender’s
ratable portion of a requested borrowing within three Business Days of the date
required to be funded by it hereunder or has not reimbursed the Swing Line
Lender for such Lender’s ratable portion of the amount of Swing Line Loans, in
each case in accordance with Sections 2.3.1 and 2.3.2, respectively; (b) has
notified the Borrower or the Administrative Agent or any Lender in writing that
it does not intend to comply with its obligations under Section 2.3.1 or 2.3.2
or has made a public statement to the effect that it does not intend to comply
with its obligations under Section 2.3.1 or 2.3.2 or under other agreements in
which it commits to extend credit; (c) has not, within three Business Days after
request by the Administrative Agent, confirmed that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Swing Line; (d) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within five Business Days of the date when
due, unless the subject of a good faith dispute; (e) has become or is insolvent
or

 

7

--------------------------------------------------------------------------------


 

has a parent company that has become or is insolvent; or (f) is the subject of,
or is a Subsidiary of a Person that is the subject of, a bankruptcy, insolvency
or similar proceeding or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

 

“Designated Lender” means a Defaulting Lender or a Downgraded Lender.

 

“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
I, as it may be amended, supplemented, amended and restated or otherwise
modified from time to time by the Borrower with the written consent of the
Required Lenders.

 

“Disposition” (or similar words such as “Dispose”) means any sale, transfer,
lease, contribution or other conveyance (including by way of merger) of, or the
granting of options, warrants or other rights to, any Person’s or such Person’s
Subsidiaries’ assets (including accounts receivable and Capital Securities of
such Person’s Subsidiaries) to any other Person in a single transaction or
series of transactions.

 

“Disqualified Capital Securities” means, with respect to any Person, Capital
Securities which by their terms (or by the terms of any security into which it
is convertible or for which it is exchangeable at the option of the holder) or
upon the happening of any event:

 

(1)                                  mature or are mandatorily redeemable (other
than redeemable only for a Capital Securities of such Person which is not itself
a Disqualified Capital Security) pursuant to a sinking fund obligation or
otherwise;

 

(2)                                  are convertible or exchangeable at the
option of the holder for Indebtedness or Disqualified Capital Securities; or

 

(3)                                  are mandatorily redeemable or must be
purchased upon the occurrence of any event, in whole or in part,

 

in each case on or prior to the first anniversary of the Stated Maturity Date.

 

“DOJ Costs” means non-recurring fees, expenses and amounts paid in defense of,
or to discharge judgments, pursuant to settlements or as fines or penalties
arising from or related to, lawsuits, governmental proceedings or regulatory
actions or investigations related to or in connection with, the DOJ
Investigation.

 

8

--------------------------------------------------------------------------------


 

“DOJ Investigation” means the investigation pending on the Closing Date by the
Antitrust Division of the United States Department of Justice into possible
antitrust violations in the packaged ice industry by Parent and its
Subsidiaries.

 

“Dollar” and the sign “$” mean lawful money of the United States.

 

“Downgraded Lender” means any Lender that has a non-investment grade rating from
Moody’s, S&P or another nationally recognized rating agency.

 

“EBITDA” means, for any applicable period, the sum of (a) Net Income, plus
(b) in each case without duplication, to the extent deducted in determining Net
Income for such period, the sum of (i) amounts attributable to depreciation and
amortization, (ii) income tax expense, (iii) Interest Expense, (iv) any other
non-cash charges (less non-cash income) for which no cash reserves (or
receivables) have been or will be set aside (or created), including non-cash
compensation expenses, (v) any loss from the extinguishment of Indebtedness;
(vi) non-recurring fees, charges and expenses directly related to the Prior
Transactions and the Transaction in an aggregate amount during the term of this
Agreement not to exceed $15,000,000 (to the extent such fees, charges and
expenses are not capitalized or otherwise deferred), (vii) non-recurring DOJ
Costs not in excess of $15,000,000 in the aggregate during the term of this
Agreement; and (viii) all fees and expenses incurred in connection with
Permitted Acquisitions to the extent accounted for as expenses.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund or (d) any other Person (other than a natural Person) other than
the Borrower or any of its Affiliates; provided that (x) in the case of clauses
(b), (c) and (d), such Affiliate of a Lender, Approved Fund or Person is
approved by the Swing Line Lender and the Administrative Agent and (y) in the
case of clause (d), unless a Default has occurred and is continuing, the
Borrower shall approve of such Person.  Each approval referred to in this
definition shall not be unreasonably withheld or delayed.

 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata and natural resources.

 

“Environmental Laws” means all applicable foreign, federal, state or local
statutes, laws (including common law), ordinances, codes, rules, regulations and
final orders of a Governmental Authority (including consent decrees and
administrative orders) relating to pollution and the protection of the
environment and human health (to the extent related to exposure to Hazardous
Material).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time.  References
to sections of ERISA also refer to any successor sections thereto.

 

“Event of Default” is defined in Section 8.1.

 

9

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Offer” means the exchange offer made to the holders of the Existing
Parent Notes to exchange such Existing Parent Notes for the Second Lien Notes
upon the terms set forth in the Offer to Purchase, which exchange offer expired
on March 19, 2010.

 

“Excluded Taxes” means, with respect to any payment to be made by or on account
of any obligation of any Obligor hereunder or under any other Loan Document,
(i) any Taxes imposed on (or measured by) its overall gross income or net income
by the jurisdiction under the laws of which the Credit Party receiving the
payment is organized or in which its principal office is located or, in the case
of any Lender, in which its applicable lending office is located, (ii) any Taxes
in the nature of the branch profits tax imposed by Section 884(a) of the Code
that is imposed by any jurisdiction described in clause (a) above; (iii) any
other Taxes imposed by a jurisdiction as a result of any other present or former
connection with such jurisdiction (excluding any connection with such
jurisdiction arising solely from such recipient having executed, delivered,
enforced, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, and/or engaged in any
other transaction pursuant to, any Loan Document), (iv) in the case of a
Non-U.S. Credit Party, any U.S. federal withholding Tax that is imposed pursuant
to any laws in effect at the time such Non-U.S. Credit Party becomes a party to
this Agreement (or designates a new lending office), except to the extent that
such Non-U.S. Credit Party (or its assignor, if any) was entitled, immediately
prior to designation of a new lending office (or assignment), to receive
additional amounts from an Obligor with respect to any such withholding Tax
pursuant to clause (a) of Section 4.6 and (v) any withholding Tax that is
attributable to a Credit Party’s failure to comply with clause (e) of
Section 4.6.

 

“Exemption Certificate” is defined in clause (e) of Section 4.6.

 

“Existing Credit Agreement” is defined in the recitals.

 

“Existing Lenders” is defined in the recitals.

 

“Existing Loans” is defined in the recitals.

 

“Existing Parent Notes” means the 10½% Senior Discount Notes of Parent due 2012.

 

“Fair Market Value” means, with respect to any asset, the price (after taking
into account any liabilities relating to such asset) that would be negotiated in
an arm’s-length transaction for cash between a willing seller and a willing and
able buyer, neither of which is under any compulsion to complete the
transaction, as such price is determined in good faith by management of the
Borrower or by the Board of Directors of the Borrower or a duly authorized
committee thereof.  Fair Market Value (other than of any asset with a public
trading market) in excess of $5,000,000 shall be determined by the Board of
Directors of the Borrower acting reasonably and in good faith and shall be
evidenced by a board resolution delivered to the Administrative Agent.

 

10

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to (a) the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York or (b) if such rate is not so published for
any day which is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day on such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.

 

“Fee Letters” means (i) the confidential fee letter, dated the Original Closing
Date, from the Administrative Agent to the Borrower, as amended, supplemented,
amended and restated or otherwise modified from time to time, and (ii) each
other fee letter, dated the Closing Date, between the Borrower and any Lender.

 

“Filing Statements” means all UCC financing statements or other similar
financing statements and UCC termination statements required pursuant to the
Loan Documents.

 

“First Lien Intercreditor Agreement” means that certain first lien intercreditor
agreement dated the Original Closing Date, among the Administrative Agent and
the collateral agent for the First Lien Notes.

 

“First Lien Notes” means the 11.25% First Lien Notes due 2015 of Borrower.

 

“Fiscal Quarter” means a quarter ending on the last day of March, June,
September or December.

 

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2010 Fiscal Year”) refer to the Fiscal Year ending on
December 31 of such calendar year.

 

“Foreign Pledge Agreement” means any supplemental pledge agreement governed by
the laws of a jurisdiction other than the United States, the District of
Columbia or a State thereof executed and delivered by the Borrower or any of its
Subsidiaries pursuant to the terms of this Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, as may be necessary or
desirable under the laws of organization or incorporation of a Subsidiary to
further protect or perfect the Lien on and security interest in any Collateral
(as defined in the Security Agreement).

 

“Foreign Subsidiary” means any Subsidiary that is not a U.S. Subsidiary.

 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“GAAP” means (a) subject to clause (b) below, with respect to the interpretation
of all accounting terms used herein and in each other Loan Document, the
calculation of all accounting determinations and computations required to be
made hereunder or thereunder (including under

 

11

--------------------------------------------------------------------------------


 

Section 7.2.4 and in respect of any defined terms used herein or in any other
Loan Document), those U.S. generally accepted accounting principles applied in
the preparation of the Borrower’s audited consolidated financial statements for
the Fiscal Year ended December 31, 2009 and (b) with respect to the financial
statements of the Borrower required to be delivered pursuant to clauses (a) and
(b) of Section 7.1.1 or any similar financial statements of the Borrower or any
of its Subsidiaries required to be delivered hereunder or under any other Loan
Document, U.S. generally accepted accounting principles in effect at the time
(or for the period) to which such financial statements relate.  Notwithstanding
the foregoing, the treatment of operating leases under GAAP will, for purposes
of this Agreement, be deemed to be what such treatment is on the Closing Date.

 

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other Person exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Governmental Real Property Disclosure Requirements” shall mean any requirement
of law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any real property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any real
property, facility, establishment or business, of the actual or threatened
presence or release in or into the environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the real property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.

 

“Granting Lender” is defined in clause (i) of Section 10.11.

 

“Guarantor” means Parent and each Subsidiary Guarantor.

 

“Guaranty” means the Guaranty executed and delivered by an Authorized Officer of
Parent and each U.S. Subsidiary pursuant to the terms of this Agreement,
substantially in the form of Exhibit G hereto, as amended, supplemented, amended
and restated or otherwise modified from time to time in accordance with the
terms hereof and thereof.

 

“Hazardous Material” shall mean any material or substance that (a) constitutes a
“hazardous substance” as defined by CERCLA, “hazardous waste” as defined by the
Resource Conservation and Recovery Act, as amended, or a “pollutant”,
“contaminant”, “hazardous material”, “hazardous chemical”, or “regulated
substance” within the meaning of any applicable Environmental Laws, or (b) is
otherwise regulated by, or that otherwise gives rise to liability under, any
applicable Environmental Laws.  Without limiting the generality of the
foregoing, Hazardous Material shall include any substance that contains any
ammonia, ammonia hydroxide, asbestos, polychlorinated biphenyls, or petroleum,
or that is flammable, explosive, radioactive or corrosive.

 

12

--------------------------------------------------------------------------------


 

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under currency exchange agreements, interest rate swap agreements,
interest rate cap agreements and interest rate collar agreements, commodity
price swaps, caps and collars and all other agreements or arrangements designed
to protect such Person against fluctuations in interest rates, currency exchange
rates, prices of diesel fuel and the impact of weather on such Person’s
business.

 

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in any
Loan Document refer to such Loan Document as a whole and not to any particular
Section, paragraph or provision of such Loan Document.

 

“Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of the Borrower

 

(a)                                  which is of a “going concern” or similar
nature;

 

(b)                                 which relates to the limited scope of
examination of matters relevant to such financial statement; or

 

(c)                                  which relates to the treatment or
classification of any item in such financial statement and which, as a condition
to its removal, would require an adjustment to such item the effect of which
would be to cause the Borrower to be in Default.

 

“including” and “include” means including without limiting the generality of any
description preceding such term, and, for purposes of each Loan Document, the
parties hereto agree that the rule of ejusdem generis shall not be applicable to
limit a general statement, which is followed by or referable to an enumeration
of specific matters, to matters similar to the matters specifically mentioned.

 

“Indebtedness” of any Person means:

 

(a)                                  all obligations of such Person for borrowed
money or advances and all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments;

 

(b)                                 all obligations, contingent or otherwise,
relative to the face amount of all letters of credit, whether or not drawn, and
banker’s acceptances issued for the account of such Person;

 

(c)                                  all Capitalized Lease Liabilities of such
Person;

 

(d)                                 for purposes of Section 8.1.5 only, all
other items which, in accordance with GAAP, would be included as liabilities on
the balance sheet of such Person as of the date at which Indebtedness is to be
determined;

 

(e)                                  net Hedging Obligations of such Person;

 

13

--------------------------------------------------------------------------------


 

(f)                                    whether or not so included as liabilities
in accordance with GAAP, all obligations of such Person to pay the deferred
purchase price of property or services (excluding trade accounts payable in the
ordinary course of business which are not overdue for a period of more than 90
days or, if overdue for more than 90 days, as to which a dispute exists and
adequate reserves in conformity with GAAP have been established on the books of
such Person), and indebtedness secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien on property owned or being acquired by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(g)                                 obligations arising under Synthetic Leases;

 

(h)                                 all Contingent Liabilities of such Person in
respect of any of the foregoing; and

 

(i)                                     all Disqualified Capital Securities of
such Person.

 

The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such Person, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Liabilities” is defined in Section 10.4.

 

“Indemnified Parties” is defined in Section 10.4.

 

“Indemnified Taxes” means any Taxes other than Excluded Taxes.

 

“Intercreditor Agreements” shall mean the collective reference to the First Lien
Intercreditor Agreement and the Junior Lien Intercreditor Agreement, conformed
copies of which are attached as Exhibit L and Exhibit M hereto, respectively, as
the same may be amended, modified or otherwise changed in accordance with the
terms hereof and thereof.

 

“Interest Expense” means, for any applicable period, the aggregate interest
expense, including the portion of any cash payments made or accrued in respect
of Capitalized Lease Liabilities allocable to interest expense, net of interest
income, of the Borrower and its Subsidiaries for such applicable period
determined in accordance with GAAP.

 

“Interest Period” means, relative to any LIBO Rate Loan, the period beginning on
(and including) the date on which such LIBO Rate Loan is made or continued as,
or converted into, a LIBO Rate Loan pursuant to Sections 2.3 or 2.4 and shall
end on (but exclude) the day which numerically corresponds to such date one,
two, three or six months thereafter (or, if such month has no numerically
corresponding day, on the last Business Day of such month), as the Borrower may
select in its relevant notice pursuant to Sections 2.3 or 2.4; provided that:

 

14

--------------------------------------------------------------------------------


 

(a)                                  the Borrower shall not be permitted to
select Interest Periods to be in effect at any one time which have expiration
dates occurring on more than ten different dates;

 

(b)                                 if such Interest Period would otherwise end
on a day which is not a Business Day, such Interest Period shall end on the next
following Business Day (unless such next following Business Day is the first
Business Day of a calendar month, in which case such Interest Period shall end
on the Business Day next preceding such numerically corresponding day); and

 

(c)                                  no Interest Period for any Loan may end
later than the Stated Maturity Date for such Loan.

 

“Investment” means, relative to any Person,

 

(a)                                  any loan, advance or extension of credit
made by such Person to any other Person, including the purchase by such Person
of any bonds, notes, debentures or other debt securities of any other Person;

 

(b)                                 Contingent Liabilities in favor of any other
Person; and

 

(c)                                  any Capital Securities held by such Person
in any other Person.

 

The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such property at the time of such Investment.

 

“JPMorgan” is defined in the recitals.

 

“Junior Lien Intercreditor Agreement” means that certain junior lien
intercreditor agreement dated the Original Closing Date, among the
Administrative Agent, the collateral agent for the First Lien Notes and the
collateral agent for the Second Lien Notes.

 

“Lender Assignment Agreement” means an assignment agreement substantially in the
form of Exhibit D hereto.

 

“Lenders” is defined in the preamble.

 

“Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, judgments,
suits, proceedings, damages (including consequential damages), reasonable
disbursements or expenses of any kind or nature whatsoever, whether or not based
on strict liability (including reasonable attorneys’ fees at trial and appellate
levels; reasonable experts’ fees and disbursements and expenses incurred in
investigating, defending against or prosecuting any litigation, matter, claim or
proceeding; and reasonable consultant fees, disbursements and expenses) which
may at any time be imposed upon,

 

15

--------------------------------------------------------------------------------


 

incurred by or asserted or awarded against the Administrative Agent or any
Lender or any of such Person’s Affiliates, shareholders, directors, officers,
employees, and agents in connection with or arising from:

 

(a)                                  the Release, threatened Release or presence
of any Hazardous Material at, from, on, in, under or affecting all or any
portion of any property owned now or formerly, operated or used by the Borrower
or any of its Subsidiaries, or their respective predecessors in interest, or
resulting from activities of the Borrower or any of its Subsidiaries or any of
their respective predecessors;

 

(b)                                 any misrepresentation, inaccuracy or breach
of any warranty, contained or referred to in Section 6.12 or the breach of any
covenant in Section 7.1.6;

 

(c)                                  any actual or alleged violation by the
Borrower or any of its Subsidiaries of any Environmental Laws; or

 

(d)                                 the imposition of any lien for damages
caused by or for the recovery of any costs for the cleanup, Release or
threatened Release of Hazardous Material by the Borrower or any of its
Subsidiaries, or in connection with any Release or threatened Release of
Hazardous Material at, on, under or from any property owned or operated at any
time by the Borrower or any of its Subsidiaries.

 

“Lending Office” means the office of a Lender designated as its “Lending Office”
on Schedule II hereto or in a Lender Assignment Agreement, or such other office
designated from time to time by notice from such Lender to the Borrower and the
Administrative Agent, whether or not outside the United States.

 

“Leverage Ratio” means, as of the last day of any Fiscal Quarter, the ratio of
(a) Loans outstanding on the last day of such Fiscal Quarter to (b) EBITDA
computed for the period consisting of such Fiscal Quarter and each of the three
immediately preceding Fiscal Quarters, giving effect to any adjustments (if any)
referred to in clause (b) of Section 1.4.

 

“LIBO Rate” means, with respect to any LIBO Rate Loan for any Interest Period,
the greatest of (a) 1.50% and (b) the rate appearing on Reuters Screen LIBOR01
Page (or on any successor or substitute page of such Service, or any successor
to or substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
LIBO Rate Loan for such Interest Period shall be the greatest of (a) 1.50% and
(b) the rate at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately

 

16

--------------------------------------------------------------------------------


 

available funds in the London interbank market at approximately 11:00 a.m.
London time, two Business Days prior to the commencement of such Interest
Period.

 

“LIBO Rate Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a rate of interest determined by reference to
the LIBO Rate (Reserve Adjusted).

 

“LIBO Rate (Reserve Adjusted)” means, relative to any Loan to be made, continued
or maintained as, or converted into, a LIBO Rate Loan for any Interest Period, a
rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to
(a) the LIBO Rate for such Interest Period multiplied by (b) the LIBOR Reserve
Percentage.  The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO
Rate Loans will be determined by the Administrative Agent on the basis of the
LIBOR Reserve Percentage in effect two Business Days before the first day of
such Interest Period.

 

“LIBO Rate Unavailability Period” means any period of time during which a notice
delivered to the Borrower in accordance with Section 4.2(a), (b) or (c) shall
remain in force and effect.

 

“LIBOR Reserve Percentage” means, relative to any Interest Period for LIBO Rate
Loans, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of or including “Eurocurrency Liabilities”, as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Interest Period.

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever, in each case to secure payment of a debt or
performance of an obligation.

 

“Loan” means, as the context may require, a Revolving Loan or a Swing Line Loan
of any type.

 

“Loan Documents” means, collectively, this Agreement, the Notes, each Fee
Letter, each Guaranty, each Collateral Document and each other agreement,
certificate, document or instrument delivered in connection with any Loan
Document, whether or not specifically mentioned herein or therein; provided that
for purposes of any agreement pursuant to which the Administrative Agent is
granted a Lien to secure the Obligations, the term “Loan Document” shall include
the documentation related to Cash Management Obligations.

 

“Material Adverse Effect” means a material adverse effect on (a) the condition
(financial or otherwise), business, operations, assets, liabilities (contingent
or otherwise) or properties of

 

17

--------------------------------------------------------------------------------


 

the Borrower and its Subsidiaries taken as a whole, (b) the rights and remedies
of any Secured Party under the Loan Documents taken as a whole or (c) the
ability of Parent, the Borrower or any Significant Subsidiary to perform its
Obligations under any Loan Document.

 

“Minimum Liquidity” means, at any time, the sum of (i) the amount of the
Borrower’s and the Subsidiary Guarantors’ unrestricted cash and Cash Equivalent
Investments at such time and (ii) the difference between (x) the Revolving Loan
Commitment Amount at such time and (y) the aggregate outstanding Revolving Loans
and Swing Line Loans at such time.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means an agreement, a mortgage, deed of trust or any other document
creating or evidencing a Lien on Mortgaged Property (which Lien secured thereby
shall be in a maximum amount of either (x) if such Mortgaged Property is
situated in Alabama, Florida, Georgia, Oklahoma, Virginia or any other
state/commonwealth that imposes a tax/levy on the recordation of a mortgage,
deed of trust or any other document creating or evidencing a lien on real
property, 115% of the book value or cost (whichever is higher) of such Mortgaged
Property or (y) if such Mortgaged Property is situated in Arizona, Colorado,
Louisiana, North Carolina, Texas, West Virginia or any other state/commonwealth
that does not impose a tax/levy on the recordation of a mortgage, deed of trust
or any other document creating or evidencing a lien on real property, the
maximum principal amount of the Loan) executed, acknowledged and delivered by
each Obligor that is the owner of the respective Mortgaged Property in favor of
the Administrative Agent for the benefit of the Secured Parties, substantially
in the form attached hereto as Exhibit N, subject to modification necessary for
recording in the recording office of each applicable political subdivision (i.e.
county) where each such Mortgaged Property is situated, as amended,
supplemented, amended and restated or otherwise modified from time to time.

 

“Mortgaged Property” means (a) all real property owned by any Obligor on the
Closing Date with a book value or cost (whichever is higher) of at least
$1,500,000 (which properties owned as of the Closing Date are described in Item
6.9(b) of the Disclosure Schedule) and (b) all other real property, if any,
which shall be subject to a Mortgage delivered pursuant to clause (j) of
Section 5.1.5 and Section 7.1.8.

 

“Net Casualty Proceeds” means, with respect to any Casualty Event, the amount of
any insurance proceeds or condemnation awards (net of any taxes actually paid or
estimated by the Borrower to be payable in cash) received by the Borrower or any
of its Subsidiaries in connection with such Casualty Event (net of all
reasonable collection expenses thereof), but excluding any proceeds or awards
required to be paid to a creditor (other than the Lenders) which holds a Lien
permitted by Section 7.2.3 on the property which is the subject of such Casualty
Event; provided that if the amount of any estimated taxes exceeds the amount of
taxes actually required to be paid in cash in respect of such Casualty Event
within 12 months of such Casualty Event, the aggregate amount of such excess
shall constitute Net Casualty Proceeds.

 

“Net Debt Proceeds” means, with respect to each of (a) the incurrence, sale or
issuance by the Borrower or any of its Subsidiaries after the Closing Date of
any Indebtedness which is

 

18

--------------------------------------------------------------------------------


 

not expressly permitted by Section 7.2.2, or (b) the issuance by the Borrower of
any of its Subsidiaries of Disqualified Capital Securities, the excess of
(x) the gross cash proceeds actually received by such Person from such
incurrence, sale or issuance, less (y) all reasonable arranging or underwriting
fees and commissions, and all legal, investment banking, brokerage and
accounting and other professional fees, sales commissions and disbursements and
other reasonable closing costs and expenses, in each case, actually incurred and
paid in cash in connection with such incurrence, sale or issuance.

 

“Net Disposition Proceeds” means the gross cash proceeds actually received by
the Borrower or its U.S. Subsidiaries from any Disposition pursuant to clause
(c) of Section 7.2.10 and any cash payment actually received in respect of
promissory notes or other non-cash consideration delivered to the Borrower or
its U.S. Subsidiaries in respect of such specified Dispositions, minus the sum
of (a) all reasonable legal, investment banking, brokerage and accounting fees
and expenses incurred in connection with such Disposition, (b) all reasonable
expenses to prepare such asset for sale and all transportation costs in
connection with such sale, (c) all taxes actually paid or estimated by the
Borrower to be payable in cash within the next 12 months in connection with such
Disposition, (d) payments made by the Borrower or its U.S. Subsidiaries to
retire Indebtedness (other than the Credit Extensions) where payment of such
Indebtedness is required in connection with such Disposition and (e) the amount
of any reserves established by the Borrower or any of the U.S. Subsidiaries to
fund contingent liabilities reasonably estimated to be payable during the 12
month period following such event that such Person’s chief financial officer
determined in good faith are directly attributable to such event; provided that
if the amount of any estimated taxes pursuant to clause (c) exceeds the amount
of taxes actually required to be paid in cash in respect of such Disposition or
the amount of any estimated reserves pursuant to clause (e) above exceeds the
amount of reserves actually required to be paid in cash in respect of such
Disposition, in each case within 12 months of such Disposition, the aggregate
amount of such excess shall thereupon constitute Net Disposition Proceeds.

 

“Net Income” means, for any period, the aggregate of all amounts (exclusive of
all amounts in respect of any extraordinary gains or losses) which would be
included as net income on the consolidated financial statements of the Borrower
and its Subsidiaries for such period.

 

“New Notes” means the collective reference to the First Lien Notes and the
Second Lien Notes.

 

“Non-U.S. Credit Party” means any Credit Party that is not a “United States
person”, as defined under Section 7701(a)(30) of the Code.

 

“Note” means, as the context may require, a Revolving Note or a Swing Line Note.

 

“Obligations” means all obligations (monetary or otherwise, whether absolute or
contingent, matured or unmatured) of the Borrower and each other Obligor arising
under or in connection with a Loan Document or any Cash Management Obligations,
including the principal of and interest (including interest accruing during the
pendency of any proceeding of the type described in Section 8.1.9, whether or
not allowed in such proceeding) on the Loans and any fees, costs,

 

19

--------------------------------------------------------------------------------


 

expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of Borrower and the other
Obligors under this Agreement and the other Loan Documents.

 

“Obligor” means, as the context may require, Parent, the Borrower, Subsidiary
Guarantors and each other Person (other than a Secured Party) obligated under
any Loan Document.

 

“Offer to Purchase” means the offer to purchase dated February 22, 2010 issued
by the Borrower in connection with the Exchange Offer.

 

“Organic Document” means, relative to any Obligor, as applicable, its
certificate of incorporation, by laws, certificate of partnership, partnership
agreement, certificate of formation, limited liability agreement, operating
agreement and all shareholder agreements, voting trusts and similar arrangements
applicable to any of such Obligor’s Capital Securities.

 

“Original Closing Date” is defined in the recitals.

 

“Other Taxes” means any and all present or future stamp, documentary or similar
excise Taxes or levies that arise on account of any payment made or required to
be made under any Loan Document or from the execution, delivery, registration,
recording or enforcement of, or otherwise with respect to any Loan Document.

 

“Parent” means Reddy Ice Holdings, Inc., a Delaware corporation.

 

“Pari Passu Lien Indebtedness” shall have the meaning assigned thereto in the
First Lien Intercreditor Agreement.

 

“Participant” is defined in clause (d) of Section 10.11.

 

“Participant Register” is defined in clause (d) of Section 10.11.

 

“Patent Security Agreement” means any Patent Security Agreement executed and
delivered by any Obligor, in substantially the form of Exhibit A to the Security
Agreement, as amended, supplemented, amended and restated or otherwise modified
from time to time.

 

“Patriot Act” is defined in Section 10.17.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and to which the
Borrower or any corporation, trade or business that is, along with the Borrower,
a member of a Controlled Group, may have liability, including

 

20

--------------------------------------------------------------------------------


 

any liability by reason of having been a substantial employer within the meaning
of Section 4063 of ERISA at any time during the preceding five years, or by
reason of being deemed to be a contributing sponsor under Section 4069 of ERISA.

 

“Percentage” means any Lender’s Revolving Loan Percentage.

 

“Permitted Acquisition” means an acquisition (whether pursuant to an acquisition
of Capital Securities, assets or otherwise) by the Borrower or any Subsidiary of
a business, a line of business or an operating lease from any Person in which
the following conditions are satisfied:

 

(a)                                  immediately before and after giving effect
to such acquisition, no Default shall have occurred and be continuing or would
result therefrom (including under Section 7.2.1);

 

(b)                                 the Borrower shall have delivered to the
Administrative Agent a Compliance Certificate for the period of the most
recently completed four full Fiscal Quarters immediately preceding such
acquisition (prepared in good faith and in a manner and using such methodology
which is consistent with the most recent financial statements delivered pursuant
to Section 7.1.1) giving pro forma effect to the consummation of such
acquisition and evidencing compliance with the covenants set forth in
Section 7.2.4 for the immediately preceding test date;

 

(c)                                  [Reserved];

 

(d)                                 the Revolving Loan Commitment Amount
less the aggregate outstanding principal amount of Revolving Loans and Swing
Line Loans on the date such acquisition is consummated (after giving effect to
such acquisition and any financing in connection therewith) shall be at least
$5,000,000;

 

(e)                                  the business, line of business or operating
lease to be acquired shall be held by the Borrower or a Subsidiary Guarantor (or
a Person that becomes a Subsidiary Guarantor upon such acquisition); and

 

(f)                                    to the extent a Person is acquired in
such acquisition, such Person shall be Solvent and comply with Section 7.1.8.

 

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.

 

“Pledged Subsidiary” means each Subsidiary in respect of which the
Administrative Agent has been granted a security interest in or a pledge of
(a) any of the Capital Securities of such Subsidiary or (b) any intercompany
notes of such Subsidiary owing to the Borrower or another Subsidiary.

 

21

--------------------------------------------------------------------------------


 

“Prior Transactions” means (i) the entry into the Existing Credit Agreement on
the Original Closing Date, (ii) the issuance of the New Notes on the Original
Closing Date, (iii) the Exchange Offer and (iv) the repayment of the Borrower’s
prior credit agreement on the Original Closing Date.

 

“Priority Payment Lien Obligations” has the meaning set forth in the First Lien
Intercreditor Agreement.

 

“Proceeds Account” is defined in clause (d) of Section 3.1.1.

 

“Quarterly Payment Date” means the last Business Day of March, June,
September and December.

 

“Ratification” means that certain Ratification of Collateral Documents dated as
of the Closing Date, by the Borrower and the Parent, as amended, supplemented,
amended and restated or otherwise modified from time to time.

 

“Reddy Ice Corporation” means Reddy Ice Corporation, a Nevada corporation.

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, redeem, purchase, defease or retire, or to issue other
Indebtedness in exchange or replacement for, such Indebtedness.  “Refinanced”
and “Refinancing” shall have correlative meanings.

 

“Refinancing Indebtedness” means Indebtedness that Refinances any Indebtedness
of the Borrower or any Subsidiary of the Borrower existing on the Closing Date
or incurred in compliance with this Agreement, including Indebtedness that
Refinances Refinancing Indebtedness; provided, however, that:

 

(1)                                  such Refinancing Indebtedness has a stated
maturity no earlier than the stated maturity of the Indebtedness being
Refinanced;

 

(2)                                  such Refinancing Indebtedness has an
Average Life at the time such Refinancing Indebtedness is Incurred that is equal
to or greater than the Average Life of the Indebtedness being Refinanced;

 

(3)                                  such Refinancing Indebtedness has an
aggregate principal amount (or if incurred with original issue discount, an
aggregate issue price) that is equal to or less than the aggregate principal
amount (or if incurred with original issue discount, the aggregate accreted
value) then outstanding or committed (plus fees and expenses, including any
premium and defeasance costs) under the Indebtedness being Refinanced;

 

(4)                                  if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations, such Refinancing
Indebtedness is subordinated in right of payment to

 

22

--------------------------------------------------------------------------------


 

the Obligations at least to the same extent as the Indebtedness being
Refinanced; and

 

(5)                                  the covenants, events of default, interest
rates, yield, events of default and remedies relating thereto shall not be
materially less favorable to the Lenders than those contained in the
Indebtedness being Refinanced;

 

provided further, however, that Refinancing Indebtedness shall not include
Indebtedness of a Subsidiary that is not a Guarantor that Refinances
Indebtedness of the Borrower or a Guarantor.

 

“Refunded Swing Line Loans” is defined in clause (b) of Section 2.3.2.

 

“Register” is defined in clause (a) of Section 2.7.

 

“Release” means any spilling, emitting, leaking, pumping, pouring, injecting,
escaping, emptying, discharging, leaching, dumping or disposing into or through
the indoor or outdoor Environment.

 

“Replacement Lender” is defined in clause (g) of Section 10.11.

 

“Replacement Notice” is defined in Section 4.10.

 

“Required Lenders” means, at any time, Lenders holding more than 50% of the
Total Exposure Amount.

 

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901, et seq., as amended.

 

“Restricted Payment” means the declaration or payment of any dividend (other
than dividends payable solely in Capital Securities (other than Disqualified
Capital Securities) of the Borrower or any Subsidiary) on, or the making of any
payment or distribution on account of, or setting apart assets for a sinking or
other analogous fund for, the purchase, redemption, defeasance, retirement or
other acquisition of any class of Capital Securities of the Borrower or any
Subsidiary or any warrants or options to purchase any such Capital Securities of
the Borrower or such Subsidiary, whether now or hereafter outstanding, or the
making of any other distribution in respect thereof, either directly or
indirectly, whether in cash or property, obligations of the Borrower or any
Subsidiary or otherwise (other than distributions payable solely in Capital
Securities (other than Disqualified Capital Securities) of the Borrower or any
of its Subsidiaries).

 

“Revolving Loan Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make Revolving Loans pursuant to clause (a) of
Section 2.1.1.

 

“Revolving Loan Commitment Amount” means $50,000,000, as such amount may be
reduced from time to time pursuant to Section 2.2.

 

23

--------------------------------------------------------------------------------


 

“Revolving Loan Commitment Termination Date” means the earliest of

 

(a)                                  the Stated Maturity Date;

 

(b)                                 the date on which the Revolving Loan
Commitment Amount is terminated in full or reduced to zero pursuant to the terms
of this Agreement; and

 

(c)                                  the date on which any Commitment
Termination Event occurs.

 

Upon the occurrence of any event described above, the Revolving Loan Commitments
shall terminate automatically and without any further action.

 

“Revolving Loan Lender” is defined in clause (a) of Section 2.1.1.

 

“Revolving Loan Percentage” means, relative to any Lender, the applicable
percentage relating to Revolving Loans set forth opposite its name on Schedule
II hereto under the Revolving Loan Commitment column or set forth in a Lender
Assignment Agreement under the Revolving Loan Commitment column, as such
percentage may be adjusted from time to time pursuant to Lender Assignment
Agreements executed by such Lender and its assignee Lender and delivered
pursuant to Section 10.11.  A Lender shall not have any Revolving Loan
Commitment if its percentage under the Revolving Loan Commitment column is zero.

 

“Revolving Loans” is defined in clause (a) of Section 2.1.1.

 

“Revolving Note” means a promissory note of the Borrower payable to any
Revolving Loan Lender, in the form of Exhibit A-1 hereto (as such promissory
note may be amended, endorsed or otherwise modified from time to time),
evidencing the aggregate Indebtedness of the Borrower to such Revolving Loan
Lender resulting from outstanding Revolving Loans, and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

 

“SEC” means the Securities and Exchange Commission.

 

“Second Lien Notes” means the 13.25% Second Lien Notes due 2015 of Borrower.

 

“Secured Parties” means, collectively, the Lenders (including the Swing Line
Lender), the Administrative Agent, each Person that is owed any obligations by
the Borrower or any of its Subsidiaries in respect of Cash Management
Obligations, and, in each case, each of their respective successors, transferees
and assigns.

 

“Security Agreement” means the Pledge and Security Agreement dated as of the
Original Closing Date, a conformed copy of which is attached as Exhibit I
hereto, as the same may be amended, modified or otherwise changed in accordance
with the terms hereof and thereof.

 

24

--------------------------------------------------------------------------------


 

“Significant Subsidiary” means each Subsidiary of the Borrower that
(a) accounted for at least 3% of the consolidated gross revenues of the Borrower
and its Subsidiaries or (b) has assets which represent at least 3% of the
consolidated gross assets of the Borrower and its Subsidiaries, in each case, as
of the last day of the most recently completed Fiscal Quarter with respect to
which, pursuant to clauses (a) and (b) of Section 7.1.1, financial statements
have been, or are required to have been, delivered by the Borrower on or before
the date as of which any such determination is made, as reflected in such
financial statements.

 

“Solvent” means, with respect to any Person and its Subsidiaries on a particular
date, that on such date (a) the fair value of the property of such Person and
its Subsidiaries on a consolidated basis is greater than the total amount of
liabilities, including contingent liabilities, of such Person and its
Subsidiaries on a consolidated basis, (b) the present fair salable value of the
assets of such Person and its Subsidiaries on a consolidated basis is not less
than the amount that will be required to pay the probable liability of such
Person and its Subsidiaries on a consolidated basis on its debts as they become
absolute and matured, (c) such Person does not intend to, and does not believe
that it or its Subsidiaries will, incur debts or liabilities beyond the ability
of such Person and its Subsidiaries to pay as such debts and liabilities mature,
and (d) such Person and its Subsidiaries on a consolidated basis are not engaged
in a business or a transaction, and such Person and its Subsidiaries on a
consolidated basis are not about to engage in a business or a transaction, for
which the property of such Person and its Subsidiaries on a consolidated basis
would constitute an unreasonably small capital.  The amount of Contingent
Liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, can reasonably be expected to
become an actual or matured liability.

 

“SPC” is defined in clause (i) of Section 10.11.

 

“Stated Maturity Date” means with respect to all Revolving Loans and Swing Line
Loans, October 22, 2014.

 

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the outstanding Voting Securities of such other Person (irrespective
of whether at the time Capital Securities of any other class or classes of such
other Person shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person, or by
one or more other Subsidiaries of such Person.  Unless the context otherwise
specifically requires, the term “Subsidiary” shall be a reference to a
Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each Subsidiary that executes the Guaranty
following the Closing Date, pursuant to Section 7.1.8 or otherwise.

 

“Substitute Lender” is defined in Section 4.10.

 

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than three years

 

25

--------------------------------------------------------------------------------


 

prior to the date of delivery thereof unless there shall have occurred to
Borrower’s knowledge within three years prior to such date of delivery (x) any
material exterior construction on the site of such Mortgaged Property or (y) any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be graphically depicted on
a survey, in which events, as applicable, such survey shall be dated (or
redated) after the completion of such construction or if such construction shall
not have been completed as of such date of delivery, or after the grant or
effectiveness of any such easement, right of way or other interest in the
Mortgaged Property, (iii) certified (which such certification may be provided in
the form of a separate stand-alone survey certification) by the surveyor (in a
manner reasonably acceptable to the Administrative Agent) to the Administrative
Agent, and the Title Company, (iv) complying in all respects with the minimum
detail requirements of the American Land Title Association as such requirements
are in effect on the date of preparation of such survey and (v) sufficient for
the Title Company to remove all standard survey exceptions from the Title Policy
(or commitment) relating to such Mortgaged Property and issue the endorsements
of the type required by Section 7.1.9(c), (b) Express Maps prepared by First
American Title Insurance Company or (c) otherwise reasonably acceptable to the
Administrative Agent.

 

“Swing Line Lender” means, subject to the terms of this Agreement, Macquarie
Bank Limited.

 

“Swing Line Loan Facility Amount” means, on any date, $5,000,000, as such amount
may be reduced from time to time pursuant to Section 2.2.

 

“Swing Line Loans” is defined in clause (b) of Section 2.1.1.

 

“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender, in the form of Exhibit A-2 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of the Borrower to the Swing Line Lender resulting from
outstanding Swing Line Loans, and also means all other promissory notes accepted
from time to time in substitution therefor or renewal thereof.

 

“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is not a capital lease in accordance with GAAP and
(b) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.

 

“Tax Returns” means any return, report or similar statement required to be filed
with respect to any Tax (including any attached schedules) including any
informational return, claim for refund, amended return or declaration of
estimated Tax.

 

“Tax Sharing Agreement” means the tax sharing agreement, dated as of the Closing
Date, among Parent and the Borrower, in form and substance reasonably
satisfactory to the Administrative

 

26

--------------------------------------------------------------------------------


 

Agent, as amended, supplemented, amended and restated or otherwise modified from
time to time.

 

“Taxes” means all income, stamp or other taxes, duties, levies, imposts,
charges, assessments, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
and all interest, penalties or similar liabilities with respect thereto.

 

“Termination Date” means the date on which all Obligations have been paid in
full in cash, all Cash Management Obligations have been paid in full and all
Commitments have terminated.

 

“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.

 

“Title Policy” shall have the meaning assigned to such term in clause (c) of
Section 7.1.9.

 

“Total Exposure Amount” means, on any date of determination (and without
duplication), the outstanding principal amount of all Loans and the unfunded
amount of the Commitments.

 

“Trademark Security Agreement” means any Trademark Security Agreement executed
and delivered by any Obligor, in substantially in the form of Exhibit B to any
Security Agreement, as amended, supplemented, amended and restated or otherwise
modified from time to time.

 

“Transaction” means the contemplated amendment and restatement of the Existing
Credit Agreement, including the entering into of this Agreement on the Closing
Date.

 

“type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBO Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, with respect to any Filing Statement or by
reason of any provisions of law, the perfection or the effect of perfection or
non perfection of the security interests granted to the Administrative Agent
pursuant to the applicable Loan Document is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than New York,
then “UCC” means the Uniform Commercial Code as in effect from time to time in
such other jurisdiction for purposes of the provisions of each Loan Document and
any Filing Statement relating to such perfection or effect of perfection or non
perfection.

 

“Unaudited Quarterly Financial Statements” is defined in clause (a) of
Section 7.1.1.

 

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

 

27

--------------------------------------------------------------------------------


 

“U.S. Subsidiary” means any Subsidiary that is incorporated or organized under
the laws of the United States or a state thereof or the District of Columbia.

 

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

 

“wholly owned Subsidiary” means any Subsidiary all of the outstanding Capital
Securities of which (other than any director’s qualifying shares or investments
by foreign nationals mandated by applicable laws) are owned directly or
indirectly by the Borrower.

 

SECTION 1.2.                               Use of Defined Terms.  Unless
otherwise defined or the context otherwise requires, terms for which meanings
are provided in this Agreement shall have such meanings when used in each other
Loan Document and the Disclosure Schedule.

 

SECTION 1.3.                               Cross-References.  Unless otherwise
specified, references in a Loan Document to any Article or Section are
references to such Article or Section of such Loan Document, and references in
any Article, Section or definition to any clause are references to such clause
of such Article, Section or definition.

 

SECTION 1.4.                               Accounting and Financial
Determinations.

 

(a)                                  Unless otherwise specified, all accounting
terms used in each Loan Document shall be interpreted, and all accounting
determinations and computations thereunder (including under Section 7.2.4 and
the definitions used in such calculations) shall be made, in accordance with
GAAP.  Unless otherwise expressly provided, all financial covenants and defined
financial terms shall be computed on a consolidated basis for the Borrower and
its Subsidiaries, in each case without duplication.

 

(b)                                 As of any date of determination, for
purposes of determining the Leverage Ratio (and any financial calculations
required to be made or included within the Leverage Ratio, or required for
purposes of preparing any Compliance Certificate to be delivered pursuant to
clause (b) of the definition of “Permitted Acquisition”), the calculation of the
Leverage Ratio and other financial calculations shall include or exclude, as the
case may be, the effect of any business, line of business or operating lease
that has been acquired or disposed of by the Borrower or any of its Subsidiaries
as permitted by the terms hereof (including through mergers or consolidations)
as of such date of determination, as determined by the Borrower on a pro forma
basis, which determination may include one-time adjustments or reductions in
costs, if any, directly attributable to any such disposition or acquisition, as
the case may be, in each case (i) calculated in accordance with Regulation S-X
of the Securities Act of 1933, as amended, for the period of four Fiscal
Quarters ended on or immediately prior to the date of determination of any
Leverage Ratio and (ii) giving effect to any such acquisition or disposition as
if it had occurred on the first day of such four Fiscal Quarter period.

 

28

--------------------------------------------------------------------------------


 

(c)                                  If the Borrower or the Administrative Agent
determines that a change in GAAP has altered the treatment of certain financial
data to its (or the Lenders’) detriment under this Agreement, such party may, by
written notice to the other party not later than 60 days after the end of the
Fiscal Quarter during which such change in GAAP becomes effective, request
renegotiation of the financial covenants affected by such change.  If the
Borrower and the Required Lenders have not agreed on revised covenants within
thirty days after delivery of such notice, then, for purposes of this Agreement,
GAAP will have the meaning set forth in clause (a) of the definition of “GAAP”. 
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Statement of Financial Accounting Standards 159 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of Parent, the Borrower or any Subsidiary at
“fair value”, as defined therein.

 

ARTICLE II
COMMITMENTS, BORROWING AND ISSUANCE
PROCEDURES, NOTES AND LETTERS OF CREDIT

 

SECTION 2.1.                               Commitments.  On the terms and
subject to the conditions of this Agreement, the Lenders severally agree to make
Credit Extensions as set forth below.

 

SECTION 2.1.1.  Revolving Loans and Swing Line Loans.  From time to time on any
Business Day occurring from and after the Closing Date until five Business Days
prior to the Revolving Loan Commitment Termination Date,

 

(a)                          each Lender that has a Revolving Loan Commitment
(referred to as a “Revolving Loan Lender”) agrees that it will make loans
(relative to such Lender, its “Revolving Loans”) to the Borrower (i) equal to
such Lender’s Revolving Loan Percentage of the aggregate amount of each
Borrowing of the Revolving Loans requested by the Borrower to be made on such
day and (ii) otherwise, in accordance with clause (a) of Section 2.7; and

 

(b)                         the Swing Line Lender, in reliance upon the
agreements of the Revolving Loan Lenders set forth in Section 2.3.2, but
nonetheless in its sole and absolute discretion, will make loans (its “Swing
Line Loans”) to the Borrower equal to the principal amount of the Swing Line
Loan requested by the Borrower to be made on such day.

 

On the terms and subject to the conditions hereof, the Borrower may from time to
time borrow, prepay and reborrow Revolving Loans and Swing Line Loans.

 

No Revolving Loan Lender shall be permitted or required to make any Revolving
Loan if, after giving effect thereto, the aggregate outstanding principal amount
of all Revolving Loans of such Revolving Loan Lender, together with such
Lender’s Revolving Loan Percentage of the aggregate amount of all Swing Line
Loans, would exceed such Lender’s Revolving Loan Percentage of the then existing
Revolving Loan Facility Amount.  Furthermore, the Swing Line Lender

 

29

--------------------------------------------------------------------------------


 

shall not be permitted or required to make Swing Line Loans if, after giving
effect thereto, (i) the aggregate outstanding principal amount of all Swing Line
Loans would exceed the then existing Swing Line Loan Commitment Amount or
(ii) unless otherwise agreed to by the Swing Line Lender, in its sole
discretion, the sum of all Swing Line Loans and Revolving Loans made by the
Swing Line Lender would exceed the Swing Line Lender’s Revolving Loan Percentage
of the then existing Revolving Loan Commitment Amount.

 

SECTION 2.2.                               Reductions in Commitment Amounts. 
The Commitment Amounts are subject to reduction from time to time as set forth
below.

 

SECTION 2.2.1.  Reductions.  The Borrower may, from time to time on any Business
Day occurring after Closing Date, voluntarily reduce the amount of the Revolving
Loan Commitment Amount or the Swing Line Loan Facility Amount on the Business
Day so specified by the Borrower; provided that all such reductions shall
require at least one Business Day’s prior notice to the Administrative Agent
(which notice may be telephonic so long as such notice is confirmed in writing
within 24 hours thereafter) and be permanent, and any partial reduction of any
Commitment Amount shall be in a minimum amount of $5,000,000 and in an integral
multiple of $1,000,000.  Any optional or mandatory reduction of the Revolving
Loan Commitment Amount pursuant to the terms of this Agreement which reduces the
Revolving Loan Commitment Amount below the Swing Line Loan Facility Amount shall
result in an automatic and pro rata reduction of the Swing Line Loan Facility
Amount (as directed by the Borrower in a notice to the Administrative Agent
delivered together with the notice of such voluntary reduction in the Revolving
Loan Commitment Amount) to an aggregate amount not in excess of the Revolving
Loan Commitment Amount, as so reduced, without any further action on the part of
the Swing Line Lender.

 

SECTION 2.2.2.  [Reserved]

 

SECTION 2.2.3.  Defaulting/Designated Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)                          Fees shall cease to accrue on the unfunded portion
of the Revolving Loan Commitment of such Defaulting Lender pursuant to
Section 3.3.

 

(b)                         The Commitments and Revolving Loans of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 10.1), provided that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender.

 

30

--------------------------------------------------------------------------------


 

(c)                          If any Swing Line Loan is outstanding at the time a
Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of such Swing Line Loan
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective applicable Revolving Loan Percentages but only to the extent (x) the
sum of all non-Defaulting Lenders’ Revolving Loans plus such Defaulting Lender’s
Swing Line Loans does not exceed the total of all non-Defaulting Lenders’
Revolving Loan Commitments and (y) the conditions set forth in Section 5.2 are
satisfied at such time; and

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent prepay such Swing
Line Loan.

 

(d)                         The Swing Line Lender shall not be required to fund
any Swing Line Loan unless it is satisfied that the related exposure will be
100% covered by the Commitments of the non-Defaulting Lenders, and participating
interests in any such newly made Swing Line Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.2.3(c)(i) (and
Defaulting Lenders shall not participate therein).

 

(e)                          In the event and on the date that each of the
Administrative Agent, the Borrower and the Swing Line Lender agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swing Line Loans of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Loan Commitments
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swing Line Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its applicable Revolving Loan Percentage.

 

(f)                            All parties hereto agree to any and all
amendments to Schedule II hereto to reflect any and all adjustments to
Commitments, Commitment Amounts and Revolving Loan Percentages referenced in
this Section.

 

SECTION 2.3.                               Borrowing Procedures.  Loans (other
than Swing Line Loans) shall be made by the Lenders in accordance with
Section 2.3.1, and Swing Line Loans shall be made by the Swing Line Lender in
accordance with Section 2.3.2.

 

SECTION 2.3.1.  Borrowing Procedure.  In the case of Loans other than Swing Line
Loans, by telephonic notice to the Administrative Agent on or before 12:00 noon
on a Business Day (followed (within one Business Day) by the delivery of a
confirming Borrowing Request, the Borrower may from time to time irrevocably
request, on the same Business Day in the case of Base Rate Loans or on not less
than three Business Days’ notice in the case of LIBO Rate Loans, and in either
case not more than five Business Days’ notice, that a Borrowing be made, in the
case of LIBO Rate Loans, in a minimum amount of $2,000,000 and an integral
multiple of $1,000,000, or in the case of Base Rate Loans, in a minimum amount
of $1,000,000 and an

 

31

--------------------------------------------------------------------------------


 

integral multiple of $500,000 or, in either case, in the unused amount of the
applicable Commitment.  On the terms and subject to the conditions of this
Agreement, each Borrowing shall be comprised of the type of Loans, and shall be
made on the Business Day, specified in such Borrowing Request.  In the case of
Loans other than Swing Line Loans, on or before 3:00 p.m. on such Business Day
each Lender that has a Commitment to make the Loans being requested shall
deposit with the Administrative Agent same day funds in an amount equal to such
Lender’s Percentage of the requested Borrowing.  Such deposit will be made to an
account which the Administrative Agent shall specify from time to time by notice
to the Lenders.  To the extent funds are received from the Lenders, the
Administrative Agent shall make such funds available to the Borrower by wire
transfer to the accounts the Borrower shall have specified in its Borrowing
Request.  No Lender’s obligation to make any Loan shall be affected by any other
Lender’s failure to make any Loan.

 

SECTION 2.3.2.  Swing Line Loans; Participations, etc.  Subject to the terms and
conditions set forth herein, the Swing Line Lender may, in reliance upon the
agreements of the Revolving Loan Lenders set forth in this Section 2.3.2, but
nonetheless in its sole and absolute discretion, make Swing Line Loans and the
Borrower may request Swing Line Loans as follows:

 

(a)                          By telephonic notice to the Swing Line Lender on or
before 12:00 noon on a Business Day (followed (within one Business Day) by the
delivery of a confirming Borrowing Request), the Borrower may from time to time
irrevocably request that Swing Line Loans be made by the Swing Line Lender in an
aggregate minimum principal amount of $250,000 and an integral multiple of
$50,000.  All Swing Line Loans shall be made as Base Rate Loans and shall not be
entitled to be converted into LIBO Rate Loans.  The proceeds of each Swing Line
Loan shall be made available by the Swing Line Lender to the Borrower by wire
transfer to the account the Borrower shall have specified in its notice therefor
by the close of business on the Business Day telephonic notice is received by
the Swing Line Lender.  Upon the making of each Swing Line Loan, and without
further action on the part of the Swing Line Lender or any other Person, each
Revolving Loan Lender (other than the Swing Line Lender) shall be deemed to have
irrevocably purchased, to the extent of its Revolving Loan Percentage, a
participation interest in such Swing Line Loan, and such Revolving Loan Lender
shall, to the extent of its Revolving Loan Percentage, be responsible for
reimbursing within one Business Day of receiving notice thereof the Swing Line
Lender for Swing Line Loans which have not been reimbursed by the Borrower in
accordance with the terms of this Agreement.

 

(b)                         If (x) any Swing Line Loan shall be outstanding for
more than four Business Days, (y) any Swing Line Loan is or will be outstanding
on a date when the Borrower requests that a Revolving Loan be made or (z) any
Default shall occur and be continuing, then each Revolving Loan Lender (other
than the Swing Line Lender) irrevocably agrees that it will, at the request of
the Swing Line Lender, make a Revolving Loan (which shall initially be funded as
a Base Rate Loan) in an amount equal to such Lender’s Revolving Loan Percentage
of the aggregate principal amount of all such Swing Line Loans then outstanding
(such outstanding Swing Line Loans hereinafter referred to as the “Refunded
Swing Line Loans”).  On or before 11:00 a.m. on the first Business Day

 

32

--------------------------------------------------------------------------------


 

following receipt by each Revolving Loan Lender of a request to make Revolving
Loans as provided in the preceding sentence, each Revolving Loan Lender shall
deposit in an account specified by the Swing Line Lender the amount so requested
in same day funds and such funds shall be applied by the Swing Line Lender to
repay the Refunded Swing Line Loans.  At the time the Revolving Loan Lenders
make the above referenced Revolving Loans, the Swing Line Lender shall be deemed
to have made, in consideration of the making of the Refunded Swing Line Loans,
Revolving Loans in an amount equal to the Swing Line Lender’s Revolving Loan
Percentage of the aggregate principal amount of the Refunded Swing Line Loans. 
Upon the making (or deemed making, in the case of the Swing Line Lender) of any
Revolving Loans pursuant to this clause, the amount so funded shall become an
outstanding Revolving Loan and shall no longer be owed as a Swing Line Loan. 
All interest payable with respect to any Revolving Loans made (or deemed made,
in the case of the Swing Line Lender) pursuant to this clause shall be
appropriately adjusted to reflect the period of time during which the Swing Line
Lender had outstanding Swing Line Loans in respect of which such Revolving Loans
were made.  Each Revolving Loan Lender’s obligation to make the Revolving Loans
referred to in this clause shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, any Obligor or any Person for any reason whatsoever; (ii) the
occurrence or continuance of any Default; (iii) any adverse change in the
condition (financial or otherwise) of any Obligor; (iv) the acceleration or
maturity of any Obligations or the termination of any Commitment after the
making of any Swing Line Loan; (v) any breach of any Loan Document by any
Person; or (vi) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing.

 

SECTION 2.4.                               Continuation and Conversion
Elections.  By telephonic notice to the Administrative Agent on or before 12:00
noon on a Business Day (followed (within one Business Day) by the delivery of a
confirming Continuation/Conversion Notice), the Borrower may from time to time
irrevocably elect, on not less than one Business Day’s notice in the case of
Base Rate Loans, or three Business Days’ notice in the case of LIBO Rate Loans,
and in either case not more than five Business Days’ notice, that all, or any
portion in an aggregate minimum amount of $2,000,000 and an integral multiple of
$500,000 be, in the case of Base Rate Loans, converted into LIBO Rate Loans or
be, in the case of LIBO Rate Loans, converted into Base Rate Loans or continued
as LIBO Rate Loans (in the absence of delivery of a Continuation/Conversion
Notice with respect to any LIBO Rate Loan at least three Business Days (but not
more than five Business Days) before the last day of the then current Interest
Period with respect thereto, such LIBO Rate Loan shall, on such last day,
automatically convert to a Base Rate Loan); provided that (x) each such
conversion or continuation shall be pro rated among the applicable outstanding
Loans of all Lenders that have made such Loans, and (y) no portion of the
outstanding principal amount of any Loans may be continued as, or be converted
into, LIBO Rate Loans when any Default has occurred and is continuing.

 

SECTION 2.5.                               Funding.  Each Lender may, if it so
elects, fulfill its obligation to make, continue or convert LIBO Rate Loans
hereunder by causing one of its foreign branches or

 

33

--------------------------------------------------------------------------------


 

Affiliates (or an international banking facility created by such Lender) to make
or maintain such LIBO Rate Loan; provided that such LIBO Rate Loan shall
nonetheless be deemed to have been made and to be held by such Lender, and the
obligation of the Borrower to repay such LIBO Rate Loan shall nevertheless be to
such Lender for the account of such foreign branch, Affiliate or international
banking facility.  In addition, the Borrower hereby consents and agrees that,
for purposes of any determination to be made for purposes of Sections 4.1, 4.2,
4.3 or 4.4, it shall be conclusively assumed that each Lender elected to fund
all LIBO Rate Loans by purchasing Dollar deposits in its Lending Office’s
interbank eurodollar market.

 

SECTION 2.6.                               Reallocation of Revolving Loans. 
With respect to any Revolving Lender, on any date on which

 

(a)                          the aggregate outstanding principal amount of all
Revolving Loans of such Revolving Loan Lender, together with such Lender’s
Revolving Loan Percentage of the aggregate amount of all Swing Line Loans, is
less than such Lender’s Revolving Loan Percentage of the then Revolving Loan
Commitment Amount, such Revolving Loan Lender shall make a Revolving Loan to the
Borrower in an amount of such deficiency; provided that the proceeds of such
Revolving Loans shall not be funded to the Borrower, but instead shall be
applied by the Administrative Agent to make mandatory repayments required under
clause (b) below; and

 

(b)                         the aggregate outstanding principal amount of all
Revolving Loans of such Revolving Loan Lender, together with such Lender’s
Revolving Loan Percentage of the aggregate amount of all Swing Line Loans,
exceeds such Lender’s Revolving Loan Percentage of the then existing Revolving
Loan Commitment Amount, the Borrower shall make a mandatory repayment of such
Revolving Loan Lender’s Revolving Loans in an amount equal to such excess (and
if there is more than one Lender that this clause (b) applies to, such payments
shall be made to all such Lenders on a pro rata basis).

 

SECTION 2.7.                               Register; Notes.

 

(a)                                  The Borrower hereby designates the
Administrative Agent to serve as the Borrower’s agent, solely for the purpose of
this clause, to maintain a register (the “Register”) on which the Administrative
Agent will record each Lender’s Commitment, the Loans made by each Lender (and
related interest amount) and each repayment in respect of the principal amount
of the Loans, annexed to which the Administrative Agent shall retain a copy of
each Lender Assignment Agreement delivered to the Administrative Agent pursuant
to Section 10.11.  Failure to make any recordation, or any error in such
recordation, shall not affect any Obligor’s Obligations.  The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person in
whose name a Loan is registered as the owner thereof for the purposes of all
Loan Documents, notwithstanding notice or any provision herein to the contrary. 
Any assignment or transfer of a Commitment or the Loans made pursuant hereto
shall be registered in the Register only upon delivery to the Administrative
Agent of a Lender Assignment Agreement that has been executed by the requisite
parties pursuant to Section 10.11.  No assignment or transfer of a Lender’s
Commitment or

 

34

--------------------------------------------------------------------------------


 

Loans shall be effective unless such assignment or transfer shall have been
recorded in the Register by the Administrative Agent as provided in this
Section.

 

(b)                                 The Borrower agrees that, upon the request
of any Lender, the Borrower will execute and deliver to such Lender a Note
evidencing the Loans made by, and payable to such Lender in a maximum principal
amount equal to such Lender’s Revolving Loan Percentage of the original
applicable Commitment Amount.  The Borrower hereby irrevocably authorizes each
Lender to make (or cause to be made) appropriate notations on the grid attached
to such Lender’s Note (or on any continuation of such grid), which notations, if
made, shall evidence, inter alia, the date of, the outstanding principal amount
of, and the interest rate and Interest Period applicable to the Loans evidenced
thereby.  Such notations shall, to the extent not inconsistent with notations
made by the Administrative Agent in the Register, be conclusive and binding on
each Obligor absent manifest error; provided that the failure of any Lender to
make any such notations or any error in such notations shall not limit or
otherwise affect any Obligations of any Obligor.

 

ARTICLE III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 

SECTION 3.1.                               Repayments and Prepayments;
Application.  The Borrower agrees that the Loans shall be repaid and prepaid
pursuant to the following terms.

 

SECTION 3.1.1.  Repayments and Prepayments.  The Borrower shall repay in full
the unpaid principal amount of each Loan upon the applicable Stated Maturity
Date therefor.  Prior thereto, payments and prepayments of the Loans shall or
may be made as set forth below.

 

(a)                          From time to time on any Business Day, the Borrower
may make a voluntary prepayment, in whole or in part, of the outstanding
principal amount of any

 

(i)                                     Loans (other than Swing Line Loans);
provided that (A) any such prepayment of Revolving Loans shall be made pro rata
among the Revolving Loans of the same type and, if applicable, having the same
Interest Period of all Lenders that have made such Revolving Loans; (B) all such
voluntary prepayments shall require, in the case of Base Rate Loans at least one
Business Day’s prior notice (such notice to be delivered before noon on such
day), and in the case of LIBO Rate Loans at least three Business Day’s prior
notice (such notice to be delivered before noon on such day), and in either case
not more than five Business Days’ prior irrevocable notice to the Administrative
Agent (which notice may be telephonic so long as such notice is confirmed in
writing within 24 hours thereafter and such notice to be delivered before noon
on such day); and (C) all such voluntary partial prepayments shall be, in the
case of LIBO Rate Loans, in an aggregate minimum amount of $2,000,000 and an
integral multiple of $1,000,000 and, in the case of Base Rate Loans, in an
aggregate minimum amount of $1,000,000 and an integral multiple of $500,000; and

 

35

--------------------------------------------------------------------------------


 

(ii)                                  Swing Line Loans; provided that (A) all
such voluntary prepayments shall require prior telephonic notice to the Swing
Line Lender on or before 1:00 p.m. on the day of such prepayment (such notice to
be confirmed in writing within 24 hours thereafter); and (B) all such voluntary
partial prepayments shall be in an aggregate minimum amount of $250,000 and an
integral multiple of $50,000.

 

Each notice of prepayment sent pursuant to this clause shall specify the
prepayment date and the principal amount of each Borrowing (or portion thereof)
to be prepaid.  Each such notice shall be irrevocable and shall commit the
Borrower to prepay such Borrowing by the amount stated therein on the date
stated therein; provided that a notice of prepayment may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. All prepayments under this clause (other than prepayments of
Revolving Loans that are Base Rate Loans that are not made in connection with
the termination or permanent reduction of the Revolving Loan Commitment) shall
be accompanied by accrued and unpaid interest on the principal amount to be
prepaid to but excluding the date of payment.

 

(b)                         (i)  On each date when the aggregate outstanding
principal amount of all Revolving Loans and Swing Line Loans exceeds the
Revolving Loan Commitment Amount (as it may be reduced from time to time
pursuant to this Agreement), the Borrower shall make a mandatory prepayment of
Revolving Loans or Swing Line Loans (or both).

 

(ii)                          The Borrower shall also make mandatory repayments
in accordance with clause (b) of Section 2.6.

 

(c)                          Concurrently with the receipt by the Borrower or
any of its Subsidiaries of any Net Debt Proceeds, the Borrower shall (or shall
cause such Subsidiary to) make a mandatory prepayment of the Loans in an amount
equal to 100% of such Net Debt Proceeds, to be applied as set forth in Section
3.1.2.

 

(d)                         In the event the Borrower or any of its Subsidiaries
receives any Net Disposition Proceeds or Net Casualty Proceeds, the Borrower
shall (subject to the proviso hereto), within 5 Business Days of such receipt,
deliver to the Administrative Agent a calculation of the amount of such Net
Disposition Proceeds or Net Casualty Proceeds, and, to the extent the aggregate
amount of such proceeds received by the Borrower and their respective
Subsidiaries in any Fiscal Year exceeds $1,000,000, the Borrower shall (or shall
cause such Subsidiary to) make a mandatory prepayment of the Loans in an amount
equal to 100% of such excess; provided that, upon written notice by the Borrower
to the Administrative Agent not more than 5 Business Days following receipt of
any Net Disposition Proceeds or Net Casualty Proceeds, such proceeds may be
retained by the Borrower and its Subsidiaries (and be excluded from the
prepayment requirements of this clause) if

 

36

--------------------------------------------------------------------------------


 

(A) the Borrower informs the Administrative Agent in such notice of its good
faith intention to apply (or cause one or more of its Subsidiaries to apply)
such Net Disposition Proceeds or Net Casualty Proceeds to the acquisition of
other assets or properties in the U.S. consistent with the businesses permitted
to be conducted pursuant to Section 7.2.1 (including by way of merger or
Investment), and (B) within 365 days following the receipt of such Net
Disposition Proceeds or Net Casualty Proceeds, such proceeds are applied or
committed to such acquisition.  The amount of such Net Disposition Proceeds or
Net Casualty Proceeds unused or uncommitted after such 365 day period shall be
applied to prepay the Loans as set forth in Section 3.1.2; provided that in the
event the Borrower or such Subsidiary has not applied such committed but unused
Net Disposition Proceeds or Net Casualty Proceeds for such acquisition within
eighteen months following the receipt of such Net Disposition Proceeds or Net
Casualty Proceeds, all of such committed but unused Net Disposition Proceeds or
Net Casualty Proceeds shall be applied to prepay the Loans as set forth in
Section 3.1.2 at the end of such eighteen-month period.  At any time after
receipt of any such Net Disposition Proceeds or Net Casualty Proceeds in excess
of $2,500,000 during any Fiscal Year (individually or in the aggregate) but
prior to the application thereof to a mandatory prepayment or the acquisition of
other assets or properties as described above, the Borrower shall deposit (or
cause to be deposited) an amount equal to such excess into a cash collateral
account (the “Proceeds Account”) maintained with (and subject to documentation
reasonably satisfactory to) the Administrative Agent for the benefit of the
Secured Parties (and over which the Administrative Agent shall have a first
priority perfected Lien that benefits from the priorities established for
Priority Payment Lien Obligations under the First Lien Intercreditor Agreement)
pending such application as a prepayment or to be released as requested by the
Borrower in respect of such acquisition.  Amounts deposited in such cash
collateral account shall be invested in Cash Equivalent Investments, as directed
by the Borrower.

 

(e)                          Immediately upon any acceleration of the Stated
Maturity Date of any Loans pursuant to Sections 8.2 or 8.3, the Borrower shall
repay all the Loans, unless, pursuant to Section 8.3, only a portion of all the
Loans is so accelerated (in which case the portion so accelerated shall be so
repaid).

 

Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4.  In lieu of making
any mandatory prepayment pursuant to clauses (c), (d), or (e) of this Section in
respect of any LIBO Rate Loan other than on the last day of the Interest Period
therefor, so long as no Default shall have occurred and be continuing, the
Borrower at its option may deposit with the Administrative Agent an amount equal
to the amount of the LIBO Rate Loan to be prepaid and such LIBO Rate Loan shall
be repaid on the last day of the Interest Period therefor in the required
amount.  Such deposit shall be held by the Administrative Agent in a corporate
time deposit account established on terms reasonably satisfactory to the
Administrative Agent (including that the Administrative Agent has been granted a
Lien over such deposit that benefits from the priorities established for
Priority Payment Lien Obligations under the First Lien Intercreditor Agreement),
earning interest at the then-customary rate for accounts of such type.  Such
deposit shall cash collateralize the applicable Obligations; provided that (A)
the Borrower may at any time direct that such deposit be

 

37

--------------------------------------------------------------------------------


 

applied to make the applicable payment required pursuant to this Section,
subject to the provisions of Section 4.4 and (B) upon the occurrence of an Event
of Default, such amounts on deposit may be applied by the Administrative Agent
to prepay the Loans.

 

SECTION 3.1.2.  Application.  Amounts prepaid pursuant to Section 3.1.1 shall be
applied as set forth in this Section.

 

(a)                          Subject to clause (b) below, each prepayment or
repayment of the principal of the Loans shall be applied, to the extent of such
prepayment or repayment, first, to the principal amount thereof being maintained
as Base Rate Loans, and second, subject to the terms of the last paragraph of
Section 3.1.1 and Section 4.4, to the principal amount thereof being maintained
as LIBO Rate Loans.

 

(b)                         Each prepayment of the Loans made pursuant to
clauses (c), (d) or (e) of Section 3.1.1 shall be applied to a reduction of the
Revolving Loan Commitment Amount in accordance with Section 2.2.1 and clause (b)
of Section 2.6 shall simultaneously be complied with.

 

SECTION 3.2.                               Interest Provisions.  Interest on the
outstanding principal amount of the Loans shall accrue and be payable in
accordance with the terms set forth below.

 

SECTION 3.2.1.  Rates.  Pursuant to an appropriately delivered Borrowing Request
or Continuation/Conversion Notice, the Borrower may elect that the Loans
comprising a Borrowing accrue interest at a rate per annum:

 

(a)                          on that portion maintained from time to time as a
Base Rate Loan, equal to the sum of the Alternate Base Rate from time to time in
effect plus the Applicable Margin; provided that all Swing Line Loans shall
always accrue interest at a rate per annum equal to the Alternate Base Rate from
time to time in effect plus the then effective Applicable Margin for Revolving
Loans maintained as Base Rate Loans; and

 

(b)                         on that portion maintained as a LIBO Rate Loan,
during each Interest Period applicable thereto, equal to the sum of the LIBO
Rate (Reserve Adjusted) for such Interest Period plus the Applicable Margin,

 

but in no event in excess of the maximum nonusurious interest rate permitted by
applicable law.  All LIBO Rate Loans shall bear interest from and including the
first day of the applicable Interest Period to (but not including) the last day
of such Interest Period at the interest rate determined as applicable to such
LIBO Rate Loan.  Interest on Base Rate Loans shall be calculated from and
including the first day of the Borrowing of such Base Rate Loan to (but not
including) the date interest is required to be paid on such Base Rate Loan
pursuant to Section 3.2.3.

 

SECTION 3.2.2.  Post-Maturity Rates.  After the date any principal amount of any
Loan is due and payable (whether on the Stated Maturity Date, upon acceleration
or otherwise), or after any other monetary Obligation of the Borrower shall have
become due and payable, and such

 

38

--------------------------------------------------------------------------------


 

Obligation shall not have been paid, the Borrower shall pay, but only to the
extent permitted by law, interest (after as well as before judgment) on such
amounts at a rate per annum equal to (a) in the case of overdue principal on any
Loan, the rate of interest that otherwise would be applicable to such Loan plus
2% per annum; and (b) in the case of overdue interest, fees and other monetary
Obligations, the Alternate Base Rate plus 2% per annum, but in no event in
excess of the maximum nonusurious interest rate permitted by applicable law.

 

SECTION 3.2.3.  Payment Dates.  Interest accrued on each Loan shall be payable,
without duplication:

 

(a)                          on the Stated Maturity Date;

 

(b)                         on the date of any payment or prepayment, in whole
or in part, of principal outstanding on such Loan (other than Swing Line Loans
and Base Rate Loans) on the principal amount so paid or prepaid;

 

(c)                          with respect to Base Rate Loans (including Swing
Line Loans), on each Quarterly Payment Date occurring after the Closing Date;

 

(d)                         with respect to LIBO Rate Loans, on the last day of
each applicable Interest Period (and, if such Interest Period shall exceed three
months, on each Quarterly Payment Date occurring after the first day of such
Interest Period); and

 

(e)                          on that portion of any Loans the Stated Maturity
Date of which is accelerated pursuant to Sections 8.2 or 8.3, immediately upon
such acceleration.

 

Interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise) shall be payable upon demand.

 

SECTION 3.3.                               Fees.  The Borrower agrees to pay the
fees in the amounts and on the dates set forth in each Fee Letter.  All such
fees shall be non refundable.

 

ARTICLE IV
CERTAIN LIBO RATE AND OTHER PROVISIONS

 

SECTION 4.1.                               LIBO Rate Lending Unlawful.  If any
Lender shall determine (which determination shall, upon notice thereof to the
Borrower and the Administrative Agent, be conclusive and binding on the
Borrower) that the introduction of or any change in or in the interpretation of
any law makes it unlawful, or any Governmental Authority asserts that it is
unlawful, for such Lender to make or continue any Loan as, or to convert any
Loan into, a LIBO Rate Loan, the obligations of such Lender to make, continue or
convert any such LIBO Rate Loan shall, upon such determination, forthwith be
suspended until such Lender shall notify the Administrative Agent that the
circumstances causing such suspension no longer exist, and all outstanding LIBO
Rate Loans payable to such Lender shall automatically convert into Base Rate

 

39

--------------------------------------------------------------------------------


 

Loans at the end of the then current Interest Periods with respect thereto or
sooner, if required by such law or assertion.

 

SECTION 4.2.                               Deposits Unavailable.  If the
Administrative Agent shall have determined that

 

(a)                          Dollar deposits in the relevant amount and for the
relevant Interest Period are not available to it in its relevant market;

 

(b)                         by reason of circumstances affecting its relevant
market, adequate means do not exist for ascertaining the interest rate
applicable hereunder to LIBO Rate Loans; or

 

(c)                          the LIBO Rate for any requested Interest Period
with respect to a proposed LIBO Rate Loan or in connection with a LIBO Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan;

 

then, upon notice from the Administrative Agent to the Borrower and the Lenders,
the obligations of all Lenders under Sections 2.3 and 2.4 to make or continue
any Loans as, or to convert any Loans into, LIBO Rate Loans shall forthwith be
suspended until the Administrative Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist.

 

SECTION 4.3.                               Increased LIBO Rate Loan Costs, etc. 
The Borrower agrees to reimburse each Lender for any increase in the cost to
such Lender of, or any reduction in the amount of any sum receivable by such
Person in respect of, such Person’s Commitments and the making of Credit
Extensions hereunder (including the making, continuing or maintaining (or of its
obligation to make or continue) any Loans as, or of converting (or of its
obligation to convert) any Loans into, LIBO Rate Loans) that arise in connection
with any change in, or the introduction, adoption, effectiveness, change in
interpretation, reinterpretation or phase in after the Closing Date of, any law
or regulation, directive, guideline, decision or request (whether or not having
the force of law) of any Governmental Authority, except for such changes with
respect to increased capital costs and Taxes which are governed by Sections 4.5
and 4.6, respectively.  Each affected Lender shall promptly notify the
Administrative Agent and the Borrower in writing of the occurrence of any such
event, stating the reasons therefor and the additional amount required fully to
compensate such Person for such increased cost or reduced amount.  Such
additional amounts shall be payable by the Borrower directly to such Lender
within five days of its receipt of such notice, and such notice shall, in the
absence of manifest error, be conclusive and binding on the Borrower. 
Notwithstanding the foregoing, no Lender shall be entitled to compensation under
this Section for any costs incurred or reductions suffered with respect to any
date that it has such costs unless it shall have notified the Borrower that it
will demand compensation for such costs not more than 180 days after the date on
which it shall have become aware of such costs.

 

SECTION 4.4.                               Funding Losses.  In the event any
Lender shall incur any loss or expense (including any loss or expense incurred
by reason of the liquidation or reemployment of

 

40

--------------------------------------------------------------------------------


 

deposits or other funds acquired by such Lender to make or continue any portion
of the principal amount of any Loan as, or to convert any portion of the
principal amount of any Loan into, a LIBO Rate Loan) as a result of

 

(a)                          any conversion or repayment or prepayment of the
principal amount of any LIBO Rate Loan on a date other than the scheduled last
day of the Interest Period applicable thereto, whether pursuant to Article III
or otherwise;

 

(b)                         any Loans not being made as LIBO Rate Loans in
accordance with the Borrowing Request therefor; or

 

(c)                          any Loans not being continued as, or converted
into, LIBO Rate Loans in accordance with the Continuation/Conversion Notice
therefor;

 

then, upon the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within five days of its receipt
thereof, pay directly to such Lender such amount as will (in the reasonable
determination of such Lender) reimburse such Lender for such loss or expense. 
Such written notice shall, in the absence of manifest error, be conclusive and
binding on the Borrower.

 

SECTION 4.5.                               Increased Capital Costs.  If, after
the Closing Date, any change in, or the introduction, adoption, effectiveness,
change in interpretation, reinterpretation or phase in of, any law or
regulation, directive, guideline, decision or request (whether or not having the
force of law) of any Governmental Authority affects or would increase the amount
of capital required or expected to be maintained by any Credit Party or any
Person controlling such Credit Party, and such Credit Party determines (in good
faith but in its sole and absolute discretion) that the rate of return on its or
such controlling Person’s capital as a consequence of the Commitments or the
Credit Extensions made by such Credit Party is reduced to a level below that
which such Credit Party or such controlling Person could have achieved but for
the occurrence of any such circumstance, then upon prompt notice from time to
time by such Credit Party to the Borrower, the Borrower shall within five days
following receipt of such notice pay directly to such Credit Party additional
amounts sufficient to compensate such Credit Party or such controlling Person
for such reduction in rate of return.  A statement of such Credit Party as to
any such additional amount or amounts shall, in the absence of manifest error,
be conclusive and binding on the Borrower.  In determining such amount, such
Credit Party may use any method of averaging and attribution that it (in its
sole and absolute discretion) shall deem applicable.  Notwithstanding the
foregoing, no Credit Party shall be entitled to compensation under this Section
for any additional amounts with respect to any date unless it shall have
notified the Borrower that it will demand compensation hereunder not more than
180 days after the date on which it shall have become aware of such increased
costs.

 

41

--------------------------------------------------------------------------------


 

SECTION 4.6.                               Taxes.  The Obligors covenant and
agree as follows with respect to Taxes.

 

(a)                          Any and all payments by any Obligor under any Loan
Document shall be made free and clear of, and without deduction or withholding
for or on account of, any Taxes, unless required by law (as determined by the
applicable withholding agent).  In the event that any Indemnified Taxes or Other
Taxes are imposed and required to be deducted or withheld from any payment under
any Loan Document, then:

 

(i)                                     the amount of such payment shall be
increased by the applicable Obligor as may be necessary so that such payment is
made, after withholding or deduction for or on account of such Taxes (including
any such Taxes attributable to the payments under this Section 4.6), in an
amount that is not less than the amount provided for in such Loan Document; and

 

(ii)                                  the applicable withholding agent shall
withhold the full amount of such Taxes from such payment (including any such
Taxes attributable to the payments under this Section 4.6) and shall pay such
amount to the Governmental Authority imposing such Taxes in accordance with
applicable law.

 

(b)                         In addition, the Borrower shall pay all Other Taxes
imposed (without duplication if any other Taxes are paid under Section 4.6(a))
to the relevant Governmental Authority imposing such Other Taxes in accordance
with applicable law.

 

(c)                          As promptly as practicable after the payment of
Indemnified Taxes or Other Taxes by an Obligor, and in any event within 45 days
of any such payment being made, the relevant Obligor shall furnish to the
Administrative Agent a copy of an official receipt (or a certified copy thereof)
evidencing the payment of such Indemnified Taxes or Other Taxes.  The
Administrative Agent shall make copies thereof available to any relevant Credit
Party upon request therefor.

 

(d)                         Subject to clause (f) below, the Borrower shall
indemnify and hold harmless each Credit Party for any Indemnified Taxes and
Other Taxes (including any such Taxes attributable to the payments under this
Section 4.6), levied, imposed or assessed on (and whether or not paid directly
by) such Credit Party whether or not such Indemnified Taxes or Other Taxes are
correctly or legally asserted by the relevant Governmental Authority. Promptly
upon having knowledge that any such Indemnified Taxes or Other Taxes have been
levied, imposed or assessed, and promptly upon notice thereof by any Credit
Party (which notice shall, in the absence of manifest error, be conclusive and
binding on the Borrower), the Borrower shall pay such Indemnified Taxes or Other
Taxes directly to the relevant Governmental Authority, provided that the
Borrower shall not be obligated to so indemnify each Credit Party in respect of
interest or penalties attributable to any Indemnified Taxes or Other Taxes:  (i)
to the extent that such interest or penalties resulted solely from the failure
of the Administrative Agent or such other Credit Party as applicable, to notify
the Borrower of the imposition of such Indemnified Taxes or Other Taxes

 

42

--------------------------------------------------------------------------------


 

within 120 days after the Administrative Agent or such other Credit Party (as
the case may be) actually received written notice of such imposition from the
applicable taxing authority or (ii) such interest or penalties resulted solely
from the gross negligence or willful misconduct of the Administrative Agent or
such Credit Party.  With respect to indemnification for Indemnified Taxes and
Other Taxes actually paid by any Credit Party or the indemnification provided in
the immediately preceding sentence, such indemnification shall be made within 30
days after the date such Credit Party makes written demand therefor.  The
Borrower acknowledges that any payment made to any Credit Party or to any
Governmental Authority in respect of the indemnification obligations of the
Borrower provided in this clause shall constitute a payment in respect of which
the provisions of clause (a) and this clause shall apply.

 

(e)                          (i) Any Credit Party (which, for purposes of this
clause (e) of Section 4.6, shall exclude the Administrative Agent in its
capacity as the Administrative Agent) that is entitled to an exemption from or
reduction of withholding Tax (including backup withholding Tax) under the law of
the jurisdiction in which the Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to any payment under this Agreement shall
deliver to the Borrower and the Administrative Agent at any time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation as may be prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent to permit such
payments to be made without such withholding Tax or at a reduced rate; provided,
that no Credit Party shall have any obligation under this paragraph (e) with
respect to any withholding Tax imposed by any jurisdiction other than the U.S.
federal government if in the reasonable judgment of such Credit Party such
compliance would subject such Credit Party to any material unreimbursed cost or
expense or would otherwise be disadvantageous to such Credit Party in any
material respect.

 

(ii) Without limiting the generality of the foregoing, any Non-U.S. Credit Party
shall, to the extent it is legally eligible to do so, deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Non-U.S. Credit Party
becomes a Credit Party under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Non-U.S. Credit Party is legally eligible to do so), whichever of the following
is applicable:

 

(I)                                    duly completed copies of Internal Revenue
Service Form W-8BEN (or any successor forms) claiming eligibility for benefits
of an income tax treaty to which the United States is a party,

 

(II)                                duly completed copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

 

(III)                            in the case of a Non-U.S. Credit Party claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate,

 

43

--------------------------------------------------------------------------------


 

in substantially the form of Exhibit F-1, or any other form approved by the
Administrative Agent, to the effect that such Non-U.S. Credit Party is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the applicable Borrower within the meaning of Section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and that no payments in connection with the
Loan Documents are effectively connected with such Non-U.S. Credit Party’s
conduct of a U.S. trade or business and (y) duly completed copies of Internal
Revenue Service Form W-8BEN (or any successor forms),

 

(IV)                            to the extent a Non-U.S. Credit Party is not the
beneficial owner (for example, where the Non-U.S. Credit Party is a partnership,
or a participating Lender granting a typical participation), an Internal Revenue
Service Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN, a certificate in
substantially the form of Exhibit F-2, Exhibit F-3 or Exhibit F-4, as
applicable, Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that, if the Non-U.S. Credit Party is a
partnership (and not a participating Lender) and one or more partners of such
Non-U.S. Credit Party are claiming the portfolio interest exemption, such
Non-U.S. Credit Party shall provide a certificate, in substantially the form of
Exhibit F-3, on behalf of such beneficial owner(s) (in lieu of requiring each
beneficial owner to provide such certificate); and

 

(V)                                any other form prescribed by applicable laws
as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable requirements of law to permit the applicable
Borrower and the Administrative Agent to determine the withholding or deduction
required to be made.

 

(iii) Each Non-U.S. Credit Party shall, from time to time after the initial
delivery by such Non-U.S. Credit Party of the forms described above, whenever a
lapse in time or change in such Lender’s circumstances renders such forms,
certificates or other evidence so delivered obsolete or inaccurate, promptly (1)
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) renewals, amendments or additional or
successor forms, properly completed and duly executed by such Non-U.S. Credit
Party, together with any other certificate or statement of exemption required in
order to confirm or establish such Non-U.S. Credit Party’s status or that such
Non-U.S. Credit Party is entitled to an exemption from or reduction in any
applicable withholding tax or (2) notify Administrative Agent and the Borrower
of its inability to deliver any such forms, certificates or other evidence.

 

(iv) Any Credit Party that is a “United States person” (within the meaning of
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Credit Party becomes
a Credit Party under

 

44

--------------------------------------------------------------------------------


 

this Agreement (and from time to time thereafter as prescribed by applicable law
or upon the request of the Borrower or the Administrative Agent), duly executed
and properly completed copies of Internal Revenue Service Form W-9 certifying
that it is not subject to U.S. federal backup withholding.

 

(f)                            If and to the extent that any Credit Party
determines (in good faith) that it has actually realized a refund of a Tax in
respect to which an Obligor paid any additional amounts to such Credit Party
pursuant to clause (a)(i) or clause (d) above, such Credit Party shall, to the
extent such Credit Party determines in good faith that such Credit Party may do
so without prejudice to the retention of such refund and without any other
adverse Tax consequences to such Credit Party, pay to the Obligor an amount it
determines to be the proportion of the refund as will leave it, after such
payment, in no better or worse financial position than had the Tax giving rise
to the additional amounts not been imposed and had the additional amounts giving
rise to such refund never been paid in the first place.  If any refund resulting
in a payment by a Credit Party to the Obligor under this clause is ultimately
disallowed (in whole or in part, and including, as a result of a settlement with
an applicable Governmental Authority), the Obligor shall, within ten days after
receiving written notice from such Credit Party, return to such Credit Party the
portion of the payment previously made to the Obligor by such Credit Party (plus
interest for the relevant period(s) at the applicable rate(s)) as such Credit
Party shall determine (in such Credit Party’s sole discretion exercised in good
faith) to be due and owning in accordance with this clause. This Section shall
not be construed to require any Credit Party to make available its Tax Returns
(or any other information relating to its Taxes which it deems confidential) to
an Obligor or any other person.

 

SECTION 4.7.                               Payments, Computations, etc.

 

(a)                                  Unless otherwise expressly provided in a
Loan Document, all payments by the Borrower pursuant to each Loan Document shall
be made by the Borrower to the Administrative Agent for the pro rata account of
the Credit Parties entitled to receive such payment.  All payments shall be made
without setoff, deduction or counterclaim not later than noon on the date due in
same day or immediately available funds to such account as the Administrative
Agent shall specify from time to time by notice to the Borrower.  Funds received
after that time shall be deemed to have been received by the Administrative
Agent on the next succeeding Business Day.  The Administrative Agent shall
promptly remit in same day funds to each Credit Party its share, if any, of such
payments received by the Administrative Agent for the account of such Credit
Party.  All interest (including interest on LIBO Rate Loans) and fees shall be
computed on the basis of the actual number of days (including the first day but
excluding the last day) occurring during the period for which such interest or
fee is payable over a year comprised of 360 days (or, in the case of interest on
a Base Rate Loan (calculated at other than the Federal Funds Rate), 365 days or,
if appropriate, 366 days).  Except as otherwise provided herein, payments due on
a day other than a Business Day shall (except as otherwise required by clause
(b) of the definition of “Interest Period”) be made on the next succeeding
Business Day and such extension of time shall be included in computing interest
and fees in connection with that payment.

 

45

--------------------------------------------------------------------------------


 

(b)                                 Except as otherwise expressly set forth
therein, all payments made under any Loan Document shall be applied upon receipt
(i) first, to the payment of all Obligations (other than Loans or interest
thereon) owing to the Administrative Agent, in its capacity as the
Administrative Agent (including the reasonable fees and expenses of counsel to
the Administrative Agent), (ii) second, after payment in full in cash of the
amounts specified in clause (b)(i), to the ratable payment of all interest and
fees owing and due and payable with respect to the Credit Extensions and all
costs and expenses owing to the Secured Parties pursuant to the terms of this
Agreement, until paid in full in cash, (iii) third, after payment in full in
cash of the amounts specified in clauses (b)(i) and (b)(ii), to the ratable
payment of the principal amount of the Loans then outstanding and due and
payable, and, if such payment resulted from the proceeds of collateral (or a
payment under a Guaranty), to amounts owing to Secured Parties under Cash
Management Obligations then due and payable, (iv) fourth, after payment in full
in cash of the amounts specified in clauses (b)(i) through (b)(iii), to the
ratable payment of all other Obligations owing to the Secured Parties and due
and payable, and (v) fifth, after payment in full in cash of the amounts
specified in clauses (b)(i) through (b)(iv), to each applicable Obligor or any
other Person lawfully entitled to receive such surplus pursuant to an order of a
Governmental Authority.

 

SECTION 4.8.                               Sharing of Payments.  If any Credit
Party shall obtain any payment or other recovery (whether voluntary,
involuntary, by application of setoff or otherwise) on account of any Credit
Extension (other than pursuant to the terms of Sections 4.3, 4.4, 4.5 or 4.6) in
excess of its pro rata share of payments obtained by all Credit Parties, such
Credit Party shall purchase from the other Credit Parties such participations in
Credit Extensions made by them as shall be necessary to cause such purchasing
Credit Party to share the excess payment or other recovery ratably (to the
extent such other Credit Parties were entitled to receive a portion of such
payment or recovery) with each of them; provided that if all or any portion of
the excess payment or other recovery is thereafter recovered from such
purchasing Credit Party, the purchase shall be rescinded and each Credit Party
which has sold a participation to the purchasing Credit Party shall repay to the
purchasing Credit Party the purchase price to the ratable extent of such
recovery together with an amount equal to such selling Credit Party’s ratable
share (according to the proportion of (a) the amount of such selling Credit
Party’s required repayment to the purchasing Credit Party to (b) total amount so
recovered from the purchasing Credit Party) of any interest or other amount paid
or payable by the purchasing Credit Party in respect of the total amount so
recovered; provided that for the avoidance of doubt, it is understood that
Credit Extension shall not include any obligations secured by Liens granted
pursuant to clause (e) or (g) of Section 7.2.3 or any Cash Management
Obligations or Hedging Obligations permitted by clause (i) of Section 7.2.2. 
The Borrower agrees that any Credit Party purchasing a participation from
another Credit Party pursuant to this Section may, to the fullest extent
permitted by law, exercise all its rights of payment (including pursuant to
Section 4.9) with respect to such participation as fully as if such Credit Party
were the direct creditor of the Borrower in the amount of such participation. 
If under any applicable bankruptcy, insolvency or other similar law any Credit
Party receives a secured claim in lieu of a setoff to which this Section
applies, such Credit Party shall, to the extent practicable, exercise its rights
in respect of such secured claim in a manner consistent

 

46

--------------------------------------------------------------------------------


 

with the rights of the Credit Parties entitled under this Section to share in
the benefits of any recovery on such secured claim.

 

SECTION 4.9.                               Setoff.  Each Credit Party may, upon
the occurrence and during the continuance of any Event of Default described in
clauses (a) through (d) of Section 8.1.9 or, with the consent of the Required
Lenders, upon the occurrence and during the continuance of any other Event of
Default, appropriate and apply to the payment of the Obligations owing to it
(whether or not then due), and (as security for such Obligations) the Borrower
hereby grants to each Secured Party a continuing security interest in, any and
all balances, credits, deposits, accounts or moneys of the Borrower then or
thereafter maintained with such Secured Party (excluding deposits held by the
Borrower as a fiduciary for others); provided that any such appropriation and
application shall be subject to the provisions of Section 4.8.  Each Credit
Party agrees promptly to notify the Borrower and the Administrative Agent after
any such appropriation and application made by such Credit Party; provided that
the failure to give such notice shall not affect the validity of such setoff and
application.  The rights of each Credit Party under this Section are in addition
to other rights and remedies (including other rights of setoff under applicable
law or otherwise) which such Credit Party may have.

 

SECTION 4.10.                         Replacement of Lenders.  If any Lender (an
“Affected Lender”) (a) fails to vote in favor of a modification to this
Agreement that is otherwise approved by the requisite number of Lenders (which,
in the case of a modification requiring the consent of all Lenders or all
Lenders of a particular class, means all Lenders or all Lenders of such class,
as applicable, other than such non-consenting Lender), (b) makes a demand upon
the Borrower for (or if the Borrower is otherwise required to pay) amounts
pursuant to Section 4.3, 4.5 or 4.6 (and the payment of such amounts are, and
are likely to continue to be, more onerous in the reasonable judgment of the
Borrower than with respect to the other Lenders) or (c) gives notice pursuant to
Section 4.1 requiring a conversion of such Affected Lender’s LIBO Rate Loans to
Base Rate Loans or suspending such Lender’s obligation to make Loans as, or to
convert Loans into, LIBO Rate Loans (unless such Lender, when taken together
with all other Lenders giving such notices at substantially the same time,
constitute the Required Lenders), the Borrower may, within 30 days of the
failure to consent or receipt by the Borrower of such demand or notice, as the
case may be, give notice (a “Replacement Notice”) in writing to the
Administrative Agent and such Affected Lender of its intention to replace such
Affected Lender with a financial institution or other Person (a “Substitute
Lender”) designated in such Replacement Notice; provided that no Replacement
Notice may be given by the Borrower if (i) such replacement conflicts with any
applicable law or regulation, (ii) any Event of Default shall have occurred and
be continuing at the time of such replacement, (iii) such Lender consents to
such modification, or, if applicable, (iv) prior to any such replacement, such
Lender shall have taken any necessary action under Section 4.5 or 4.6 (if
applicable) so as to eliminate the continued need for payment of amounts owing
pursuant to Section 4.5 or 4.6.  If the Administrative Agent shall, in the
exercise of its reasonable discretion and within 30 days of its receipt of such
Replacement Notice, notify the Borrower and such Affected Lender in writing that
the Substitute Lender is satisfactory to the Administrative Agent (such consent
not to be unreasonably withheld and not being required where the Substitute
Lender is already a Lender or an Affiliate of a Lender), then such Affected
Lender shall, subject to the payment of any amounts due pursuant to Section 4.4,
assign, in accordance

 

47

--------------------------------------------------------------------------------


 

with Section 10.11, all of its Commitments, Loans, Notes (if any) and other
rights and obligations under this Agreement and all other Loan Documents to such
Substitute Lender; provided that (i) such assignment shall be made pursuant to a
Lender Assignment Agreement, (ii) the purchase price paid by such Substitute
Lender shall be in the amount of such Affected Lender’s Loans, together with all
accrued and unpaid interest and fees in respect thereof, plus all other amounts
(including the amounts demanded and unreimbursed under Sections 4.3, 4.5 and
4.6), owing to such Affected Lender hereunder and (iii) the Borrower shall pay
to the Affected Lender and the Administrative Agent all reasonable out-of-pocket
expenses incurred by the Affected Lender and the Administrative Agent in
connection with such assignment and assumption (including the processing fees
described in Section 10.11).  Upon the effective date of an assignment described
above, the Substitute Lender shall become a “Lender” for all purposes under the
Loan Documents.

 

SECTION 4.11.                         Mitigation of Claims.  Each Lender agrees
that if it makes any demand for payment under Section 4.3, 4.4, 4.5, or 4.6, or
if any adoption or change of the type described in Section 4.1 shall occur with
respect to it, it will use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions and so long as such efforts would
not be disadvantageous to it, as determined in its sole discretion) to designate
a different lending office (at the Borrower’s cost) if the making of such a
designation would reduce or obviate the need for the Borrower to make payments
under Section 4.3, 4.4, 4.5, or 4.6, or would eliminate or reduce the effect of
any adoption or change described in Section 4.1.

 

ARTICLE V
CONDITIONS TO EFFECTIVENESS

 

SECTION 5.1.                               Initial Credit Extension.  The
effectiveness of this Agreement and the obligations of the Lenders hereunder
shall be subject to the prior or concurrent satisfaction of each of the
conditions precedent set forth in this Article.

 

SECTION 5.1.1.  Resolutions, etc.  The Administrative Agent shall have received
from each Obligor, as applicable, (i) a copy of a good standing certificate (to
the extent applicable), dated a date reasonably close to the Closing Date, for
each such Person and (ii) a certificate, dated the Closing Date duly executed
and delivered by such Person’s Secretary or Assistant Secretary, managing member
or general partner, as applicable, as to

 

(a)                          resolutions of each such Person’s Board of
Directors (or other managing body, in the case of an entity other than a
corporation) then in full force and effect authorizing the execution, delivery
and performance of each Loan Document to be executed by such Person and the
transactions contemplated hereby and thereby;

 

(b)                         the incumbency and signatures of those of its
officers, managing member or general partner, as applicable, authorized to act
with respect to each Loan Document to be executed by such Person; and

 

48

--------------------------------------------------------------------------------


 

(c)                          the full force and validity of each Organic
Document of such Person and copies thereof;

 

upon which certificates each Credit Party may conclusively rely until it shall
have received a further certificate of the Secretary, Assistant Secretary,
managing member or general partner, as applicable, of any such Person canceling
or amending the prior certificate of such Person.

 

SECTION 5.1.2.  Closing Date Certificate.  The Administrative Agent shall have
received the Closing Date Certificate, dated the Closing Date and duly executed
and delivered by an Authorized Officer of the Borrower, in which certificate the
Borrower shall agree and acknowledge that the statements made therein shall be
deemed to be true and correct representations and warranties of the Borrower as
of such date, and, at the time each such certificate is delivered, such
statements shall in fact be true and correct.  All documents and agreements
required to be appended to the Closing Date Certificate shall be in form and
substance satisfactory to the Administrative Agent.

 

SECTION 5.1.3.  Delivery of Notes.  The Administrative Agent shall have
received, for the account of each Lender that has requested a Note, such
Lender’s Notes duly executed and delivered by an Authorized Officer of the
Borrower.

 

SECTION 5.1.4.  Solvency, etc.  The Administrative Agent shall have received a
solvency certificate, in substantially the form of Exhibit K, duly executed and
delivered by the chief financial or accounting Authorized Officer of the
Borrower, dated as of the Closing Date.

 

SECTION 5.1.5.  Closing Documents.  The Administrative Agent shall have received
the following:

 

(a)                                  opinions, dated the Closing Date and
addressed to the Administrative Agent and all Lenders, from (i) DLA Piper LLP
(US), New York counsel to the Obligors and (ii) Brownstein Hyatt Farber Schreck,
LLP, Nevada counsel to the Borrower, each in form and substance reasonably
satisfactory to the Administrative Agent;

 

(b)                                 the Ratification executed and delivered by
each of the parties thereto;

 

(c)                                  copies of Uniform Commercial Code, tax and
judgment lien searches, or equivalent reports or searches, each of a recent date
listing all effective financing statements, lien notices or comparable documents
that name any Obligor as debtor and that are filed in those state and county
jurisdictions in which any Obligor is organized or maintains its principal place
of business and such searches or reports shall reveal no Liens on any of the
Collateral except for Liens permitted by Section 7.2.3; and

 

(d)                                 all certificates, agreements or instruments
representing or evidencing the Collateral consisting of securities or
instruments accompanied by instruments of transfer and stock powers undated and
endorsed in blank have been delivered to the Administrative Agent.

 

49

--------------------------------------------------------------------------------


 

SECTION 5.1.6.  Fees, Expenses, etc.  Each party to each Fee Letter shall have
received for its own account, or for the account of each Lender, as the case may
be, all fees, costs and expenses due and payable pursuant to Section 3.3 and, if
then invoiced, Section 10.3.

 

SECTION 5.1.7.  Other Indebtedness.  After giving effect to the Transaction,
Parent and its Subsidiaries shall have no outstanding Indebtedness other than
(i) up to $15,000,000 of letters of credit incurred pursuant to clause (g) of
Section 7.2.2 (plus letters of credit that have been fully collateralized by a
letter of credit referred to in such clause (g)), (ii) up to $465,500,000 in
aggregate principal amount of New Notes and Existing Parent Notes and (iii) the
Indebtedness identified in Item 7.2.2(c) of the Disclosure Schedule.

 

SECTION 5.1.8.  Balance Sheet Cash.  After giving effect to the Transactions and
all payments to be made in connection therewith, Borrower shall have on its
balance sheet at least $20,000,000 in cash.

 

SECTION 5.1.9.  Consents.  The Lenders shall be satisfied that all requisite
Governmental Authorities, third parties and shareholders shall have approved or
consented to the Transactions, and there shall be no governmental or judicial
action, actual or threatened, that has or would have, singly or in the
aggregate, a reasonable likelihood of restraining, preventing or imposing
burdensome conditions on the Transaction or the other transactions contemplated
hereby.

 

SECTION 5.1.10.  Litigation.  There shall be no litigation, public or private,
or administrative proceedings, governmental investigation or other legal or
regulatory developments, actual or threatened, that, singly or in the aggregate,
could materially and adversely affect the ability of the parties to consummate
the financings contemplated hereby or the other Transactions.

 

SECTION 5.1.11.  No Material Adverse Effect.  Since December 31, 2009, there has
been no event, change, circumstance or occurrence that, individually or in the
aggregate, has had or would reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 5.2.                                   All Credit Extensions.  The
obligation of each Lender to make any Credit Extension shall be subject to the
satisfaction of each of the conditions precedent set forth below.

 

SECTION 5.2.1.  Compliance with Warranties, No Default, etc.  Both before and
after giving effect to any Credit Extension the following statements shall be
true and correct:

 

(a)                          the representations and warranties set forth in
each Loan Document shall, in each case, be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) with the same effect as if then made (unless stated to relate solely
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date); and

 

50

--------------------------------------------------------------------------------


 

(b)                         no Default shall have then occurred and be
continuing.

 

SECTION 5.2.2.  Credit Extension Request, etc.  Subject to Section 2.3.2, the
Administrative Agent shall have received a Borrowing Request if Loans are being
requested.  Each of the delivery of a Borrowing Request and the acceptance by
the Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by the Borrower that on the date of such Credit
Extension (both immediately before and after giving effect to such Credit
Extension and the application of the proceeds thereof) the statements made in
Section 5.2.1 are true and correct in all material respects.

 

SECTION 5.2.3.  Satisfactory Legal Form.  All documents executed or submitted
pursuant hereto by or on behalf of any Obligor shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel, and the
Administrative Agent and its counsel shall have received all information,
approvals, documents or instruments as the Administrative Agent or its counsel
may reasonably request in connection with such Credit Extension.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

 

In order to induce each Credit Party to enter into this Agreement and to make
Credit Extensions hereunder, the Borrower represents and warrants to each Credit
Party on the Closing Date, on each other date required pursuant to the terms of
any Loan Document as set forth in this Article and on the date of any Credit
Extension (except to the extent expressly relating only to an earlier date, then
as of such earlier date):

 

SECTION 6.1.                                   Organization, etc.  Each Obligor
is validly organized and existing and in good standing (to the extent
applicable) under the laws of the state or jurisdiction of its incorporation or
organization, is duly qualified to do business and is in good standing as a
foreign entity in each jurisdiction where the nature of its business requires
such qualification, except where the failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect, and has full power and
authority and holds all requisite governmental licenses, permits and other
approvals to enter into and perform its Obligations under each Loan Document to
which it is a party, to own and hold under lease its property and to conduct its
business substantially as currently conducted by it, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.2.                                   Due Authorization,
Non-Contravention, etc.  The execution, delivery and performance by each Obligor
of each Loan Document executed or to be executed by it, each Obligor’s
participation in the consummation of all aspects of the Transaction, and the
execution, delivery and performance by the Borrower or (if applicable) any
Obligor of the agreements executed and delivered by it in connection with the
Transaction are in each case within such Person’s powers, have been duly
authorized by all necessary action, and do not

 

51

--------------------------------------------------------------------------------


 

(a)                          contravene any (i) Obligor’s Organic Documents,
(ii) court decree or order binding on or affecting any Obligor or (iii) law or
governmental regulation binding on or affecting any Obligor; or

 

(b)                         result in (i) or require the creation or imposition
of, any Lien on any Obligor’s properties (except as permitted by this Agreement)
or (ii) a default under any material contractual restriction binding on or
affecting any Obligor.

 

SECTION 6.3.                               Government Approval, Regulation,
etc.  No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority (other than those that have been, or on
the Closing Date will be, duly obtained or made and which are, or on the Closing
Date will be, in full force and effect) is required for the consummation of the
Transaction or the due execution, delivery or performance by any Obligor of any
Loan Document to which it is a party.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

SECTION 6.4.                               Validity, etc.  Each Loan Document
that constitutes a contract to which any Obligor is a party, assuming due
authorization, execution and delivery by the other parties thereto, constitutes
the legal, valid and binding obligations of such Obligor, enforceable against
such Obligor in accordance with their respective terms (except, in any case, as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and by
principles of equity).

 

SECTION 6.5.                               Financial Information.  The financial
statements of Parent and its respective Subsidiaries furnished to the
Administrative Agent and each Lender pursuant to clause (a) of Section 7.1.1
have been prepared in accordance with GAAP consistently applied, and present
fairly in all material respects the consolidated financial condition of the
Persons covered thereby as at the dates thereof and the results of their
operations for the periods then ended.  All balance sheets, all statements of
income and of cash flow and all other financial information of Parent and its
Subsidiaries and/or the Borrower and its Subsidiaries, as applicable, furnished
pursuant to Section 7.1.1 have been and will for periods following the Closing
Date be prepared in accordance with GAAP consistently applied and do or will
present fairly in all material respects the consolidated financial condition of
the Persons covered thereby as at the dates thereof and the results of their
operations for the periods then ended.

 

SECTION 6.6.                               No Material Adverse Effect;
Solvency.  Since December 31, 2009, there has been no event, change,
circumstance or occurrence that, individually or in the aggregate, has had or
would reasonably be expected to result in a Material Adverse Effect.  Each of
the Borrower and each Subsidiary Guarantor, both before and after giving effect
to each Credit Extension, is Solvent.

 

SECTION 6.7.                               Litigation, Labor Controversies,
etc.  There is no pending or, to the knowledge of the Borrower or any of its
Subsidiaries, threatened litigation, action, proceeding or labor controversy

 

52

--------------------------------------------------------------------------------


 

(a)                          except as disclosed in Item 6.7 of the Disclosure
Schedule, affecting the Borrower, any of its Subsidiaries or any other Obligor,
or any of their respective properties, businesses, assets or revenues, which
could reasonably be expected to have a Material Adverse Effect, and no
materially adverse development has occurred in any labor controversy,
litigation, arbitration or governmental investigation or proceeding disclosed in
Item 6.7 of the Disclosure Schedule; or

 

(b)                         which purports to affect the legality, validity or
enforceability of any Loan Document or the Transaction.

 

SECTION 6.8.                               Subsidiaries.  The Borrower has no
Subsidiaries, except those Subsidiaries which are identified in Item 6.8 of the
Disclosure Schedule, or which are permitted to have been organized or acquired
in accordance with Sections 7.2.5 or 7.2.9.

 

SECTION 6.9.                               Ownership of Properties.  The
Borrower and each of its Subsidiaries owns (i) in the case of owned real
property, good and indefeasible fee title to, free and clear of all Liens except
for (x) Liens permitted pursuant to Section 7.2.3 and/or (y) where the failure
to do so could not reasonably be expected to have a Material Adverse Effect, and
(ii) in the case of owned personal property, good and valid title to, or, in the
case of leased real or personal property, valid and enforceable leasehold
interests (as the case may be) in, all of its properties and assets, tangible
and intangible, of any nature whatsoever, free and clear in each case of all
Liens, except for (x) Liens permitted pursuant to Section 7.2.3 and/or (y)
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.  The real property listed in Item 6.9(a) of the
Disclosure Schedule constitutes, as of the Closing Date, all of the real
property owned or leased by the Borrower and each of its Subsidiaries as of the
Closing Date.

 

SECTION 6.10.                         Taxes.  The Borrower and each of its
Subsidiaries has (i) filed all material Tax Returns and reports required by law
to have been filed by it and all such Tax Returns and reports are true, correct
and complete in all material respects and (ii) has paid all material Taxes
thereby shown to be due and owing (including in its capacity as a withholding
agent), except any such Taxes which are being diligently contested in good faith
by appropriate proceedings and for which adequate reserves in accordance with
GAAP shall have been set aside on the books of the Borrower or the applicable
Subsidiary.

 

SECTION 6.11.                         Pension and Welfare Plans.  During the
twelve-consecutive-month period prior to the Closing Date and prior to the date
of any Credit Extension hereunder, no steps have been taken to terminate any
Pension Plan, and no contribution failure has occurred with respect to any
Pension Plan sufficient to give rise to a Lien under Section 302(f) of ERISA on
the assets of the Borrower or any of its Subsidiaries.  No condition exists or
event or transaction has occurred with respect to any Pension Plan which could
reasonably be expected to result in the incurrence by the Borrower or any member
of the Controlled Group of any material liability, fine or penalty that would
have a Material Adverse Effect.

 

53

--------------------------------------------------------------------------------


 

SECTION 6.12.                         Environmental Warranties.  Except as set
forth in Item 6.12 of the Disclosure Schedule:

 

(a)                          the Borrower and each of its Subsidiaries are, and
for the past three years have been, in compliance with all Environmental Laws
except such noncompliance that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect;

 

(b)                         there are no pending or, to the knowledge of the
Borrower, threatened (i) claims, complaints, notices or requests for information
received by the Borrower or any of its Subsidiaries with respect to any alleged
violation of any Environmental Law, or (ii) complaints, notices or inquiries to
the Borrower or any of its Subsidiaries with respect to potential liability
under any Environmental Law, in each case, that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect;

 

(c)                          there have been no Releases of Hazardous Materials
at, on, from or under any property now or, to the knowledge of the Borrower,
previously owned, operated or leased by the Borrower or any of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;

 

(d)                         the Borrower and its Subsidiaries have been issued
and are in compliance with all permits, certificates, approvals, licenses and
other authorizations under Environmental Laws that are necessary to own or
operate their properties and facilities, and for their businesses as currently
conducted, in each case, except that individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect;

 

(e)                          other than properties identified as “no further
remedial action planned” or as having similar status, no property now or, to the
knowledge of the Borrower, previously owned, operated or leased by the Borrower
or any of its Subsidiaries is listed or proposed for listing (with respect to
owned property only) on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any similar published, final state list of sites requiring
investigation or clean-up, in each case, that could individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect;

 

(f)                            there are no underground storage tanks, active or
abandoned, including petroleum storage tanks, on or under any property now or,
to the knowledge of the Borrower, previously owned, operated, used or leased by
the Borrower or any of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect;

 

(g)                         to the knowledge of the Borrower, neither the
Borrower nor any Subsidiary has disposed of, whether directly or indirectly, any
Hazardous Material in a manner which could reasonably be expected to lead to
claims against the Borrower or such Subsidiary for any investigation or cleanup
work, damage to natural resources or personal

 

54

--------------------------------------------------------------------------------


 

injury, or any other liability under Environmental Laws, including claims under
CERCLA, that could reasonably be expected to have a Material Adverse Effect;

 

(h)                         there are no polychlorinated biphenyls, hexavalent
chromium or asbestos present at any property now or, to the knowledge of the
Borrower, previously owned, operated or leased by the Borrower or any Subsidiary
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; and

 

(i)                             no conditions exist at, on or under any property
now or, to the knowledge of the Borrower, previously owned, operated or leased
by the Borrower, any of its Subsidiaries or any predecessor thereof that, with
or without the passage of time, or the giving of notice or both, could
reasonably be expected to give rise to liability under any Environmental Law of
the Borrower or any of its Subsidiaries, in each case, that could reasonably be
expected to have a Material Adverse Effect.

 

SECTION 6.13.                         Accuracy of Information.  None of the
factual information (excluding projections) heretofore or contemporaneously
furnished in writing to any Credit Party by or on behalf of any Obligor in
connection with any Loan Document or any transaction contemplated hereby
(including the Transaction) contains any untrue statement of a material fact, or
omits to state any material fact necessary to make any information therein,
under the circumstances under which it is made, not misleading, and no factual
information (excluding projections) hereafter furnished in connection with any
Loan Document by or on behalf of any Obligor to any Credit Party will contain
any untrue statement of a material fact or will omit to state any material fact
necessary to make any information not misleading on the date as of which such
information is dated or certified.  All projections that have been or will be
made available to any Credit Party by the Borrower have been or will be prepared
in good faith based upon reasonable assumptions (it being understood that such
projections are subject to significant uncertainties and contingencies beyond
the Borrower’s control).

 

SECTION 6.14.                         Regulations T, U and X.  No Obligor is
engaged in the business of extending credit for the purpose of buying or
carrying margin stock, and no proceeds of any Credit Extension will be used to
purchase or carry margin stock or otherwise for a purpose which violates, or
would be inconsistent with, F.R.S. Board Regulations T, U or X.  Terms for which
meanings are provided in F.R.S. Board Regulations T, U or X or any regulations
substituted therefor, as from time to time in effect, are used in this Section
with such meanings.

 

SECTION 6.15.                         Absence of Any Undisclosed Liabilities. 
There are no material liabilities of any Obligor of any kind whatsoever, whether
accrued, contingent, absolute, determined, determinable or otherwise, other than
those liabilities provided for or disclosed in the most recently delivered
financial statements or those liabilities that have been disclosed to the
Administrative Agent or are otherwise not prohibited from being incurred
hereunder.

 

SECTION 6.16.                         Mortgages.  Each Mortgage is effective to
create, in favor of the Administrative Agent, for its benefit and the benefit of
the Secured Parties, legal, valid and enforceable first priority Liens on, and
security interests in, all of the respective Obligor’s right,

 

55

--------------------------------------------------------------------------------


 

title and interest in and to the Mortgaged Properties thereunder and the
proceeds thereof, subject only to the Liens set forth in Section 7.2.3 or other
Liens acceptable to the Administrative Agent, and when the Mortgages are filed
in the offices specified on Schedule 6 to the perfection certificate dated the
Closing Date (or, in the case of any Mortgage executed and delivered after the
date thereof in accordance with the provisions of Section 7.1.8, when such
Mortgage is filed in the offices specified in the local counsel opinion
delivered with respect thereto in accordance with the provisions of
Section 7.1.8), the Mortgages shall constitute fully perfected Liens on, and
security interests in, all right, title and interest of the respective Obligor
in the Mortgaged Properties and the proceeds thereof, in each case prior and
superior in right to any other person, other than Liens permitted hereunder.

 

SECTION 6.17.               Amounts of Other Debt.  As of the Closing Date,
there are outstanding (x) $300,000,000 in aggregate principal amount of First
Lien Notes, (y) $139,407,000 in aggregate principal amount of Second Lien Notes
and (z) $11,736,000 in aggregate principal amount of Existing Parent Notes.

 

ARTICLE VII
COVENANTS

 

SECTION 7.1.                 Affirmative Covenants.  The Borrower agrees with
each Credit Party that on and after the Closing Date until the Termination Date
has occurred, the Borrower will, and will cause its Subsidiaries to, perform or
cause to be performed the obligations set forth below.

 

SECTION 7.1.1.  Financial Information, Reports, Notices, etc.  The Borrower will
furnish the Administrative Agent (which will distribute to each Lender) copies
of the following financial statements, reports, notices and information:

 

(a)         as soon as available and in any event within the earlier of (x) 45
days after the end of each of the first three Fiscal Quarters of each Fiscal
Year and (y) if Parent or the Borrower is a public reporting company at such
time, such earlier date as the SEC requires the filing of such information (or
if Parent or the Borrower is required to file such information on a Form 10-Q
with the SEC, promptly following such filing), an unaudited consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such Fiscal Quarter
and consolidated statements of income and cash flow of the Borrower and its
Subsidiaries for such Fiscal Quarter and for the period commencing at the end of
the previous Fiscal Year and ending with the end of such Fiscal Quarter, and
including, in comparative form the figures for the corresponding Fiscal Quarter
in, and year to date portion of, the immediately preceding Fiscal Year, in each
case, certified as in accordance with GAAP consistently applied (subject to
normal year-end audit adjustments and the omission of footnotes for the monthly
financial statements) presenting fairly in all material respects the
consolidated financial condition of the Persons covered thereby as at the date
thereof and the results of their operations for the periods then ended by the
chief financial or accounting Authorized Officer of the Borrower (collectively,
the “Unaudited Quarterly Financial Statements”); provided that in the event
Parent files quarterly financial statements

 

56

--------------------------------------------------------------------------------


 

with the SEC, the Borrower may elect to deliver consolidated unaudited quarterly
financial statements for Parent and its Subsidiaries in lieu of Unaudited
Quarterly Financial Statements for the Borrower so long as such financial
statements are accompanied by a consolidating schedule thereto for the Borrower
and its Subsidiaries delivered to the Administrative Agent together therewith;

 

(b)        as soon as available and in any event within the earlier of (x) 90
days after the end of each Fiscal Year and (y) if Parent or the Borrower is a
public reporting company at such time, such earlier date as the SEC requires the
filing of such information (or if Parent or the Borrower is required to file
such information on a Form 10-K with the SEC, promptly following such filing), a
copy of the consolidated balance sheet of the Borrower and its Subsidiaries, and
the related consolidated statements of income and cash flow of the Borrower and
its Subsidiaries for such Fiscal Year, setting forth in comparative form the
figures for the immediately preceding Fiscal Year, audited (without any
Impermissible Qualification) by nationally recognized independent public
accountants (collectively, the “Audited Financial Statements”); provided that in
the event Parent is required or desires to file audited financial statements
with the SEC, the Borrower may elect to deliver consolidated audited financial
statements for Parent and its Subsidiaries in lieu of Audited Financial
Statements for the Borrower so long as such financial statements are accompanied
by a consolidating schedule for the Borrower and its Subsidiaries (which shall
not be required to be audited) thereto delivered to the Administrative Agent
together therewith;

 

(c)         concurrently with the delivery of the financial information pursuant
to clauses (a) and (b) for each Fiscal Quarter ending after the Closing Date, a
Compliance Certificate, executed by the chief financial or accounting Authorized
Officer of the Borrower, showing (i) compliance with the financial covenants set
forth in Section 7.2.4 for the period of four consecutive Fiscal Quarters then
ended (or such shorter period as has elapsed since the Closing Date), (ii) the
aggregate amount of acquisitions, including any Permitted Acquisitions, financed
with the proceeds of Indebtedness permitted hereunder and identifying the clause
of Section 7.2.2 that such Indebtedness is permitted under, and whether or not
such Indebtedness constitutes Revolving Loans, (iii) reasonably detailed
calculations demonstrating compliance with Sections 7.2.2, 7.2.5, 7.2.6, 7.2.10
and 7.2.16, (iv) the amount of Restricted Payments, if any, that the Borrower
intends to pay to Parent pursuant to clause (f) of Section 7.2.6 on the
immediately succeeding date on which Parent’s dividend policy provides for the
payment of a dividend (it being understood that the amount actually paid may
differ from such amount reported), and (v) stating that no Default has occurred
and is continuing (or, if a Default has occurred, specifying the details of such
Default and the action that the Borrower or an Obligor has taken or proposes to
take with respect thereto);

 

(d)        as soon as possible and in any event within five days after the
Borrower or any other Obligor obtains knowledge of the occurrence of a Default,
a statement of an Authorized Officer of the Borrower setting forth details of
such Default and the action which the Borrower or such Obligor has taken and
proposes to take with respect thereto;

 

57

--------------------------------------------------------------------------------


 

(e)         as soon as possible and in any event within five days after the
Borrower or any other Obligor obtains knowledge of (i) the occurrence of any
material adverse development with respect to any litigation, action, proceeding
or labor controversy described in Item 6.7 of the Disclosure Schedule, (ii) the
commencement of any litigation, action, proceeding or labor controversy of the
type and materiality described in Section 6.7, or (iii) any event that could
reasonably be expected to have a Material Adverse Effect, notice thereof and, to
the extent the Administrative Agent reasonably requests, copies of all
documentation relating thereto;

 

(f)         promptly after the sending or filing thereof, copies of all reports,
notices, prospectuses and registration statements which any Obligor files with
the SEC or any national securities exchange;

 

(g)        promptly upon becoming aware of (i) the institution of any steps by
any Person to terminate any Pension Plan, (ii) the failure to make a required
contribution to any Pension Plan if such failure is sufficient to give rise to a
Lien under Section 302(f) of ERISA on the assets of the Borrower or any of its
Subsidiaries, (iii) the taking of any action with respect to a Pension Plan
which could reasonably be expected to result in the requirement that any Obligor
furnish a bond or other security to the PBGC or such Pension Plan, or (iv) the
occurrence of any event with respect to any Pension Plan which could reasonably
be expected to result in the incurrence by any Obligor of any material
liability, fine or penalty, notice thereof and copies of all documentation
relating thereto;

 

(h)        promptly upon receipt thereof, copies of all “management letters”
submitted to the Borrower or any other Obligor by the independent public
accountants referred to in clause (b) in connection with each audit made by such
accountants;

 

(i)          as soon as possible and in any event within five days after receipt
thereof by any Obligor or any Subsidiary thereof, copies of all default notices
and fully executed amendments, waivers and other modifications received under or
pursuant to any documentation governing any of the New Notes or any Pari Passu
Lien Indebtedness (or any Refinancing Indebtedness in respect of the New Notes
and Pari Passu Lien Indebtedness);

 

(j)          such other financial and other information as any Lender through
the Administrative Agent may from time to time reasonably request (including
information and reports in such detail as the Administrative Agent may
reasonably request with respect to the terms of and information provided
pursuant to the Compliance Certificate); and

 

(k)         prior to incurring any Hedging Obligations, Borrower shall notify
Administrative Agent of such proposed incurrence, which such notice shall
contain the face amount of such proposed Hedging Obligations and any other terms
as reasonably requested by the Administrative Agent.

 

SECTION 7.1.2.  Maintenance of Existence; Compliance with Laws, etc.  The
Borrower will, and will cause each of its Subsidiaries to, preserve and maintain
its legal existence (except

 

58

--------------------------------------------------------------------------------


 

as otherwise permitted by Section 7.2.9), and comply in all material respects
with (i) the terms of (and shall perform or cause the applicable Subsidiary to
perform) its obligations under all material agreements to which it is a party,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect and (ii) all applicable laws, rules, regulations and
orders, including the payment (before the same become delinquent), of all Taxes,
imposed upon the Borrower or each of Subsidiaries or upon their property except
to the extent being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
set aside on the books of the Borrower or such Subsidiary, as applicable, except
where the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

SECTION 7.1.3.  Maintenance of Properties.  The Borrower will, and will cause
each of its Subsidiaries to, pay and perform its obligations under all material
leases, maintain, preserve, protect and keep its and their respective Mortgaged
Properties in good repair, working order and condition (ordinary wear and tear
excepted), and make necessary repairs, renewals and replacements so that the
business carried on by the Borrower and its Subsidiaries may be conducted at all
times, unless the failure to do so would not give rise to material liabilities
under Environmental Laws or the reasonable likelihood of harm to the public, or
the Borrower or such Subsidiary determines in good faith that the continued
maintenance and/or preservation of such property is no longer economically
desirable, necessary or useful to the business of the Borrower or any of its
Subsidiaries or the Disposition of such property is otherwise permitted by
Section 7.2.9 or 7.2.10, or would not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 7.1.4.  Insurance.  The Borrower will, and will cause each of its
Subsidiaries to maintain:

 

(a)         insurance on its Mortgaged Properties with financially sound and
reputable insurance companies against loss and damage in at least the amounts
(and with only those deductibles) customarily maintained, and against such risks
(including fire and other risks insured against by extended coverage) as are
typically insured against in the same general area of such property, by Persons
of comparable size engaged in the same or similar business as the respective
Obligor owning such property;

 

(b)        liability insurance in customary amounts for similar companies;

 

(c)         all worker’s compensation, employer’s liability insurance or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business; and

 

(d)        if any improved portion of any Mortgaged Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a Special Flood Hazard Area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), flood insurance with a
financially sound and reputable insurer in an amount and otherwise sufficient to
comply with all applicable rules and regulations

 

59

--------------------------------------------------------------------------------


 

promulgated pursuant to the Flood Insurance Laws and deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

 

Without limiting the foregoing, all insurance policies covering collateral
required pursuant to this Section shall name the Administrative Agent on behalf
of the Secured Parties as mortgagee or lender loss payee, as the case may be (in
the case of property insurance), or additional insured and loss payee (in the
case of liability insurance), as applicable, and provide that no cancellation or
modification of the policies will be made without at least thirty days’ prior
written notice (or such shorter period as the Administrative Agent may approve)
to the Administrative Agent.

 

SECTION 7.1.5.  Books and Records.  The Borrower will, and will cause each of
its Subsidiaries to, keep books and records in accordance with GAAP which
accurately reflect in all material respects all of its business affairs and
transactions and permit each Credit Party or any of their respective
representatives, at reasonable times and intervals upon reasonable notice to the
Borrower, to visit each Obligor’s offices, to discuss such Obligor’s financial
matters with its officers and members of management, and its independent public
accountants (and the Borrower hereby authorizes such independent public
accountant to discuss each Obligor’s financial matters with each Credit Party or
their representatives) and to examine (and photocopy extracts from) any of the
Borrower’s books and records.  The Borrower shall pay any fees of such
independent public accountant incurred in connection with any Credit Party’s
exercise of its rights pursuant to this Section.

 

SECTION 7.1.6.  Environmental Law Covenant.  The Borrower will, and will cause
each of its Subsidiaries to,

 

(a)         use and operate all of its and their facilities and properties in
compliance with all Environmental Laws, maintain all permits, approvals,
certificates, licenses and other authorizations relating to environmental
matters in effect and remain in compliance therewith, handle all Hazardous
Materials in compliance with all applicable Environmental Laws, take timely
action to resolve any non-compliance with or potential liability under
Environmental Laws and keep its owned property free of any Lien imposed by any
Environmental Law (unless such non-compliance, liability or Lien is being
contested in good faith and consistent with GAAP or could not reasonably be
expected to result in a Material Adverse Effect); and

 

(b)        promptly notify the Administrative Agent of any potential
non-compliance with or liability under any Environmental Law involving a
potential loss to the Borrower or any of its Subsidiaries of greater than
$1,000,000, individually or $2,500,000 in the aggregate and promptly provide to
the Administrative Agent upon its request any written claim, complaint, report,
notice, inquiry or other document relating thereto.

 

60

--------------------------------------------------------------------------------


 

SECTION 7.1.7.  Use of Proceeds.  The Borrower will apply the proceeds of the
Credit Extensions as follows:

 

(a)         in the case of the Revolving Loans, for working capital and general
corporate purposes of the Borrower and the Subsidiary Guarantors; and

 

(b)        in the case of the Swing Line Loans, for working capital and general
corporate purposes of the Borrower and the Subsidiary Guarantors;

 

provided that if any portion of a Credit Extension will be used to fund a
settlement or judgment, the Borrower shall specify such use of proceeds in the
Borrowing Request.

 

SECTION 7.1.8.  Future Guarantors, Security, etc.  The Borrower will, and will
cause each U.S. Subsidiary to, execute any documents, Filing Statements,
agreements and instruments, and take all further action (including within 90
days of the acquisition thereof, filing Mortgages with respect to any owned real
property having a cost or book value (whichever is higher) of at least
$1,500,000) that may be required under applicable law, or that the
Administrative Agent may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority (subject to (including as to
priority) Liens permitted by Section 7.2.3) of the Liens created or intended to
be created by the Loan Documents.  The Borrower will cause any subsequently
acquired or organized U.S. Subsidiary to execute the Guaranty (or supplement
thereto) and the Security Agreement (or supplement thereto) and each other
applicable Loan Document pursuant to which such U.S. Subsidiary grants to the
Administrative Agent in favor of the Secured Parties a security interest in, or
Mortgage on, substantially all of its owned assets.  Such Liens will be created
under the Loan Documents in form and substance reasonably satisfactory to the
Administrative Agent in consultation with the Borrower, and the Borrower shall
deliver or cause to be delivered to the Administrative Agent all such
instruments and documents (including legal opinions, Mortgages, Title Policies,
Surveys, life of loan flood hazard determinations and lien searches) as the
Administrative Agent shall reasonably request to evidence compliance with this
Section.  Notwithstanding anything to the contrary in this Section, so long as
no Event of Default has occurred and is continuing, the Borrower shall not be
required to deliver a Foreign Pledge Agreement with respect to a Foreign
Subsidiary unless such Foreign Subsidiary is a Significant Subsidiary.

 

SECTION 7.1.9.  Mortgaged Property Requirements.  The Administrative Agent shall
have received the following within ninety (90) days after the Original Closing
Date, unless extended by the Administrative Agent in its sole discretion:

 

(i)            with respect to each Mortgaged Property, such consents, approvals
or tenant subordination agreements as shall reasonably be deemed necessary by
the Administrative Agent in order for the owner of such Mortgaged Property to
grant the Lien contemplated by the Mortgage with respect to such Mortgaged
Property;

 

(ii)           with respect to each Mortgage, a policy of title insurance (or
marked up title insurance commitment having the effect of a policy of title
insurance) insuring the

 

61

--------------------------------------------------------------------------------


 

Lien of such Mortgage as a valid first mortgage Lien on the respective Mortgaged
Property and fixtures described therein in the amount equal to 115% of the book
value or cost (whichever is higher) of such Mortgaged Property (it being
understood that such policy or policies may include a so-called “pro tanto”
endorsement effectively causing such policy or policies to be issued
concurrently with the policy or policies issued to the collateral agent for the
First Lien Notes and/or the collateral agent for the Second Lien Notes insuring
its/their respective Lien on the Mortgaged Property), which policy (or such
marked-up commitment) (each, a “Title Policy”) shall (A) be issued by the Title
Company, (B) to the extent necessary, include such reinsurance arrangements
(with provisions for direct access, if necessary) as shall be reasonably
acceptable to the Administrative Agent, (C) contain a “tie-in” or “cluster”
endorsement, if available under applicable law (i.e., policies which insure
against losses regardless of location or allocated value of the insured property
up to a stated maximum coverage amount), (D) have been supplemented by
endorsements (to the extent applicable and available under local/state law at
commercially reasonable rates) on matters relating to usury, first loss, last
dollar, zoning (or in lieu thereof, reports from zoning report companies or
zoning letters as may be reasonably acceptable to the Administrative Agent),
contiguity, revolving credit, doing business, waiver of arbitration
non-imputation, public road access, survey, variable rate, environmental lien,
subdivision, mortgage recording tax, separate tax lot, revolving credit, and
so-called comprehensive coverage over covenants and restrictions, and
(E) contain no exceptions to title other than Liens permitted pursuant to
Section 7.2.3 and exceptions reasonably acceptable to the Administrative Agent;

 

(iii)          with respect to each Mortgaged Property, such affidavits,
certificates, information (including financial data) and instruments of
indemnification (including a so-called “gap” indemnification) as shall be
required to induce the Title Company to issue the Title Policy/ies and
endorsements contemplated above;

 

(iv)          evidence reasonably acceptable to the Administrative Agent of
payment by Borrower of all Title Policy premiums, search and examination
charges, escrow charges and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgages and
issuance of the Title Policies referred to above;

 

(v)           with respect to each Mortgaged Property, copies of all leases in
which Borrower or any Subsidiary holds the lessor’s interest or other agreements
relating to possessory interests, if any.  To the extent any of the foregoing
affect any Mortgaged Property, such agreement shall be subordinate to the Lien
of the Mortgage to be recorded against such Mortgaged Property, either expressly
by its terms or, if such agreement shall not be so subordinate, then Borrower or
such Subsidiary shall use commercially reasonable efforts to obtain a
subordination, non-disturbance and attornment agreement from such tenant, which
agreement shall be reasonably acceptable to the Administrative Agent;

 

(vi)          with respect to each Mortgaged Property, each Obligor shall have
made all notifications, registrations and filings, to the extent required by,
and in accordance with,

 

62

--------------------------------------------------------------------------------


 

all Governmental Real Property Disclosure Requirements applicable to such
Mortgaged Property;

 

(vii)         Surveys with respect to each Mortgaged Property; and

 

(viii)        an amendment to the Mortgage (or to the extent requested by the
Administrative Agent, a new Mortgage) duly authorized, executed and
acknowledged, in recordable form and otherwise in form and substance reasonably
acceptable to the Administrative Agent with respect to each Mortgaged Property
sufficient for the owner of such Mortgaged Property to (x) grant to the
Administrative Agent and/or confirm the Administrative Agent’s Mortgage Lien on
and security interests in such Mortgaged Property, (y) confirm such owner’s
valid and indefeasible title thereto and (z) to confirm the Mortgaged Property
intended to be encumbered thereby.

 

SECTION 7.2.                 Negative Covenants.  The Borrower covenants and
agrees with each Lender and the Administrative Agent that on and after the
Closing Date until the Termination Date has occurred, the Borrower will, and
will cause its Subsidiaries to, perform or cause to be performed the obligations
set forth below.

 

SECTION 7.2.1.  Business Activities.  The Borrower will not, and will not permit
any of its Subsidiaries to, engage in any business activity except those
business activities engaged in on the Closing Date and business activities that
are reasonably related, ancillary or complementary thereto or a reasonable
extension, development or expansion thereof.

 

SECTION 7.2.2.  Indebtedness.  The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
other than:

 

(a)         Indebtedness in respect of the Obligations;

 

(b)        Indebtedness of Borrower and the Guarantors under the First Lien
Notes, Pari Passu Lien Indebtedness, the Second Lien Notes and Refinancing
Indebtedness in respect of such First Lien Notes, Second Lien Notes and Pari
Passu Lien Indebtedness, in an aggregate principal amount for all such
Indebtedness incurred or outstanding under this clause (b) not to exceed at any
time (x) $451,300,000 minus (y) the aggregate principal amount of Existing
Parent Notes (or any refinancing Indebtedness issued in exchange therefor that
is not Indebtedness of Borrower or any Subsidiary) at such time;

 

(c)         Indebtedness existing as of the Closing Date (other than pursuant to
clause (b) of this Section 7.2.2) which is identified in Item 7.2.2(c) of the
Disclosure Schedule, and Refinancing Indebtedness in respect thereof;

 

(d)        unsecured Indebtedness (i) incurred in the ordinary course of
business of the Borrower and its Subsidiaries (including open accounts extended
by suppliers on normal trade terms in connection with purchases of goods and
services which are not overdue for a period of more than 90 days or, if overdue
for more than 90 days, as to

 

63

--------------------------------------------------------------------------------


 

which a dispute exists and adequate reserves in conformity with GAAP have been
established on the books of the Borrower or such Subsidiary) and (ii) in respect
of performance, surety or appeal bonds provided in the ordinary course of
business, but excluding (in each case) Indebtedness incurred through the
borrowing of money or Contingent Liabilities in respect thereof;

 

(e)         Indebtedness (i) in respect of industrial revenue bonds or other
similar governmental or municipal bonds, (ii) evidencing the deferred purchase
price of newly acquired property or incurred to finance the acquisition of
equipment of the Borrower or its Subsidiaries (pursuant to purchase money
mortgages or otherwise, whether owed to the seller or a third party) used in the
ordinary course of business of the Borrower or its Subsidiaries and any
Indebtedness assumed in connection with such acquisition (provided that such
Indebtedness is incurred within 90 days of the acquisition of such property or
equipment), (iii) in respect of Capitalized Lease Liabilities and
(iv) refinancing of Indebtedness referred to in clauses (i) through (iii);
provided that the aggregate amount of all Indebtedness outstanding pursuant to
this clause (e) shall not at any time exceed $10,000,000;

 

(f)         Indebtedness of any Subsidiary owing to the Borrower or any other
Subsidiary and Indebtedness of the Borrower owing to any Subsidiary, which
Indebtedness

 

(i)            shall, if payable to the Borrower or a Subsidiary Guarantor, and
if evidenced by one or more promissory notes, such promissory notes shall be,
duly executed and delivered in pledge to the Administrative Agent pursuant to a
Loan Document and if payable by the Borrower or any Subsidiary Guarantor, be
subordinated to the Obligations on terms and conditions reasonably acceptable to
the Administrative Agent; and

 

(ii)           if incurred by a Subsidiary that is not a Subsidiary Guarantor
owing to the Borrower or a Subsidiary Guarantor, shall not (when aggregated with
the amount of Investments made by the Borrower and the Subsidiary Guarantors in
Subsidiaries that are not Subsidiary Guarantors under clause (e)(i) of
Section 7.2.5) exceed $5,000,000 in the aggregate;

 

(g)        Indebtedness of the Borrower and its Subsidiaries arising from
letters of credit issued for the account of the Borrower or such Subsidiary by a
Lender in an aggregate stated amount at any time outstanding (as determined by
aggregating the stated amount of all such letters of credit and all
reimbursement obligations with respect thereto) not to exceed $15,000,000;

 

(h)        Indebtedness of a Person existing at the time such Person became a
Subsidiary of the Borrower in connection with a Permitted Acquisition, but only
if such Indebtedness was not created or incurred in contemplation of such Person
becoming a Subsidiary, and Refinancing Indebtedness in respect thereof;

 

64

--------------------------------------------------------------------------------


 

(i)          Hedging Obligations entered into in the ordinary course of business
and not for speculative purposes;

 

(j)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its incurrence;

 

(k)         (A) obligations in respect of performance bonds, bankers’
acceptances, workers’ compensation claims, surety, bid or appeal bonds,
completion guarantees and payment obligations in connection with self-insurance
or similar obligations provided by the Borrower or any Subsidiary in the
ordinary course of business and (B) obligations owed to (including in respect of
letters of credit for the benefit of) any Person in connection with workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance provided by such Person to the Borrower or any
Subsidiary pursuant to reimbursement or indemnification obligations to such
Person, in each case, incurred in the ordinary course of business;

 

(l)          Indebtedness arising from agreements of the Borrower or any
Subsidiary of the Borrower providing for indemnification, adjustment of purchase
price or similar obligations, in each case, incurred or assumed in connection
with the disposition of any business, assets or a Subsidiary, other than
guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition; and

 

(m)        other Indebtedness of the Borrower and its Subsidiaries (other than
Indebtedness of Subsidiaries that are not Subsidiary Guarantors owing to the
Borrower or Subsidiary Guarantors) in an aggregate amount at any time
outstanding not to exceed $25,000,000;

 

provided that (A) no Indebtedness otherwise permitted by clauses (e) or
(f)(ii) shall be assumed, created or otherwise incurred if a Default has
occurred and is then continuing or would result therefrom and (B) in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of more
than one of the types of Indebtedness described above, the Borrower, in its sole
discretion, will classify such item of Indebtedness (or any portion thereof) at
the time of incurrence and will only be required to include the amount and type
of such Indebtedness in one of the above clauses.

 

SECTION 7.2.3.  Liens.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien upon any of
its property (including Capital Securities of any Person), revenues or assets,
whether now owned or hereafter acquired, except:

 

(a)         Liens securing payment of the Obligations;

 

65

--------------------------------------------------------------------------------


 

(b)           Liens on Collateral securing First Lien Notes, Second Lien Notes,
Pari Passu Lien Indebtedness or Refinancing Indebtedness in respect thereof
incurred pursuant to clause (b) or clause (m) of Section 7.2.2, so long as, in
each case, such Liens (x) in the case of First Lien Notes and Pari Passu Lien
Indebtedness and Refinancing Indebtedness in respect thereof (except to the
extent such Refinancing Indebtedness consists of Second Lien Notes, in which
case the immediately following clause (y) will apply), are subject to the First
Lien Intercreditor Agreement and (y) in the case of Second Lien Notes or any
Refinancing Indebtedness in respect thereof (except to the extent such
Refinancing Indebtedness consists of First Lien Notes or Pari Passu Lien
Indebtedness, in which case the immediately following clause (x) will apply),
are subject to the Junior Lien Intercreditor Agreement;

 

(c)           Liens existing as of the Closing Date and disclosed in Item
7.2.3(c) of the Disclosure Schedule securing Indebtedness described in clause
(c) of Section 7.2.2, and Refinancing Indebtedness in respect of Indebtedness
outstanding pursuant to such clause (c); provided that no such Lien shall
encumber any additional property;

 

(d)           Liens securing Indebtedness incurred pursuant to clause (e) of
Section 7.2.2; provided that (i) such Lien is granted within 90 days after such
Indebtedness is incurred, (ii) the Indebtedness secured thereby does not exceed
the cost or the fair market value of the applicable property, improvements or
equipment at the time of such acquisition (or construction) and (iii) such Lien
attaches only to the assets that are the subject of the Indebtedness referred to
in such clause and proceeds thereof and additions and accessions thereto;

 

(e)           Liens on cash collateral in an amount not to exceed $15,000,000
securing standby letters of credit issued by a Lender pursuant to clause (g) of
Section 7.2.2;

 

(f)            Liens securing Indebtedness incurred pursuant to clause (h) of
Section 7.2.2; provided that such Liens existed prior to such Person becoming a
Subsidiary, were not created in anticipation thereof and attach only to the
assets of such Person acquired (to the extent such assets were owned by such
Person immediately prior to the related acquisition);

 

(g)           Liens on cash collateral in an amount not to exceed $5,000,000
securing Hedging Obligations incurred in compliance with clause (i) of
Section 7.2.2;

 

(h)           Liens in favor of carriers, warehousemen, mechanics, suppliers,
repairmen, materialmen and landlords and other Liens imposed by law or granted
in the ordinary course of business for amounts not overdue or being diligently
contested in good faith by appropriate proceedings;

 

(i)            Liens incurred or deposits made in the ordinary course of
business in connection with worker’s compensation, unemployment insurance or
other forms of governmental insurance or benefits, or to secure performance of
tenders, statutory obligations,

 

66

--------------------------------------------------------------------------------


 

bids, leases or other similar obligations (other than for borrowed money)
entered into in the ordinary course of business or to secure obligations on
surety and appeal bonds or performance bonds;

 

(j)            judgment Liens in existence for less than 45 days after the entry
thereof or with respect to which execution has been stayed or the payment of
which is covered in full (subject to a customary deductible) by insurance
maintained with reputable insurance companies and which do not otherwise result
in an Event of Default under Section 8.1.6;

 

(k)           easements, rights-of-way, zoning restrictions, restrictive
covenants, minor defects or irregularities in title and other similar
encumbrances not interfering in any material respect with the value or use of
the property to which such Lien is attached;

 

(l)            Liens for Taxes not at the time delinquent or thereafter payable
without penalty or being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books;

 

(m)          Liens resulting from operation of law with respect to any
judgments, awards or orders to the extent that such judgments, awards or orders
do not cause or constitute a Default under this Agreement; provided that if any
such Liens are on Collateral, such Liens are being diligently contested in good
faith by appropriate proceedings;

 

(n)           Liens in the form of licenses, leases or subleases granted or
created by the Borrower or any Subsidiary, which licenses, leases or subleases
do not interfere, individually or in the aggregate, in any material respect with
the business of the Borrower or such Subsidiary or individually or in the
aggregate materially impair the use (for its intended purpose) or the value of
the property subject thereto;

 

(o)           Liens on fixtures or personal property held by or granted to
landlords pursuant to leases to the extent that such Liens are not yet due and
payable; and

 

(p)           other Liens securing obligations in an aggregate amount not to
exceed at any time outstanding (x) $5,000,000 minus (y) the amount of
Indebtedness incurred under clause (m) of Section 7.2.2 that is secured by Liens
granted pursuant to clause (b) of this Section 7.2.3 at such time.

 

SECTION 7.2.4.  Financial Condition and Operations.  The Borrower will not
permit any of the events set forth below to occur:

 

(a)           The Borrower will not permit the Leverage Ratio as of the last day
of any Fiscal Quarter to exceed 2.50 to 1.00.

 

(b)           The Borrower will not permit Minimum Liquidity to be less than
$5,000,000 at any time.

 

67

--------------------------------------------------------------------------------


 

SECTION 7.2.5.  Investments.  The Borrower will not, and will not permit any of
its Subsidiaries to, purchase, make, incur, assume or permit to exist any
Investment in any other Person, except:

 

(a)           Investments existing on the Closing Date and identified in Item
7.2.5(a) of the Disclosure Schedule;

 

(b)           Cash Equivalent Investments;

 

(c)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(d)           Investments by the Borrower and any Subsidiary of the Borrower
constituting Capital Expenditures on behalf of the Borrower or such Subsidiary;

 

(e)           Investments by way of contributions to capital or purchases of
Capital Securities (i) by the Borrower in any Subsidiaries or by any Subsidiary
in other Subsidiaries; provided that the aggregate amount of intercompany loans
made pursuant to clause (f)(ii) of Section 7.2.2 and Investments under this
clause made by the Borrower and Subsidiary Guarantors in Subsidiaries that are
not Subsidiary Guarantors shall not exceed the amount set forth in clause
(f)(ii) of Section 7.2.2 at any time, or (ii) by any Subsidiary in the Borrower;

 

(f)            Investments constituting (i) accounts receivable arising,
(ii) trade debt granted, or (iii) deposits made in connection with the purchase
price of goods or services, in each case in the ordinary course of business;

 

(g)           Investments by way of the acquisition of Capital Securities
permitted pursuant to clause (b) of Section 7.2.9;

 

(h)           Investments consisting of any deferred portion of the sales price
received by the Borrower or any Subsidiary in connection with any Disposition
permitted under Section 7.2.10;

 

(i)            Investments resulting from loans to employees in the ordinary
course of business in an aggregate amount not to exceed $1,000,000 at any one
time outstanding;

 

(j)            Investments from receipt of non-cash consideration from a
Disposition made in compliance with Section 7.2.10;

 

(k)           Investments in Hedging Obligations incurred in compliance with
Section 7.2.2;

 

(l)            Contingent Liabilities to the extent permitted by Section 7.2.2;
and

 

68

--------------------------------------------------------------------------------


 

(m)          other Investments in an aggregate amount not to exceed (A) in
respect of any one Investment or series of related Investments made pursuant to
this clause (m), $5,000,000 or (B) in respect of all Investments made pursuant
to this clause (m), $25,000,000 (except that the limitations imposed by this
clause (m) shall not apply to the Investment identified on Item 7.2.5(m) of the
Disclosure Schedule, so long as the amount of such Investment does not increase
beyond the amount set forth in such Item);

 

provided that all clauses of this Section 7.2.5 shall be subject to the
following:

 

(x)            any Investment which when made complies with the requirements of
the definition of the term “Cash Equivalent Investment” may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements; and

 

(y)           no Investment otherwise permitted by clauses (e)(i) (to the extent
such Investment constitutes an Investment by an Obligor in a Foreign
Subsidiary), (g) or (m) shall be permitted to be made if any Default has
occurred and is then continuing or would result therefrom.

 

SECTION 7.2.6.  Restricted Payments, etc.  The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make a Restricted Payment, or make
any deposit for any Restricted Payment, other than:

 

(a)           Restricted Payments made by Subsidiaries to the Borrower or
wholly-owned Subsidiaries;

 

(b)           Restricted Payments made by the Borrower to Parent (i) pursuant to
the Tax Sharing Agreement; provided that the amount of such Restricted Payment
shall not exceed the amount of income taxes that the Borrower would have been
liable for on a stand alone basis or a consolidated income tax return with its
Subsidiaries (reduced by any Taxes directly paid by the Borrower or any of its
Subsidiaries) and (ii) to pay franchise taxes and other overhead expenses of
Parent in an amount not to exceed an aggregate of $1,000,000 in any Fiscal Year;

 

(c)           repurchases of Capital Securities from former employees, directors
and officers of Parent and its Subsidiaries in an amount not to exceed
$1,000,000 in any Fiscal Year in the aggregate; provided further that, to the
extent the amount of repurchases permitted to be made in any Fiscal Year
pursuant to this clause (c) exceeds the aggregate amount of repurchases actually
made by the Borrower and its Subsidiaries during such Fiscal Year, the excess
amount may be carried forward to (but only to) the next succeeding Fiscal Year,
and any such amount carried forward to a succeeding Fiscal Year shall be deemed
to be used following the Borrower and its Subsidiaries using the amount of
repurchases permitted by such proviso in such succeeding Fiscal Year, without
giving effect to such carry-forward;

 

69

--------------------------------------------------------------------------------


 

(d)           non-cash repurchases of Capital Securities deemed to occur upon
exercise of stock options to the extent such Capital Securities represents a
portion of the exercise price of such options;

 

(e)           Restricted Payments made by the Borrower to Parent in the form of
a distribution of the property identified on Item 7.2.6(e) of the Disclosure
Schedule;

 

(f)            Restricted Payments made by the Borrower to Parent after the
Closing Date on or no earlier than three Business Days prior to any interest
payment date with respect to the Existing Parent Notes in an amount not to
exceed the interest due on the then outstanding Existing Parent Notes on such
interest payment date, so long as Parent uses such Restricted Payments to pay
such interest on such interest payment date; provided that (A) the interest
expense on (and principal amount of) the Existing Parent Notes have not
increased since the Closing Date and (B) and the interest payment dates relating
thereto have not changed since the Closing Date;

 

(g)           so long as no Default has occurred and is continuing or would
result therefrom, Restricted Payments made by Borrower to Parent after the
Closing Date, so long as such Restricted Payments are used to simultaneously
fund redemptions, repayments, prepayments, repurchases or acquisitions for value
of Existing Parent Notes; provided that the aggregate amount of all Restricted
Payments made pursuant to this clause (g) may not exceed $12,000,000;

 

(h)           so long as no Default has occurred and is continuing or would
result therefrom, Restricted Payments to the extent necessary to effect a
refinancing of Existing Parent Notes with Indebtedness incurred pursuant to
clause (b) or clause (m) of Section 7.2.2; provided that the maturity and
Average Life of such Indebtedness may not be earlier or shorter than that of the
First Lien Notes issued on the Closing Date and the terms thereof must be, taken
as a whole, no less favorable to the Borrower and its Subsidiaries than those of
the First Lien Notes issued on the Closing Date; and

 

(i)            so long as no Default has occurred and is continuing or would
result therefrom, other Restricted Payments in an aggregate amount for all
Restricted Payments pursuant to this clause (g) not to exceed $5,000,000.

 

SECTION 7.2.7.  [Reserved]

 

SECTION 7.2.8.  Issuance of Capital Securities.  The Borrower will not, and will
not permit any of its Subsidiaries to, issue any Capital Securities (whether for
value or otherwise) to any Person other than (a) in the case of Subsidiaries, to
the Borrower or another wholly owned Subsidiary or (b) in the case of the
Borrower, to Parent, so long as, in each case, such Capital Securities are
pledged and delivered to the Administrative Agent pursuant to a Loan Document
(to the extent required by Section 7.1.8).

 

70

--------------------------------------------------------------------------------


 

SECTION 7.2.9.  Consolidation, Merger, Permitted Acquisitions, etc.  The
Borrower will not, and will not permit any of its Subsidiaries to, liquidate or
dissolve, consolidate with, or merge into or with, any other Person, or purchase
or otherwise acquire all or substantially all of the assets of any Person (or
any division thereof), except

 

(a)           any Subsidiary may liquidate or dissolve voluntarily into, and may
merge with and into, the Borrower or any other Subsidiary (provided that a
Guarantor may only liquidate or dissolve into, or merge with and into, the
Borrower or another Guarantor), and the assets or Capital Securities of any
Subsidiary may be purchased or otherwise acquired by the Borrower or any other
Subsidiary (provided that the assets or Capital Securities of any Guarantor may
only be purchased or otherwise acquired by the Borrower or another Guarantor);
provided that in no event shall any Pledged Subsidiary consolidate with or merge
with and into any Subsidiary other than another Pledged Subsidiary unless after
giving effect thereto, the Administrative Agent shall have a perfected pledge
of, and security interest in and to, at least the same percentage of the issued
and outstanding interests of Capital Securities (on a fully diluted basis) of
the surviving Person as the Administrative Agent had immediately prior to such
merger or consolidation in form and substance satisfactory to the Administrative
Agent and its counsel, pursuant to such documentation and opinions as shall be
reasonably necessary in the opinion of the Administrative Agent to create,
perfect or maintain the collateral position of the Secured Parties therein; and

 

(b)           so long as no Default has occurred and is continuing or would
occur after giving effect thereto, the Borrower or any of its Subsidiaries may
consummate one or more Permitted Acquisitions at any time; provided that the
aggregate purchase price (including in such purchase price the assumption of
Indebtedness and excluding consideration to the extent consisting of Capital
Securities (other than Disqualified Capital Securities) of Parent) and all fees
and expenses payable by Borrower or any of its Subsidiaries in connection
therewith for all such Permitted Acquisitions at or prior to such time does not
exceed an amount equal to (x) in respect of any one Permitted Acquisition or
series of related Permitted Acquisitions, $25,000,000 or (y) in respect of all
Permitted Acquisitions since the Closing Date, $125,000,000 in the aggregate and
(ii) in the case of a Permitted Acquisition of Capital Securities, such
Permitted Acquisition shall result in the acquisition of a wholly owned U.S.
Subsidiary (by merger, stock purchase or purchase of assets).

 

SECTION 7.2.10.  Permitted Dispositions.  The Borrower will not, and will not
permit any of its Subsidiaries to, Dispose of any of the Borrower’s or such
Subsidiaries’ assets (including accounts receivable and Capital Securities of
Subsidiaries) to any Person in one transaction or series of transactions unless
such Disposition is:

 

(a)           inventory or obsolete, damaged, worn out, surplus or outdated
property Disposed of in the ordinary course of its business;

 

(b)           pursuant to Section 7.2.9;

 

71

--------------------------------------------------------------------------------


 

(c)           (i) for Fair Market Value and the consideration received consists
of no less than 75% cash and (ii) the Net Disposition Proceeds from such
Disposition are applied pursuant to Sections 3.1.1 and 3.1.2; provided that in
no event may (A) any one Disposition or series of related Dispositions made
pursuant to this clause (c) Dispose of assets with a Fair Market Value in excess
of $10,000,000 or (B) the aggregate Fair Market Value of all assets Disposed of
pursuant to this clause (c) exceed $30,000,000 in the aggregate;

 

(d)           from one Obligor (other than Parent) to another Obligor (other
than Parent); provided that any property subject to such Disposition shall be
transferred subject to the Liens of the Collateral Documents;

 

(e)           Dispositions of automated ice-bagging and palletizing equipment
acquired following the Closing Date in connection with the leaseback of such
machines within ninety (90) days of delivery thereof;

 

(f)            a Disposition of Cash Equivalent Investments;

 

(g)           a Disposition to the extent such Disposition is necessary to
effect a transaction undertaken pursuant to Section 7.2.2, 7.2.3, 7.2.5 or
7.2.6;

 

(h)           the grant in the ordinary course of business of any non-exclusive
license of patents, trademarks, registrations thereof and other similar
intellectual property;

 

(i)            any release of intangible claims or rights in connection with the
loss or settlement of a bona fide lawsuit, dispute or other controversy;

 

(j)            an Asset Swap;

 

(k)           leases and subleases of assets or properties in the ordinary
course of business not interfering in any material respect with the business of
the Borrower or any of its Subsidiaries; and

 

(l)            a sale or discount, in each case without recourse, of accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof.

 

SECTION 7.2.11.  Modification of Certain Agreements.  The Borrower will not, and
will not permit any of its Subsidiaries to, consent to any amendment,
supplement, waiver or other modification of, or enter into any forbearance from
exercising any rights with respect to the terms or provisions contained in, the
Organic Documents of the Borrower or any of its Subsidiaries if the result
thereof would have an adverse effect on the Lenders (it being agreed that any
modification of any such Organic Document would not have an adverse effect on
the Lenders if such modification is made to effectuate a transaction otherwise
permitted by the terms of any Loan Document).

 

72

--------------------------------------------------------------------------------


 

SECTION 7.2.12.  Transactions with Affiliates.  The Borrower will not, and will
not permit any of its Subsidiaries to, enter into or cause or permit to exist
any arrangement, transaction or contract (including for the purchase, lease or
exchange of property or the rendering of services) with any of its Affiliates,
unless such arrangement, transaction or contract is on fair and reasonable terms
no less favorable to the Borrower or such Subsidiary than it could obtain in an
arm’s-length transaction with a Person that is not an Affiliate, other than:

 

(a)           transactions among the Borrower and its U.S. Subsidiaries;

 

(b)           loans and advances to employees in the ordinary course of
business;

 

(c)           any Restricted Payment pursuant to Section 7.2.6 or any Investment
pursuant to clause (e), (g), (i) or (m) of Section 7.2.5;

 

(d)           issuance and sale of Capital Securities of the Borrower permitted
by Section 7.2.8;

 

(e)           any issuance of securities, or other payments, awards or grants in
cash, Capital Securities or otherwise pursuant to, or the funding of, employment
arrangements, stock options and stock ownership plans, in the ordinary course of
business and approved in good faith by the Board of Directors of the Borrower
and Parent;

 

(f)            reasonable fees and compensation paid to, or indemnity provided
for the benefit of, officers, directors, employees or consultants of the
Borrower or any Subsidiary as determined in good faith by the Borrower’s Board
of Directors;

 

(g)           any transaction with a Subsidiary or joint venture or similar
entity which would constitute a transaction with an Affiliate solely because the
Borrower or a Subsidiary owns an equity interest in or otherwise controls such
Subsidiary, joint venture or similar entity; and

 

(h)           in connection with the consummation of the Transactions.

 

SECTION 7.2.13.  Restrictive Agreements, Etc.  The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any agreement prohibiting:

 

(a)           the creation or assumption of any Lien upon its properties,
revenues or assets, whether now owned or hereafter acquired;

 

(b)           the ability of any Obligor to amend or otherwise modify any Loan
Document or Intercreditor Agreement; or

 

(c)           the ability of any Subsidiary to make any payments, directly or
indirectly, to the Borrower, including by way of dividends, advances, repayments
of loans, reimbursements of management and other intercompany charges, expenses
and accruals or other returns on investments.

 

73

--------------------------------------------------------------------------------


 

The foregoing prohibitions shall not apply to (i) any Loan Document or
Intercreditor Agreement, (ii) in the case of clause (a), (A) any agreement
governing any Indebtedness permitted by clause (e) of Section 7.2.2 as to the
assets financed with the proceeds of such Indebtedness, (B) customary provisions
restricting subletting or assignment of any lease governing a leasehold
interest, (C) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (D) any restrictions by the
holder of a Lien permitted by Section 7.2.3 on the transfer of the asset or
assets subject thereto, (E) customary restrictions and conditions contained in
any agreement relating to the sale of any asset permitted under Section 7.2.10
pending the consummation of such sale, (F) any agreement in effect at the time
any Subsidiary becomes a Subsidiary of the Borrower, so long as such agreement
was not entered into in contemplation of such person becoming a Subsidiary of
the Borrower, (G) restrictions on cash or other deposits or net worth
requirements imposed by customers under contracts entered into in the ordinary
course of business, (H) in the case of any joint venture (including any
Subsidiary which is a joint venture) which is not an Obligor, restrictions in
such person’s organization or governing documents or pursuant to any joint
venture agreement or stockholders agreement solely to the extent of the Capital
Securities of or assets held in the subject joint venture or other entity or
(i) any agreement in effect on the Closing Date and set forth on Item 7.2.13 of
the Disclosure Schedule, (iii) in the case of clauses (a) and (c), any agreement
of a Foreign Subsidiary governing the Indebtedness permitted by clause
(f)(ii) of Section 7.2.2, (iv) the Intercreditor Agreements and (v) agreements
pursuant to which the New Notes were issued (in the case of this clause (v), as
in effect on the Closing Date or as amended, modified, replaced, restated or
otherwise changed in a manner that is not, taken as a whole, materially less
favorable to the Lenders).

 

SECTION 7.2.14.  Sale and Leaseback.  The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly enter into any agreement or
arrangement providing for the sale or transfer by it of any property (now owned
or hereafter acquired) to a Person and the subsequent lease or rental of such
property or other similar property from such Person unless such transaction
complies with Sections 7.2.2 and 7.2.10.

 

SECTION 7.2.15.  Fiscal Year.  The Borrower will not, and will not permit any of
its Subsidiaries to, modify or make any other change to its Fiscal Year.

 

SECTION 7.2.16.  [Reserved].

 

SECTION 7.2.17.  Prepayments and Amendments of Other
IndebtednessSECTION 7.2.18.  .  The Borrower will not, and will not permit any
of its Subsidiaries to, (A) make any redemptions, repayments, prepayments,
repurchases or acquisitions for value of any Indebtedness incurred or
outstanding pursuant to (x) clause (b) of Section 7.2.2 or (y) to the extent
secured by Liens granted pursuant to clause (b) of Section 7.2.3, clause (m) of
Section 7.2.2, in each case if (i) the consideration used in all such
redemptions, repayments, prepayments, repurchases or acquisitions for value
exceeds $10,000,000 in the aggregate or (ii) either immediately prior to or
immediately after giving effect thereto, the Borrower then has less than
$25,000,000 in Minimum Liquidity or (B) amend or modify, or permit the amendment
or modification of, any provision of any document governing any Indebtedness
referred to in the immediately preceding clause (A) in any manner that is
adverse in any material respect to the interests of the Lenders.

 

74

--------------------------------------------------------------------------------


 

ARTICLE VIII
EVENTS OF DEFAULT

 

SECTION 8.1.                 Listing of Events of Default.  Each of the
following events or occurrences described in this Article shall constitute an
“Event of Default”.

 

SECTION 8.1.1.  Non-Payment of Obligations.  The Borrower shall default in the
payment or prepayment when due of:

 

(a)           any principal of any Loan; or

 

(b)           any fee described in Article III, any interest on any Loan or any
other monetary Obligation to the extent invoiced, and such default shall
continue unremedied for a period of five days after such amount was due.

 

SECTION 8.1.2.  Breach of Warranty.  Any representation or warranty of any
Obligor made or deemed to be made in any Loan Document (including any
certificates delivered pursuant to Article V) is or shall be incorrect when made
or deemed to have been made in any material respect.

 

SECTION 8.1.3.  Non-Performance of Certain Covenants and Obligations.  The
Borrower shall default in the due performance or observance of any of its
obligations under (A) clauses (d) and (e) of Section 7.1.1, Section 7.1.7 or
Section 7.2 or (B) Section 7.1.1 (other than clauses (d) and (e) thereof) or
Section 7.1.9 and, in the case of this clause (B) of this Section 8.1.3, such
default shall continue unremedied for a period of 5 days after the earlier to
occur of (i) notice thereof given to the Borrower by the Administrative Agent or
any Lender or (ii) the date on which any Obligor has knowledge of such default.

 

SECTION 8.1.4.  Non-Performance of Other Covenants and Obligations.  Any Obligor
shall default in the due performance and observance of any other agreement
contained in any Loan Document executed by it, and such default shall continue
unremedied for a period of 30 days after the earlier to occur of (i) notice
thereof given to the Borrower by the Administrative Agent or any Lender or
(ii) the date on which any Obligor has knowledge of such default.

 

SECTION 8.1.5.  Default on Other Indebtedness.  (A) A default shall occur in the
payment of any amount when due (subject to any applicable grace period), whether
by acceleration or otherwise, of any principal or stated amount of, or interest
or fees on, any Indebtedness (other than Indebtedness described in
Section 8.1.1) of the Borrower or any of its Subsidiaries or any other Obligor
having a principal or stated amount, individually or in the aggregate, in excess
of $7,500,000, or (B) a default shall occur in the performance or observance of
any obligation or condition with respect to such Indebtedness if the effect of
such default is to accelerate the maturity of any such Indebtedness or (C) any
such default shall continue unremedied for any applicable period of time
sufficient to permit the holder or holders of such Indebtedness, or any trustee
or agent for such holders, to cause or declare such Indebtedness to become due
and payable

 

75

--------------------------------------------------------------------------------


 

or to require such Indebtedness to be prepaid, redeemed, purchased or defeased,
or require an offer to purchase or defease such Indebtedness to be made, prior
to its expressed maturity.

 

SECTION 8.1.6.  Judgments.  Any final or non-appealable judgment or order for
the payment of money individually or in the aggregate in excess of $7,500,000
(exclusive of any amounts fully covered by insurance (less any applicable
deductible) and as to which the insurer has not disputed its responsibility to
cover such judgment or order) shall be rendered against the Borrower or any of
its Subsidiaries or any other Obligor and such judgment shall not have been
vacated or discharged or stayed or bonded pending appeal within 60 days after
the entry thereof or enforcement proceedings shall have been commenced by any
creditor upon such judgment or order.

 

SECTION 8.1.7.  Pension Plans.  Any of the following events shall occur with
respect to any Pension Plan:

 

(a)         the institution of any steps by the Borrower, any member of its
Controlled Group or any other Person to terminate a Pension Plan if, as a result
of such termination, the Borrower or any of its Subsidiaries could reasonably be
expected to be required to make a contribution to such Pension Plan, or could
reasonably expect to incur a liability or obligation to such Pension Plan, in
either case in excess of $7,500,000; or

 

(b)        a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA on the assets of
the Borrower or any of its Subsidiaries.

 

SECTION 8.1.8.  Change in Control.  Any Change in Control shall occur.

 

SECTION 8.1.9.  Bankruptcy, Insolvency, Etc.  Parent, the Borrower or any
Significant Subsidiary shall:

 

(a)         become insolvent or generally fail to pay, or admit in writing its
inability or unwillingness generally to pay, its debts as they become due;

 

(b)        apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors;

 

(c)         in the absence of such application, consent or acquiesce to, or
permit or suffer to exist, the appointment of a trustee, receiver, sequestrator
or other custodian for a substantial part of the property of any thereof, and
such trustee, receiver, sequestrator or other custodian shall not be discharged
within 60 days;

 

(d)        permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by Parent, the Borrower or any Significant

 

76

--------------------------------------------------------------------------------


 

Subsidiary, such case or proceeding shall be consented to or acquiesced in by
Parent, the Borrower or such Significant Subsidiary, as the case may be, or
shall result in the entry of an order for relief or shall remain for 60 days
undismissed; or

 

(e)         take any action authorizing, or in furtherance of, any of the
foregoing.

 

SECTION 8.1.10.  Impairment of Security, Etc.  Any Loan Document or any Lien
granted thereunder shall (except in accordance with its terms), in whole or in
part, terminate, cease to be effective or cease to be the legally valid, binding
and enforceable obligation of any Obligor party thereto; any Obligor or any
other party shall, directly or indirectly, contest in any manner such
effectiveness, validity, binding nature or enforceability; or, except as
permitted under any Loan Document, any Lien securing any Obligation shall, in
whole or in part, cease to be a perfected first priority Lien (subject to
(including with respect to priority) Liens otherwise permitted hereunder).

 

SECTION 8.1.11.  DOJ Investigation.  The occurrence of any plea, non-appealable
judgment, settlement or fine in excess of $15,000,000 in connection with the DOJ
Investigation.

 

SECTION 8.1.12.  Intercreditor Agreements.  Any Intercreditor Agreement or any
provision thereof shall cease to be in full force and effect other than in
accordance with its terms.

 

SECTION 8.2.                 Action if Bankruptcy.  If any Event of Default
described in clauses (a) through (d) of Section 8.1.9 with respect to the
Borrower shall occur, the Commitments (if not theretofore terminated) shall
automatically terminate and the outstanding principal amount of all outstanding
Loans and all other Obligations shall automatically be and become immediately
due and payable, without notice or demand to any Person.

 

SECTION 8.3.                 Action if Other Event of Default.  If any Event of
Default (other than any Event of Default described in Section 8.1.9 with respect
to the Borrower) shall occur for any reason, whether voluntary or involuntary,
and be continuing, the Administrative Agent, upon the direction of the Required
Lenders, shall by notice to the Borrower declare all or any portion of the
outstanding principal amount of the Loans and other Obligations to be due and
payable and/or the Commitments (if not theretofore terminated) to be terminated,
whereupon the full unpaid amount of such Loans and other Obligations which shall
be so declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment, and/or, as the case may be, the
Commitments shall terminate.

 

ARTICLE IX
THE ADMINISTRATIVE AGENT

 

SECTION 9.1.                 Actions.  Each Lender hereby appoints JPMorgan as
its Administrative Agent under and for purposes of each Loan Document.  Each
Lender authorizes the Administrative Agent to act on behalf of such Lender under
each Loan Document and, in the absence of other written instructions from the
Required Lenders received from time to time by the Administrative Agent (with
respect to which the Administrative Agent agrees that it will comply,

 

77

--------------------------------------------------------------------------------


 

except as otherwise provided in this Section or as otherwise advised by counsel
in order to avoid contravention of applicable law), to exercise such powers
hereunder and thereunder as are specifically delegated to or required of the
Administrative Agent by the terms hereof and thereof, together with such powers
as may be reasonably incidental thereto.  Each Lender hereby indemnifies (which
indemnity shall survive any termination of this Agreement) the Administrative
Agent, pro rata according to such Lender’s proportionate Total Exposure Amount,
from and against any and all liabilities, obligations, losses, damages, claims,
costs or expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against, the Administrative Agent in any
way relating to or arising out of any Loan Document (including reasonable
attorneys’ fees), and as to which the Administrative Agent is not reimbursed by
the Borrower; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, claims, costs or
expenses which are determined by a court of competent jurisdiction in a final
proceeding to have resulted from the Administrative Agent’s gross negligence or
willful misconduct.  The Administrative Agent shall not be required to take any
action under any Loan Document, or to prosecute or defend any suit in respect of
any Loan Document, unless it is indemnified hereunder to its satisfaction.  If
any indemnity in favor of the Administrative Agent shall be or become, in the
Administrative Agent’s determination, inadequate, the Administrative Agent may
call for additional indemnification from the Lenders and cease to do the acts
indemnified against hereunder until such additional indemnity is given.  The
Administrative Agent is authorized to release collateral that is permitted to be
sold or released pursuant to the terms of the Loan Documents.

 

SECTION 9.2.                 Funding Reliance, Etc.  Unless the Administrative
Agent shall have been notified in writing by any Lender by 3:00 p.m. on the
Business Day prior to a Borrowing that such Lender will not make available the
amount which would constitute its Percentage of such Borrowing on the date
specified therefor, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent and, in reliance upon
such assumption, may (in its sole and absolute discretion) make available to the
Borrower a corresponding amount.  If and to the extent that such Lender shall
not have made such amount available to the Administrative Agent, such Lender and
the Borrower severally agree to repay the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date the Administrative Agent made such amount available to the
Borrower to the date such amount is repaid to the Administrative Agent, at the
interest rate applicable at the time to Loans comprising such Borrowing (in the
case of the Borrower) and (in the case of a Lender), at the Federal Funds Rate
(for the first two Business Days after which such amount has not been repaid),
and thereafter at the interest rate applicable to Loans comprising such
Borrowing.

 

SECTION 9.3.                 Exculpation.  Neither the Administrative Agent nor
any of its directors, officers, employees or agents shall be liable to any
Secured Party for any action taken or omitted to be taken by it under any Loan
Document, or in connection therewith, except for its own willful misconduct or
gross negligence, nor responsible for any recitals or warranties herein or
therein, nor for the effectiveness, enforceability, validity or due execution of
any Loan Document, nor for the creation, perfection or priority of any Liens
purported to be created by any of the Loan Documents, or the validity,
genuineness, enforceability, existence, value or sufficiency

 

78

--------------------------------------------------------------------------------


 

of any collateral security, nor to make any inquiry respecting the performance
by any Obligor of its Obligations.  Any such inquiry which may be made by the
Administrative Agent shall not obligate it to make any further inquiry or to
take any action.  The Administrative Agent shall be entitled to rely upon advice
of counsel concerning legal matters and upon any notice, consent, certificate,
statement or writing which the Administrative Agent believes to be genuine and
to have been presented by a proper Person.

 

SECTION 9.4.                 Successor.  The Administrative Agent may resign as
such at any time upon at least 30 days’ prior notice to the Borrower and all
Lenders.  If the Administrative Agent at any time shall resign, the Required
Lenders may, with the consent of the Borrower (not to be unreasonably withheld
or delayed) so long as no Default then exists, appoint another Lender as a
successor Administrative Agent which shall thereupon become the Administrative
Agent hereunder.  If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be one of the Lenders or a commercial banking
institution organized under the laws of the United States (or any State thereof)
or a United States branch or agency of a commercial banking institution, and
having a combined capital and surplus of at least $250,000,000; provided that if
such retiring Administrative Agent is unable to find a commercial banking
institution which is willing to accept such appointment and which meets the
qualifications set forth above, the retiring Administrative Agent’s resignation
shall nevertheless thereupon become effective and the Lenders shall assume and
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Required Lenders appoint a successor as provided for above.  Upon
the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall be
entitled to receive from the retiring Administrative Agent such documents of
transfer and assignment as such successor Administrative Agent may reasonably
request, and shall thereupon succeed to and become vested with all rights,
powers, privileges and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents.  After any retiring Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of this
Article shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under the Loan Documents, and
Sections 10.3 and 10.4 shall continue to inure to its benefit.

 

SECTION 9.5.                 Loans by Administrative Agent.  The Administrative
Agent shall have the same rights and powers with respect to (a) the Credit
Extensions made by it or any of its Affiliates, and (b) the Notes held by it or
any of its Affiliates as any other Lender and may exercise the same as if it
were not the Administrative Agent. The Administrative Agent and its Affiliates
may accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.

 

SECTION 9.6.                 Credit Decisions.  Each Lender acknowledges that it
has, independently of the Administrative Agent and each other Lender, and based
on such Lender’s review of the financial information of the Borrower, the Loan
Documents (the terms and provisions of

 

79

--------------------------------------------------------------------------------


 

which being satisfactory to such Lender) and such other documents, information
and investigations as such Lender has deemed appropriate, made its own credit
decision to extend its Commitments.  Each Lender also acknowledges that it will,
independently of the Administrative Agent and each other Lender, and based on
such other documents, information and investigations as it shall deem
appropriate at any time, continue to make its own credit decisions as to
exercising or not exercising from time to time any rights and privileges
available to it under the Loan Documents.

 

SECTION 9.7.                 Copies, Etc.  The Administrative Agent shall use
commercially reasonable efforts to give prompt notice to each Lender of each
notice or request required or permitted to be given to the Administrative Agent
by the Borrower pursuant to the terms of the Loan Documents and the
Intercreditor Agreements (unless concurrently delivered to the Lenders by the
Borrower).  The Administrative Agent will use commercially reasonable efforts to
distribute to each Lender each document or instrument received for its account
and copies of all other communications received by the Administrative Agent from
the Borrower for distribution to the Lenders by the Administrative Agent in
accordance with the terms of the Loan Documents and the Intercreditor
Agreements.  Each Lender agrees that no liability shall attach to the
Administrative Agent for any failure to comply with this Section 9.7.

 

SECTION 9.8.                 Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon any certification, notice or
other communication (including any thereof by telephone, telecopy, telegram or
cable) believed by it to be genuine and correct and to have been signed or sent
by or on behalf of the proper Person, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the
Administrative Agent.  As to any matters not expressly provided for by the Loan
Documents, the Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, thereunder in accordance with instructions
given by the Required Lenders or all of the Lenders as is required in such
circumstance, and such instructions of such Lenders and any action taken or
failure to act pursuant thereto shall be binding on all Secured Parties.  For
purposes of applying amounts in accordance with this Section, the Administrative
Agent shall be entitled to rely upon any Secured Party that has entered into
Cash Management Obligations for a determination (which such Secured Party agrees
to provide or cause to be provided upon request of the Administrative Agent) of
the outstanding Obligations owed to such Secured Party under such Cash
Management Obligations.  Unless it has actual knowledge evidenced by way of
written notice from any such Secured Party or the Borrower to the contrary, the
Administrative Agent, in acting in such capacity under the Loan Documents, shall
be entitled to assume that no Cash Management Obligations in respect thereof are
in existence or outstanding between any Secured Party and any Obligor.

 

SECTION 9.9.                 Defaults.  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of a Default unless the
Administrative Agent has received a written notice from a Lender or the Borrower
specifying such Default and stating that such notice is a “Notice of Default”. 
In the event that the Administrative Agent receives such a notice of the
occurrence of a Default, the Administrative Agent shall give prompt notice
thereof to the Lenders.  The Administrative Agent shall (subject to
Section 10.1) take such action with respect to such Default as shall be directed
by the Required Lenders; provided that unless and until the

 

80

--------------------------------------------------------------------------------


 

Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interest of the Secured Parties except to the extent that this
Agreement expressly requires that such action be taken, or not be taken, only
with the consent or upon the authorization of the Required Lenders or all
Lenders.

 

SECTION 9.10.               [Reserved].

 

SECTION 9.11.               Withholding Taxes.  To the extent required by any
applicable law, the Administrative Agent may withhold from any payment to any
Lender or Swing Line Lender an amount equivalent to any applicable withholding
Tax.  Without limiting or expanding the provisions of Section 4.6(a) or (c),
each Lender or Swing Line Lender shall, and does hereby, indemnify the
Administrative Agent against, and shall make payable in respect thereof within
30 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of any Lender or Swing Line
Lender for any reason (including, without limitation, because the appropriate
form was not delivered or not property executed, or because such Lender or Swing
Line Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of withholding Tax
ineffective).  A certificate as to the amount of such payment or liability
delivered to any Lender or Swing Line Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender or Swing Line Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or Swing Line Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 9.11.  The agreements in this Section 9.11 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender or Swing Line Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

SECTION 9.12.               Intercreditor Agreements.  Notwithstanding anything
herein to the contrary, each Lender acknowledges that the Lien and security
interest granted to the Administrative Agent pursuant to the Collateral
Documents and the exercise of any right or remedy by the Administrative Agent
thereunder are subject to the provisions of the Intercreditor Agreements.

 

ARTICLE X
MISCELLANEOUS PROVISIONS

 

SECTION 10.1.               Waivers, Amendments, Etc.  The provisions of each
Loan Document (other than Cash Management Obligations and the Fee Letters (which
may be amended or otherwise modified in accordance with the terms thereof)) may
from time to time be amended, modified or waived, if such amendment,
modification or waiver is in writing and consented to by

 

81

--------------------------------------------------------------------------------


 

the Borrower and the Required Lenders; provided, however, that no other such
amendment, modification or waiver shall:

 

(a)         modify this Section or change or waive any provision of Section 4.8
requiring pro rata treatment of the Lenders, or the sharing of payments by all
Lenders, in each case without the consent of all Lenders;

 

(b)        increase the aggregate amount of any Credit Extensions required to be
made by a Lender pursuant to its Commitments, extend the final Revolving Loan
Commitment Termination Date or extend the final Stated Maturity Date for any
Lender’s Loan, in each case without the consent of such Lender (it being agreed,
however, that any vote to rescind any acceleration made pursuant to Sections 8.2
and 8.3 of amounts owing with respect to the Loans and other Obligations shall
only require the vote of the Required Lenders);

 

(c)         reduce the principal amount of or rate of interest on any Lender’s
Loan, reduce any fees described in Article III payable to any Lender or extend
the date on which interest or fees are payable in respect of such Lender’s
Loans, in each case without the consent of such Lender;

 

(d)        reduce the percentage set forth in the definition of “Required
Lenders” or modify any requirement hereunder that any particular action be taken
by all Lenders without the consent of all Lenders;

 

(e)         have the effect of increasing the threshold amount set forth in
Section 8.1.11 above $30,000,000 without the consent of all Lenders;

 

(f)         except as otherwise expressly provided in a Loan Document, release
(i) the Borrower from its Obligations under the Loan Documents or any Guarantor
from its obligations under a Guaranty or (ii) all or substantially all of the
collateral under the Loan Documents, in each case without the consent of all
Lenders; or

 

(g)        affect adversely the interests, rights or obligations of the
Administrative Agent (in its capacity as the Administrative Agent) or the Swing
Line Lender (in its capacity as Swing Line Lender), unless consented to by the
Administrative Agent or the Swing Line Lender, as the case may be.

 

Any Intercreditor Agreement may be amended, modified or waived by the
Administrative Agent at the direction of the Required Lenders, and the consent
of the Borrower or any Guarantor shall be required only to the extent required
in such Intercreditor Agreement.

 

No failure or delay on the part of any Credit Party in exercising any power or
right under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right.  No notice
to or demand on any Obligor in any case shall entitle it to any notice

 

82

--------------------------------------------------------------------------------


 

or demand in similar or other circumstances.  No waiver or approval by any
Credit Party under any Loan Document shall, except as may be otherwise stated in
such waiver or approval, be applicable to subsequent transactions.  No waiver or
approval hereunder shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder.

 

SECTION 10.2.               Notices; Time.  All notices and other communications
provided under each Loan Document shall be in writing (including by facsimile)
and addressed, delivered or transmitted, if to the Borrower, the Administrative
Agent or a Lender to the applicable Person at its address or facsimile number
set forth on Schedule II hereto or set forth in a Lender Assignment Agreement,
or at such other address or facsimile number as may be designated by such party
in a notice to the other parties.  Any notice, if mailed and properly addressed
with postage prepaid or if properly addressed and sent by pre-paid courier
service, shall be deemed given when received; any notice, if transmitted by
facsimile, shall be deemed given when the confirmation of transmission thereof
is received by the transmitter.  Electronic mail and Internet and intranet
websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 7.1.1, and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose, except with the consent of the Administrative Agent.
The parties hereto agree that delivery of an executed counterpart of a signature
page to this Agreement and each other Loan Document by facsimile shall be
effective as delivery of an original executed counterpart of this Agreement or
such other Loan Document.  Unless otherwise indicated, all references to the
time of a day in a Loan Document shall refer to New York time.

 

SECTION 10.3.               Payment of Costs and Expenses.  The Borrower agrees
to pay on demand all reasonable expenses of the Administrative Agent and
Macquarie Bank Limited (including the reasonable fees and out-of-pocket expenses
of Cahill, Gordon & Reindel LLP and Kirkland & Ellis LLP, their respective
counsel, and of local counsel, if any, who may be retained by or on behalf of
the Administrative Agent) in connection with:

 

(a)         the negotiation, preparation, execution and delivery of each Loan
Document, including schedules and exhibits, and any amendments, waivers,
consents, supplements or other modifications to any Loan Document as may from
time to time hereafter be required, whether or not the transactions contemplated
hereby are consummated; and

 

(b)        the filing or recording of any Loan Document (including the Filing
Statements) and all amendments, supplements, amendments and restatements and
other modifications to any thereof, searches made following the Closing Date in
jurisdictions where Filing Statements (or other documents evidencing Liens in
favor of the Secured Parties) have been recorded and any and all other documents
or instruments of further assurance required to be filed or recorded by the
terms of any Loan Document; and

 

(c)         the preparation and review of the form of any document or instrument
relevant to any Loan Document.

 

83

--------------------------------------------------------------------------------


 

The Borrower further agrees to pay, and to save each Credit Party harmless from
all liability for, any stamp or other taxes which may be payable in connection
with the execution or delivery of each Loan Document, the Credit Extensions or
the issuance of any Notes.  The Borrower also agrees to reimburse each Lender
and the Administrative Agent upon demand for all reasonable out-of-pocket
expenses (including reasonable attorneys’ fees and legal expenses of one counsel
(and any local counsel) to each of the Administrative Agent and Macquarie Bank
Limited and one or, if and to the extent necessary as a result of conflicts of
interest, more counsel to the other Lenders) incurred by any Lender and the
Administrative Agent in connection with (x) the negotiation of any restructuring
or “work-out” with the Borrower, whether or not consummated, of any Obligations,
(y) the enforcement of any Obligations or (z) the exercise of any right or
remedy under any Loan Document.

 

SECTION 10.4.               Indemnification.  In consideration of the execution
and delivery of this Agreement by each Credit Party, the Borrower shall
indemnify, exonerate, defend and hold each Credit Party and each of their
respective officers, directors, employees and agents and in the case of an
Approved Fund, its trustees and investment advisors (collectively, the
“Indemnified Parties”) free and harmless from and against any and all actions,
causes of action, suits, losses, costs, liabilities and damages (whether or not
based on strict liability and including any special, indirect or consequential
damages), and expenses of any kind or nature whatsoever (irrespective of whether
any such Indemnified Party is a party to the action for which indemnification
hereunder is sought), including reasonable attorneys’ and consultants’ fees and
disbursements, whether incurred in connection with actions between or among the
parties hereto or the parties hereto and third parties (regardless of whether
caused in whole or in part by the simple (but not gross) negligence of any
indemnified party) (collectively, the “Indemnified Liabilities”), incurred by
the Indemnified Parties or any of them as a result of, or arising out of, or
relating to:

 

(a)         any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of any Credit Extension, including all
Indemnified Liabilities arising in connection with the Transaction;

 

(b)        the entering into and performance of any Loan Document by any of the
Indemnified Parties (including any action brought by or on behalf of the
Borrower as the result of any determination by the Required Lenders pursuant to
Article V not to fund any Credit Extension; provided that any such action is
resolved in favor of such Indemnified Party);

 

(c)         any investigation, litigation or proceeding related to any
acquisition or proposed acquisition by any Obligor or any Subsidiary thereof of
all or any portion of the Capital Securities or assets of any Person, whether or
not an Indemnified Party is party thereto;

 

(d)        the actual or alleged presence, Release or threat of Release of any
Hazardous Material at, on, under, from or affecting any property now or formerly
owned, operated or leased by any Obligor or any Subsidiary thereof; or

 

84

--------------------------------------------------------------------------------


 

(e)         each Lender’s Environmental Liability (the indemnification herein
shall survive repayment of the Obligations and any transfer of the property of
any Obligor or its Subsidiaries by foreclosure or by a deed in lieu of
foreclosure for any Lender’s Environmental Liability, regardless of whether
caused by, or within the control of, such Obligor or such Subsidiary);

 

IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNIFIED PARTY,
except for Indemnified Liabilities arising for the account of a particular
Indemnified Party to the extent of the relevant Indemnified Party’s material
breach of a Loan Document, gross negligence or willful misconduct as determined
in a final and nonappealable judgment by a court of competent jurisdiction. 
Each Obligor and its successors and assigns hereby waive, release and agree not
to make any claim or bring any cost recovery action against, any Indemnified
Party under any Environmental Law, including CERCLA or any state equivalent, or
any similar law now existing or hereafter enacted.  It is expressly understood
and agreed that to the extent that any Indemnified Party is strictly liable
under any Environmental Laws, each Obligor’s obligation to such Indemnified
Party under this indemnity shall likewise be without regard to fault on the part
of any Obligor with respect to the violation or condition which results in
liability of an Indemnified Party; provided that this waiver and release shall
not apply to the extent that the Indemnified Liabilities arise for the account
of a particular Indemnified Party by reason of the relevant Indemnified Party’s
material breach of a Loan Document, gross negligence or willful misconduct as
determined in a final and nonappealable judgment by a court of competent
jurisdiction.  If and to the extent that the foregoing undertaking may be
unenforceable for any reason, each Obligor agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

 

SECTION 10.5.               Survival.  The obligations of the Borrower under
Sections 4.3, 4.4, 4.5, 4.6, 10.3 and 10.4, and the obligations of the Lenders
under Sections 9.1 and 10.16, shall in each case survive any assignment from one
Lender to another (in the case of Sections 10.3 and 10.4) and the occurrence of
the Termination Date.  The representations and warranties made by each Obligor
in each Loan Document shall survive the execution and delivery of such Loan
Document.

 

SECTION 10.6.               Severability.  Any provision of any Loan Document
which is prohibited or unenforceable in any jurisdiction shall, as to such
provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
such Loan Document or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

SECTION 10.7.               Headings.  The various headings of each Loan
Document are inserted for convenience only and shall not affect the meaning or
interpretation of such Loan Document or any provisions thereof.

 

SECTION 10.8.               Execution in Counterparts, Effectiveness, Etc.  This
Agreement may be executed by the parties hereto in several counterparts, each of
which shall be an original

 

85

--------------------------------------------------------------------------------


 

and all of which shall constitute together but one and the same agreement.  This
Agreement shall become effective when counterparts hereof executed on behalf of
the Borrower, the Administrative Agent and each Lender (or notice thereof
satisfactory to the Administrative Agent) shall have been received by the
Administrative Agent; provided, however, that the provisions of this Agreement
shall not become operative until the satisfaction of the conditions in
Section 5.1 shall have occurred.

 

SECTION 10.9.             Governing Law; Entire Agreement.  EACH LOAN DOCUMENT
(EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL EACH BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES.  The Loan
Documents constitute the entire understanding among the parties hereto with
respect to the subject matter thereof and supersede any prior agreements,
written or oral, with respect thereto.

 

SECTION 10.10.           Successors and Assigns.  This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns (in the case of assigns (but not successors)
in the case of Lenders, subject to Section 10.11); provided that the Borrower
may not assign or transfer its rights or obligations hereunder without the
consent of all Lenders.

 

SECTION 10.11.           Sale and Transfer of Credit Extensions; Participations
in Credit Extensions.  Each Lender may assign, or sell participations in, its
Loans and Commitments to one or more other Persons in accordance with the terms
set forth below:

 

(a)        Any Lender may, with the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed), assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that:

 

(i)            except in the case of (A) an assignment of the entire remaining
amount of the assigning Lender’s Commitments and the Loans at the time owing to
it or (B) an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitments (which
for this purpose includes Loans outstanding thereunder) or principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Lender Assignment Agreement with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 (or, if less, the entire remaining amount of such Lender’s Commitment
or Loans of the relevant tranche; provided that such minimum amount shall

 

86

--------------------------------------------------------------------------------


 

be aggregated for two or more simultaneous assignments by or to two or more
Related Funds), unless the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consent (each
such consent not to be unreasonably withheld or delayed);

 

(ii)           [Reserved]; and

 

(iii)          the parties to each assignment shall (A) electronically execute
and deliver to the Administrative Agent a Lender Assignment Agreement via an
electronic settlement system acceptable to the Administrative Agent) or
(B) manually execute and deliver to the Administrative Agent a Lender Assignment
Agreement, together, in the case of this clause (iii)(B), with a processing and
recordation fee of $3,500 and if the Eligible Assignee is not a Lender,
administrative details information with respect to such Eligible Assignee and
applicable tax forms.

 

(b)        Subject to acceptance and recording thereof by the Administrative
Agent pursuant to clause (c), from and after the effective date specified in
each Lender Assignment Agreement, (i) the Eligible Assignee thereunder shall be
a party hereto and, to the extent of the interest assigned by such Lender
Assignment Agreement, have the rights and obligations of a Lender under this
Agreement, and (ii) the assigning Lender thereunder shall, to the extent of the
interest assigned by such Lender Assignment Agreement, subject to Section 10.5,
be released from its obligations under this Agreement (and, in the case of a
Lender Assignment Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto,
but shall continue to be entitled to the benefits of any provisions of this
Agreement which by their terms survive the termination of this Agreement).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with clause (a) above and this clause (b) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with clause (d) below.  If the consent
of the Borrower to an assignment or to an Eligible Assignee is required
hereunder (including a consent to an assignment which does not meet the minimum
assignment thresholds specified in this Section), the Borrower shall be deemed
to have given its consent ten Business Days after the date notice thereof has
been delivered by the assigning Lender (through the Administrative Agent or
ClearPar, LLC) unless such consent is expressly refused by the Borrower prior to
such tenth Business Day.

 

(c)         The Administrative Agent shall record each assignment made in
accordance with this Section in the Register pursuant to clause (a) of
Section 2.7.  The Register shall be available for inspection by the Borrower and
any Lender (in the case of such Lender, such right of inspection shall be with
respect to its own interest only and not that of any other Lender), at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)        Any Lender (other than a Designated Lender) may, without the consent
of, or notice to, the Borrower or the Administrative Agent, and any Designated
Lender may, with the prior consent of each of the Borrower and Administrative
Agent, sell participations

 

87

--------------------------------------------------------------------------------


 

to one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitments and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to any of the items set
forth in clauses (a) through (d) or (f) of Section 10.1, in each case except as
otherwise specifically provided in a Loan Document.  Subject to clause
(e) below, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.3, 4.4, 4.5, 4.6, 7.1.1, 10.3 and 10.4 (subject to the
requirements and limitations therein, including providing documentation pursuant
to Section 4.6(e)) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to clause (b).  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 4.9 as
though it were a Lender, provided such Participant agrees to be subject to
Section 4.8 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal and interest amount of each Participant’s interest in the
Loans held by it (the “Participant Register”).  The entries in the Participant
Register shall be conclusive, and such Lender shall treat each person whose name
is recorded in the Participant Register as the owner of the participation in
question for all purposes of this Agreement, notwithstanding notice to the
contrary.

 

(e)         A Participant shall not be entitled to receive any greater payment
under Sections 4.3, 4.4, 4.5, 4.6, 10.3 and 10.4 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent (not to be unreasonably withheld
or delayed).

 

(f)         Any Lender may at any time, without the consent of any other Person,
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(g)         In the event that any Lender becomes a Designated Lender, then the
Borrower and the Swing Line Lender shall each have the right, but not the
obligation, upon notice to such Revolving Loan Lender and the Administrative
Agent, to replace such Revolving

 

88

--------------------------------------------------------------------------------


 

Loan Lender with a financial institution (a “Replacement Lender”) acceptable to
the Borrower and the Administrative Agent (such consents not to be unreasonably
withheld or delayed; provided that no such consent shall be required if the
Replacement Lender is an existing Revolving Loan Lender), and upon any Lender
becomes a Designated Lender, such Revolving Loan Lender hereby agrees to
transfer and assign (in accordance with this Section all of its Commitments and
other rights and obligations under the Loan Documents to such Replacement
Lender; provided that (i) such assignment shall be without recourse,
representation or warranty (other than that such Lender owns the Commitments,
Loans and Notes being assigned, free and clear of any Liens) and (ii) the
purchase price paid by the Replacement Lender shall be in the amount of such
Revolving Loan Lender’s Loans, together with all accrued and unpaid interest and
fees in respect thereof, plus all other amounts (other than the amounts (if any)
demanded and unreimbursed under Sections 4.2 through (and including) 4.6, which
shall be paid by the Borrower), owing to such Revolving Loan Lender hereunder. 
Upon any such termination or assignment, such Revolving Loan Lender shall cease
to be a party hereto but shall continue to be entitled to the benefits of, and
subject to the obligations of, any provisions of this Agreement which by their
terms survive the termination of this Agreement.  The Borrower’s and Swing Line
Lender’s respective right to replace a Designated Lender pursuant to this
Section is, and shall be, in addition to, and not in lieu of, all other rights
and remedies available to the Borrower and the Swing Line Lender against such
Designated Lender under applicable law.

 

(h)        Notwithstanding anything else contained in this Section, no Lender
may assign its Loans or Commitments during the Primary Syndication other than
(i) assignments by the Administrative Agent and its Affiliates or
(ii) assignments by a Lender to its Affiliate or Approved Fund.

 

(i)          Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof.  The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender).  In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under

 

89

--------------------------------------------------------------------------------


 

the laws of the United States or any State thereof.  In addition,
notwithstanding anything to the contrary contained in this clause, any SPC may
(i) with notice to, but without the prior written consent of, the Borrower or
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Loans to the Granting Lender or to any
financial institutions (consented to by the Borrower and the Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC.  This Section may not be amended
without the written consent of the SPC.  The Borrower acknowledges and agrees,
subject to the next sentence, that, to the fullest extent permitted under
applicable law, each SPC, for purposes of Sections 4.3, 4.4, 4.5, 4.6, 4.8, 4.9,
10.3 and 10.4, shall be considered a Lender.  The Borrower shall not be required
to pay any amount under Sections 4.3, 4.4, 4.5, 4.6, 10.3 and 10.4 that is
greater than the amount which it would have been required to pay had no grant
been made by a Granting Lender to an SPC unless the grant was made with the
Borrower’s prior written consent (not to be unreasonably withheld or delayed).

 

SECTION 10.12.           Other Transactions.  Nothing contained herein shall
preclude the Administrative Agent or any other Lender from engaging in any
transaction, in addition to those contemplated by the Loan Documents, with the
Borrower or any of its Affiliates in which the Borrower or such Affiliate is not
restricted hereby from engaging with any other Person.

 

SECTION 10.13.           Forum Selection and Consent to Jurisdiction.  ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY
LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS OR THE
BORROWER IN CONNECTION HEREWITH OR THEREWITH MAY BE BROUGHT AND MAINTAINED IN
THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN, OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK; PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND.  THE BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 10.2.  THE
BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.  TO THE EXTENT THAT THE BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER

 

90

--------------------------------------------------------------------------------


 

THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE BORROWER
HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY
IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.

 

SECTION 10.14.           Waiver of Jury Trial.  THE ADMINISTRATIVE AGENT, EACH
LENDER AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO
THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, EACH LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE
AGENT, SUCH LENDER OR THE BORROWER IN CONNECTION THEREWITH.  THE BORROWER
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO
WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
ADMINISTRATIVE AGENT AND EACH LENDER ENTERING INTO THE LOAN DOCUMENTS.

 

SECTION 10.15.           Limitation on Interest.  The Borrower, the
Administrative Agent and the Lenders intend to contract in strict compliance
with applicable usury laws from time to time in effect.  In furtherance thereof
such Persons stipulate and agree that none of the terms and provisions contained
in the Loan Documents shall ever be construed to create a contract to pay, for
the use, forbearance or detention of money, interest in excess of the maximum
amount of interest permitted to be charged by applicable law from time to time
in effect.  Neither the Borrower nor any present or future Guarantors, endorsers
or other Persons hereafter becoming liable for payment of any Obligation shall
ever be liable for unearned interest thereon or shall ever be required to pay
interest thereon in excess of the maximum amount that may be lawfully contracted
for, charged or received under applicable law from time to time in effect, and
the provisions of this Section shall control over all other provisions of the
Loan Documents that may be in conflict or apparent conflict herewith.  The
Administrative Agent and the Lenders expressly disavow any intention to contract
for, charge or collect excessive unearned interest or finance charges in the
event the maturity of any Obligation is accelerated.  If (a) the maturity of any
Obligation is accelerated for any reason, (b) any Obligation is prepaid and as a
result any amounts held to constitute interest are determined to be in excess of
the legal maximum, or (c) the Administrative Agent or a Lender shall otherwise
collect moneys that are determined to constitute interest that would otherwise
increase the interest on any or all of the Obligations to an amount in excess of
that permitted to be charged by applicable law then in effect, then all sums
determined to constitute interest in excess of such legal limit shall, without
penalty, be promptly applied to reduce the then outstanding principal of the
related Obligations or, at the option of the Administrative Agent or such
Lender, as applicable, promptly returned to the Borrower upon such
determination.  In determining whether or not the interest paid or payable,
under any specific circumstance, exceeds the maximum amount permitted under
applicable law, the Administrative Agent and the Lenders and the Borrower shall
to the greatest extent permitted under applicable law, (i) characterize

 

91

--------------------------------------------------------------------------------


 

any non-principal payment as an expense, fee or premium rather than as interest,
(ii) exclude voluntary prepayments and the effects thereof, and (iii) amortize,
prorate, allocate and spread the total amount of interest throughout the entire
contemplated term of instruments evidencing the Obligations in accordance with
the amounts outstanding from time to time thereunder and the maximum legal rate
of interest from time to time in effect under applicable law in order to
lawfully contract for, charge, or receive the maximum amount of interest
permitted under applicable law.  In the event applicable law provides for an
interest ceiling under Chapter 303 of the Texas Finance Code (the “Texas Finance
Code”), as amended, for that day, the ceiling shall be the “weekly ceiling” as
defined in the Texas Finance Code; provided that if any applicable law permits
greater interest, the law permitting the greatest interest shall apply.  As used
in this section the term “applicable law” means the laws of the State of Texas
or the laws of the United States, whichever allow the greater interest, as such
laws now exist or may be changed or amended or come into effect in the future.

 

SECTION 10.16.           Confidentiality.  The Lenders and the Administrative
Agent shall hold all non-public information obtained pursuant to or in
connection with this Agreement about Parent or any of its Subsidiaries in
accordance with their customary procedures for handling confidential information
of this nature, but may make disclosure to any of their examiners, Affiliates,
their and their Affiliate’s directors, officers, employees, agents, trustees and
representatives, outside auditors, counsel and other professional advisors or to
any direct or indirect contractual counterparty in swap agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section) in connection with this Agreement or
as reasonably required by any potential bona fide pledgee under clause (f) of
Section 10.11, transferee, participant or assignee, or in connection with the
exercise of remedies under a Loan Document, or as requested by any governmental
agency or representative thereof or pursuant to legal process or to any
quasi-regulatory authority (including the National Association of Insurance
Commissioners); provided that

 

(a)        unless specifically prohibited by applicable law or court order, each
Lender and the Administrative Agent shall notify the Borrower of any request by
any governmental agency or representative thereof (other than any such request
in connection with an examination of the financial condition of such Lender or
its Affiliate by such governmental agency) for disclosure of any such non-public
information prior to or within a reasonable time after disclosure of such
information;

 

(b)        prior to any such disclosure pursuant to this Section, each Lender
shall require any such bona fide pledgee under clause (f) of Section 10.11,
transferee, participant and assignee receiving a disclosure of non-public
information to agree in writing (i)  to be bound by this Section; and (ii) to
require such Person to require any other Person to whom such Person discloses
such non-public information to be similarly bound by this Section; and

 

92

--------------------------------------------------------------------------------


 

(c)         except as may be required by an order of a court of competent
jurisdiction and to the extent set forth therein, no Lender shall be obligated
or required to return any materials furnished by Parent, the Borrower or any
Subsidiary.

 

SECTION 10.17.           USA PATRIOT Act Notice.  Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby notify
the Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act.

 

SECTION 10.18.           Effect of Amendment and Restatement of the Existing
Credit Agreement.  On the Closing Date, the Existing Credit Agreement shall be
amended and restated in its entirety. The parties hereto acknowledge and agree
that (a) this Agreement and the other Loan Documents, whether executed and
delivered in connection herewith or otherwise, do not constitute a novation or
termination of the “Obligations” (as defined in the Existing Credit Agreement)
under the Existing Credit Agreement as in effect prior to the Closing Date and
which remain outstanding, (b) the “Obligations” are in all respects continuing
(as amended and restated hereby and which are hereinafter subject to the terms
herein) and (c) the Liens and security interests as granted under the applicable
Loan Documents securing payment of such “Obligations” are in all respects
continuing and in full force and effect (as assigned to the Administrative Agent
for the benefit of the Secured Parties pursuant to this Agreement and the other
Loan Documents).

 

93

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

 

REDDY ICE CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Steven J. Janusek

 

 

 

Name: Steven J. Janusek

 

 

 

Title: Chief Financial and Accounting Officer

 

S-1

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ Martha Pruitt Mathews

 

 

 

Name: Martha Pruitt Mathews

 

 

 

Title: Senior Vice President

 

S-1

--------------------------------------------------------------------------------


 

 

 

MACQUARIE BANK LIMITED,

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ David Markell

 

 

 

Name: David Markell

 

 

 

Title: Executive Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Melanie Lincoln

 

 

 

Name: Melanie Lincoln

 

 

 

Title: Senior Manager

 

S-2

--------------------------------------------------------------------------------